 

Exhibit 10.2

SEAPORT CENTER

LEASE

This Lease (the "Lease"), dated as of the date set forth in Section 1 of the
Summary of Basic Lease Information (the "Summary"), below, is made by and
between HCP LS REDWOOD CITY, LLC, a Delaware limited liability company
("Landlord"), and ADVERUM BIOTECHNOLOGIES, INC., a Delaware corporation
("Tenant").

SUMMARY OF BASIC LEASE INFORMATION

TERMS OF LEASE

DESCRIPTION

1.           Date:

June 28, 2018.

2.           Premises
(Article 1).

 

2.1          Building:


The buildings, one located at 800 Saginaw Drive (the "800 Building"), and the
other located at 900 Saginaw Drive (the "900 Building"), Redwood City,
California 94063 (the 800 Building and 900 Building are referred to herein
collectively as the "Building").

2.2          Premises:

Approximately 81,412 rentable square feet of space ("RSF"), consisting of all of
the rentable area in the 800 Building (containing 41,445 RSF) and 900 Building
(containing 39,967 RSF), as further set forth in Exhibit A to the Lease.

3.           Lease Term
(Article 2).

 

3.1          Length of Term:

Approximately ten (10) years.

3.2          Lease Commencement
Date:


The later of (i) March 1, 2019 and (ii) the date which occurs six (6) months
after the 900 Building is delivered to Tenant in the condition required by this
Lease.

3.3          Lease Expiration Date:

The day immediately preceding the tenth (10th) anniversary of the Lease
Commencement Date.

4.           Base Rent (Article 3):

 


Lease Year


Annual
Base Rent

Monthly
Installment
of Base Rent

Monthly Base
Rent per RSF

1 (Months 1 – 7)*

N/A

$186,750.00

$4.50

1 (Months 8 – 12)*

N/A

$280,125.00

$4.50

2 (Months 13 – 18)*

N/A

$290,085.00

$4.66

2 (Months 19 – 24)

N/A

$379,379.92

$4.66

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-1-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

3

$4,708,870.08

$392,405.84

$4.82

4

$4,873,680.53

$406,140.04

$4.9887

5

$5,044,254.96

$420,354.58

$5.1633

6

$5,220,788.74

$435,065.73

$5.3440

7

$5,403,574.96

$450,297.91

$5.5311

8

$5,592,613.62

$466,051.14

$5.7246

9

$5,788,393.20

$482,366.10

$5.9250

10

$5,991,011.39

$499,250.95

$6.1324

 

*Note: During the first 7 months of the Lease Term, the Base Rent for the
Premises is calculated as if the Premises contain only 41,500 RSF.  During
months 8 – 18 of the Lease Term, the Base Rent for the Premises is calculated as
if the Premises contain only 62,250 RSF.  Notwithstanding such calculations,
during such periods Tenant shall continue to have the right to use the entire
Premises, subject to all of Tenant's other obligations under the Lease.

 

5.           Tenant Improvement Allowance
(Exhibit B):


$100 per RSF of the Premises.

6.           Tenant's Share
(Article 4):


One hundred percent (100%).  

7.           Permitted Use
(Article 5):


The Premises shall be used only for general office, research and development,
wet lab, manufacturing, sales and marketing, shipping and receiving,
engineering, laboratory, assembly, storage and/or warehouse uses, including, but
not limited to, administrative offices and other lawful uses reasonably related
to or incidental to such specified uses, all (i) consistent with first class
life sciences projects in Redwood City, California ("First Class Life Sciences
Projects"), and (ii) in compliance with, and subject to, applicable laws and the
terms of this Lease.  

8.           Amount of Security Deposit
or Letter of Credit
(Article 21):



$998,501.90.

9.           Parking
(Article 28):


2.8 unreserved parking spaces for every 1,000 RSF of the Premises, subject to
the terms of Article 28 of the Lease.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-2-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

10.         Address of Tenant
(Section 29.18):

ADVERUM BIOTECHNOLOGIES, INC.
1035 O'Brien Drive
Menlo Park, CA  94025
Attention:  Chief Financial Officer

(Prior to Lease Commencement Date)

and

 

ADVERUM BIOTECHNOLOGIES, INC.
800 Saginaw Drive
Redwood City, California 94063
Attention: Chief Financial Officer

(After Lease Commencement Date)

11.         Address of Landlord
(Section 29.18):


See Section 29.18 of the Lease.

12.         Broker(s)
(Section 29.24):


CBRE, Inc.

and

Savills Studley, Inc.

 

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-3-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

1.PREMISES, BUILDING, PROJECT, AND COMMON AREAS.

1.1Premises, Building, Project and Common Areas.

1.1.1The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises").  The outline of the Premises is set forth in Exhibit A attached
hereto.  The outline of the "Building" and the "Project," as those terms are
defined in Section 1.1.2 below, are further depicted on the Site Plan attached
hereto as Exhibit A.  The parties hereto agree that the lease of the Premises is
upon and subject to the terms, covenants and conditions herein set forth, and
Tenant covenants as a material part of the consideration for this Lease to keep
and perform each and all of such terms, covenants and conditions by it to be
kept and performed.  The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises only, and such
Exhibit is not meant to constitute an agreement, representation or warranty as
to the construction of the Premises, the precise area thereof or the specific
location of the "Common Areas," as that term is defined in Section 1.1.3, below,
or the elements thereof or of the accessways to the Premises or the "Project,"
as that term is defined in Section 1.1.2, below, and that the square footage of
the Premises shall be as set forth in Section 2.2 of the Summary of Basic Lease
Information.  Except as specifically set forth in this Lease and in the Tenant
Work Letter attached hereto as Exhibit B (the "Tenant Work Letter"), Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises.  Tenant also acknowledges that
neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant's business, except as specifically set forth in this Lease and the Tenant
Work Letter.  Landlord shall deliver the Premises to Tenant in good, vacant,
broom clean condition, with all closures in connection with previous Hazardous
Materials use completed and otherwise in the same condition as of the date of
this Lease, in compliance with all laws, with the roof water-tight and shall
cause the plumbing, sewer, electrical systems, fire sprinkler system, lighting,
and all other building systems serving the Premises (including the Generator) to
be in good operating condition and repair on or before the Lease Commencement
Date.  Notwithstanding anything in this Lease to the contrary, in connection
with the foregoing Landlord shall, at Landlord's sole cost and expense (which
shall not be deemed an "Operating Expense," as that term is defined in Section
4.2.4), repair or replace any failed or inoperable portion of the HVAC and other
mechanical systems serving the Premises during the first three (3) years of the
initial Lease term ("Warranty Period"), provided that the need to repair or
replace was not caused by the misuse, misconduct, damage, destruction,
omissions, and/or negligence of Tenant, its subtenants and/or assignees, if any,
or any company which is acquired, sold or merged with Tenant (collectively,
"Tenant Damage"), or by any modifications, Alterations or improvements
constructed by or on behalf of Tenant.  Landlord shall coordinate such work with
Tenant and shall utilize commercially reasonable efforts to perform the same in
a manner designed to minimize interference with Tenant's use of the
Premises.  To the extent repairs which Landlord is required to make pursuant to
this Section 1.1.1 are necessitated in part by Tenant Damage, then Tenant shall
reimburse Landlord for an equitable proportion of the cost of such repair.
Landlord will be responsible for causing the Base Building, exterior of the
Building, the existing Building entrances, and all exterior Common Areas
(including required striping and handicapped spaces in the parking areas) to be
in compliance with Applicable Laws, to the extent required to allow the legal
occupancy of the Premises or completion of the Tenant Improvements.

1.1.2The Building and the Project.  The Premises constitutes the entire
buildings set forth in Section 2.1 of the Summary (collectively, the
"Building").  The Building is part of an office/laboratory project currently
known as "Britannia Seaport Center."  The term "Project," as used in this Lease,
shall mean (i) the Building and the Common Areas, (ii) the land (which is
improved with landscaping, parking facilities and other improvements) upon which
the Building and the Common Areas are located, (iii) the other office/laboratory
buildings located at Britannia Seaport Center, and the land upon which such
adjacent office/laboratory buildings are located, and (iv) at Landlord's
discretion, any additional real property, areas, land, buildings or other
improvements added thereto outside of the Project (provided that any such
additions do not increase Tenant's obligations under this Lease).  

1.1.3Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, are collectively referred to
herein as the "Common Areas").  Landlord shall maintain and operate the Common
Areas,

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-4-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

including all sprinkler and other systems serving the Common Areas, in a first
class manner, and the use thereof shall be subject to such rules, regulations
and restrictions as Landlord may reasonably make from time to time.  Landlord
reserves the right to close temporarily, make alterations or additions to, or
change the location of elements of the Project and the Common Areas, provided
that in connection therewith Landlord will use commercially reasonable efforts
to minimize any interference with Tenant's use of and access to the Premises and
parking areas.

1.1.4Patio Area. In connection with its use of the Premises, Tenant shall have
the exclusive right to use the patio area between the 800 and 900 Buildings (the
"Patio Area") and shall have the right to replace the paving of the Patio Area
with a permeable surface reasonably acceptable to Landlord as part of the
construction of "Tenant Improvements," as that term is defined in the Tenant
Work Letter, or as a subsequent Alteration (in which case such installation
shall be governed by the terms of Article 8).  Such use shall be on all of the
terms and conditions of the Lease, and Tenant's indemnification and insurance
obligations as provided herein shall apply to Tenant's use of the Patio
Area.  Tenant shall keep the Patio Area in a good, clean and safe condition, and
in compliance with all applicable laws.  Tenant acknowledges that Landlord shall
not be responsible to police the use of the Patio Area by third-parties.

1.2Rentable Square Feet of Premises.  The rentable square footage of the
Premises is hereby deemed to be as set forth in Section 2.2 of the Summary, and
shall not be subject to measurement or adjustment during the Lease Term.  

1.3Delivery of the Premises.

1.3.1800 Building. Landlord hereby represents that (a) the 800 Building is
currently leased to Illumina, Inc. and (b) such lease is scheduled to expire on
or before October 31, 2018. Landlord shall use commercially reasonable efforts
to deliver such portion of the Premises on or before November 1, 2018. If
Landlord has not delivered possession of the portion Premises in the 800
Building on or before the date that is four (4) months prior to the Lease
Commencement Date (the "800 Outside Delivery Date"), then references in this
Lease to the Premises shall not include the 800 Building until the delivery date
thereof and, as Tenant's sole remedy for such delay, the date Tenant is
otherwise obligated to commence paying Rent with respect to the portion of the
Premises located in the 800 Building (and the entire rent schedule with respect
thereto) shall be delayed by one (1) day for each day after the 800 Outside
Delivery Date that Landlord has failed to deliver such portion of the Premises.

1.3.2900 Building.  Landlord hereby represents that (a) the 900 Building is
currently leased to Dextera Surgical, Inc. and (b) such lease is scheduled to
expire on or before August 31, 2018. Landlord shall use commercially reasonable
efforts to deliver such portion of the Premises on or before September 1, 2018.

1.3.3Penalties.  Notwithstanding the foregoing, if Landlord has not delivered
possession of the 900 Building in the condition required by Section 1.1.1,
above, (1) on or before December 1, 2018, then, as Tenant's sole remedy for such
delay, the date Tenant is otherwise obligated to commence payment of rent as to
all of the Premises (and the entire rent schedule with respect thereto) shall be
delayed by one additional day for each day that the delivery date is delayed
beyond such date, or (2) January 1, 2019, then Tenant shall also have the right
to terminate this Lease by written notice thereof to Landlord, whereupon any
monies previously paid by Tenant to Landlord shall be reimbursed to Tenant.  The
foregoing dates shall be extended to the extent of any delays in delivery of
possession caused by war, terrorism, acts of God, natural disaster, civil
unrest, governmental strike or area-wide or industry-wide labor disputes,
inability to obtain services, labor, or materials or reasonable substitutes
therefor, or delays due to utility companies that are not the result of any
action or inaction of Landlord (provided that any such delay shall not extend
any such date by more than ninety (90) days).

2.LEASE TERM; OPTION TERM.

2.1Lease Term.  The terms and provisions of this Lease shall be effective as of
the date of this Lease.  The term of this Lease (the "Lease Term") shall be as
set forth in Section 3.1 of the Summary, shall commence on the date set forth in
Section 3.2 of the Summary (the "Lease Commencement Date"), and shall terminate
on the date set forth in Section 3.3 of the Summary (the "Lease Expiration
Date") unless this Lease is sooner terminated as hereinafter provided.  For
purposes of this Lease, the term "Lease Year" shall mean each consecutive twelve
(12) month period during the Lease Term. If the Tenant Improvements are
completed prior to the Lease Commencement

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-5-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

Date, Tenant shall have the right to occupy the Premises (or certain portions of
the Premises) to conduct its business, provided that (A) Tenant shall give
Landlord at least five (5) business days' prior notice of any such occupancy of
the Premises (or portion thereof), (B) a temporary certificate of occupancy or
its equivalent shall have been issued by the appropriate governmental
authorities for each such portion to be occupied, and (C) all of the terms and
conditions of this Lease shall apply (including, without limitation Tenant's
obligation to deliver a certificate of insurance to Landlord in accordance with
the terms of Section 10.4 below), other than Tenant's obligation to pay "Base
Rent," as that term is defined in Article 3 below, and "Tenant's Share" of the
annual "Direct Expenses," as those terms are defined in Article 4, below, as
though the Lease Commencement Date had occurred.  Notwithstanding the foregoing,
Tenant will be required to pay, for all utilities used by Tenant in the Premises
during such period of occupancy prior to the Lease Commencement Date, including
without limitation, all electricity, water, and gas, as well as any sewage or
trash fees.   At any time during the Lease Term, Landlord may deliver to Tenant
a notice in the form as set forth in Exhibit C, attached hereto, as a
confirmation only of the information set forth therein, which Tenant shall
execute and return to Landlord within five (5) business days of receipt thereof.

2.2Option Terms.

2.2.1Option Right.  Landlord hereby grants to the originally named Tenant herein
("Original Tenant"), and its "Permitted Assignees", as that term is defined in
Section 14.8, below, two (2) options to extend the Lease Term for a period of
seven (7) years (each, an "Option Term"), which options shall be irrevocably
exercised only by written notice delivered by Tenant to Landlord not more than
twelve (12) months nor less than nine (9) months prior to the expiration of the
initial Lease Term or first Option Term, as applicable, provided that the
following conditions (the "Option Conditions") are satisfied:  (i) as of the
date of delivery of such notice, Tenant is not in default under this Lease,
after the expiration of any applicable notice and cure period; (ii) Tenant has
not previously been in default under this Lease, after the expiration of any
applicable notice and cure period, more than twice in the twelve (12) month
period prior to the date of Tenant's attempted exercise; and (iii) the Lease
then remains in full force and effect.  Landlord may, at Landlord's option,
exercised in Landlord's sole and absolute discretion, waive any of the Option
Conditions in which case the option, if otherwise properly exercised by Tenant,
shall remain in full force and effect.  Upon the proper exercise of such option
to extend, and provided that Tenant satisfies all of the Option Conditions
(except those, if any, which are waived by Landlord), the Lease Term, as it
applies to the Premises, shall be extended for a period of seven (7) years.  The
rights contained in this Section 2.2 shall be personal to Original Tenant and
any Permitted Assignees, and may be exercised by Original Tenant or such
Permitted Assignees (and not by any other assignee, sublessee or other
"Transferee," as that term is defined in Section 14.1 of this Lease, of Tenant's
interest in this Lease).

2.2.2Option Rent.  The annual Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Fair Rental Value," as that term is
defined below, for the Premises as of the commencement date of the Option
Term.  The "Fair Rental Value," as used in this Lease, shall be equal to the
annual rent per rentable square foot (including additional rent and considering
any "base year" or "expense stop" applicable thereto), including all
escalations, at which tenants (pursuant to leases consummated within the twelve
(12) month period preceding the first day of the Option Term), are leasing
non-sublease, non-encumbered, non-equity space which is not significantly
greater or smaller in size than the subject space, with a comparable level of
improvements (excluding any property that Tenant would be allowed to remove from
the Premises at the termination of the Lease), for a comparable lease term, in
an arm's length transaction, which comparable space is located in the
"Comparable Buildings," as that term is defined in this Section 2.2.2, below
(transactions satisfying the foregoing criteria shall be known as the
"Comparable Transactions"), taking into consideration the following concessions
(the "Concessions"):  (a) rental abatement concessions, if any, being granted
such tenants in connection with such comparable space; (b) tenant improvements
or allowances provided or to be provided for such comparable space, and taking
into account the value, if any, of the existing improvements in the subject
space (other than improvements installed by Tenant at Tenant’s sole cost and
expense), such value to be based upon the age, condition, design, quality of
finishes and layout of the improvements and the extent to which the same can be
utilized by a general office/lab user other than Tenant; and (c) other
reasonable monetary concessions being granted such tenants in connection with
such comparable space; provided, however, that in calculating the Fair Rental
Value, no consideration shall be given to the fact that Landlord is or is not
required to pay a real estate brokerage commission in connection with Tenant's
exercise of its right to extend the Lease Term, or the fact that landlords are
or are not paying real estate brokerage commissions in connection with such
comparable space.  The Concessions shall be reflected in the effective rental
rate (which effective rental rate shall take into consideration the total dollar
value of such Concessions as amortized on a straight-line basis over

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-6-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

the applicable term of the Comparable Transaction (in which case such
Concessions evidenced in the effective rental rate shall not be granted to
Tenant)) payable by Tenant.  The term “Comparable Buildings” shall mean the
Building and those other life sciences buildings which are comparable to the
Building in terms of age (based upon the date of completion of construction or
major renovation of to the building), quality of construction, level of services
and amenities, size and appearance, and are located in Redwood City, California
and the surrounding commercial area.

2.2.3Determination of Option Rent.  In the event Tenant timely and appropriately
exercises an option to extend the Lease Term, Landlord shall notify Tenant of
Landlord's determination of the Option Rent within thirty (30) days
thereafter.  If Tenant, on or before the date which is ten (10) days following
the date upon which Tenant receives Landlord's determination of the Option Rent,
in good faith objects to Landlord's determination of the Option Rent, then
Landlord and Tenant shall attempt to agree upon the Option Rent using their best
good-faith efforts.  If Landlord and Tenant fail to reach agreement within ten
(10) days following Tenant's objection to the Option Rent (the "Outside
Agreement Date"), then Tenant shall have the right to withdraw its exercise of
the option by delivering written notice thereof to Landlord within five (5) days
thereafter, in which event Tenant's right to extend the Lease pursuant to this
Section 2.2 shall be of no further force or effect.  If Tenant does not withdraw
its exercise of the extension option, each party shall make a separate
determination of the Option Rent, as the case may be, within ten (10) days after
the Outside Agreement Date, and such determinations shall be submitted to
arbitration in accordance with Sections 2.2.3.1 through 2.2.3.7, below.  If
Tenant fails to object to Landlord's determination of the Option Rent within the
time period set forth herein, then Tenant shall be deemed to have accepted
Landlord's determination of Option Rent.

2.2.3.1Landlord and Tenant shall each appoint one arbitrator who shall be a real
estate appraiser who shall have been active over the five (5) year period ending
on the date of such appointment in the appraisal of other class A life sciences
buildings located in the Redwood City market area.  The determination of the
arbitrators shall be limited solely to the issue of whether Landlord's or
Tenant's submitted Option Rent is the closest to the actual Option Rent, taking
into account the requirements of Section 2.2.2 of this Lease, as determined by
the arbitrators.  Each such arbitrator shall be appointed within fifteen (15)
days after the Outside Agreement Date.  Landlord and Tenant may consult with
their selected arbitrators prior to appointment and may select an arbitrator who
is favorable to their respective positions.  The arbitrators so selected by
Landlord and Tenant shall be deemed "Advocate Arbitrators."

2.2.3.2The two (2) Advocate Arbitrators so appointed shall be specifically
required pursuant to an engagement letter within ten (10) days of the date of
the appointment of the last appointed Advocate Arbitrator to agree upon and
appoint a third arbitrator ("Neutral Arbitrator") who shall be qualified under
the same criteria set forth hereinabove for qualification of the two Advocate
Arbitrators, except that neither the Landlord or Tenant or either parties'
Advocate Arbitrator may, directly or indirectly, consult with the Neutral
Arbitrator prior or subsequent to his or her appearance.  The Neutral Arbitrator
shall be retained via an engagement letter jointly prepared by Landlord's
counsel and Tenant’s counsel.

2.2.3.3The three arbitrators shall, within thirty (30) days of the appointment
of the Neutral Arbitrator, reach a decision as to whether the parties shall use
Landlord's or Tenant's submitted Option Rent, and shall notify Landlord and
Tenant thereof.

2.2.3.4The decision of the majority of the three arbitrators shall be binding
upon Landlord and Tenant.

2.2.3.5If either Landlord or Tenant fails to appoint an Advocate Arbitrator
within fifteen (15) days after the Outside Agreement Date, then either party may
petition the presiding judge of the Superior Court of San Mateo County to
appoint such Advocate Arbitrator subject to the criteria in Section 2.2.3.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Advocate Arbitrator.

2.2.3.6If the two (2) Advocate Arbitrators fail to agree upon and appoint the
Neutral Arbitrator, then either party may petition the presiding judge of the
Superior Court of San Mateo County to appoint the Neutral Arbitrator, subject to
criteria in Section 2.2.3.1 of this Lease, or if he or she refuses to act,
either party may petition any judge having jurisdiction over the parties to
appoint such arbitrator.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-7-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

2.2.3.7The cost of the arbitration shall be paid by Landlord and Tenant equally.

2.2.3.8In the event that the Option Rent shall not have been determined pursuant
to the terms hereof prior to the commencement of the Option Term, Tenant shall
be required to pay the Option Rent initially provided by Landlord to Tenant, and
upon the final determination of the Option Rent, the payments made by Tenant
shall be reconciled with the actual amounts of Option Rent due, and the
appropriate party shall make any corresponding payment to the other party.

3.BASE RENT.  Tenant shall pay, without prior notice or demand, to Landlord at
the address set forth in Section 4 of the Summary, or, at Landlord's option, at
such other place as Landlord may from time to time designate in writing, by a
check for currency which, at the time of payment, is legal tender for private or
public debts in the United States of America, base rent ("Base Rent") as set
forth in Section 4 of the Summary, payable in equal monthly installments as set
forth in Section 4 of the Summary in advance on or before the first day of each
and every calendar month during the Lease Term, without any setoff or deduction
whatsoever. The Base Rent for the first full month of the Lease Term shall be
paid at the time of Tenant's execution of this Lease. If any Rent payment date
(including the Lease Commencement Date) falls on a day of the month other than
the first day of such month or if any payment of Rent is for a period which is
shorter than one month, the Rent for any fractional month shall accrue on a
daily basis for the period from the date such payment is due to the end of such
calendar month or to the end of the Lease Term at a rate per day which is equal
to 1/365 of the applicable annual Rent.  All other payments or adjustments
required to be made under the terms of this Lease that require proration on a
time basis shall be prorated on the same basis.

4.ADDITIONAL RENT.

4.1General Terms.  

4.1.1Direct Expenses; Additional Rent.  In addition to paying the Base Rent
specified in Article 3 of this Lease, Tenant shall pay during the Lease Term
"Tenant's Share" of the annual "Direct Expenses," as those terms are defined in
Sections 4.2.6 and 4.2.2 of this Lease, respectively, allocable to the Building
as described in Section 4.3.  Such payments by Tenant, together with any and all
other amounts payable by Tenant to Landlord pursuant to the terms of this Lease,
are hereinafter collectively referred to as the "Additional Rent", and the Base
Rent and the Additional Rent are herein collectively referred to as "Rent."  All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent.  Without limitation on
other obligations of Tenant which survive the expiration of the Lease Term, the
obligations of Tenant to pay the Additional Rent provided for in this Article 4
shall survive the expiration of the Lease Term.

4.1.2Triple Net Lease.  Landlord and Tenant acknowledge that, to the extent
provided in this Lease, it is their intent and agreement that this Lease be a
"TRIPLE net" lease and that as such, the provisions contained in this Lease are
intended to pass on to Tenant or reimburse Landlord for the costs and expenses
reasonably associated with this Lease, the Building and the Project, and
Tenant's operation therefrom to the extent provided in this Lease.  To the
extent such costs and expenses payable by Tenant cannot be charged directly to,
and paid by, Tenant, such costs and expenses shall be paid by Landlord but
reimbursed by Tenant as Additional Rent.

4.2Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1Intentionally Deleted.

4.2.2"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."

4.2.3"Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-8-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

4.2.4"Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, restoration or operation of the Project, or any portion
thereof.  Without limiting the generality of the foregoing, Operating Expenses
shall specifically include any and all of the following:  (i) the cost of
supplying all utilities, the cost of operating, repairing and maintaining the
utility, telephone, mechanical, sanitary, storm drainage, and elevator systems,
and the cost of maintenance and service contracts in connection therewith; (ii)
the cost of licenses, certificates, permits and inspections and the cost of
contesting any governmental enactments which are reasonably likely to increase
Operating Expenses during the Lease Term, and the costs incurred in connection
with a governmentally mandated transportation system management program or
similar program; (iii) the cost of all insurance carried by Landlord in
connection with the Project and Premises as reasonably determined by Landlord;
(iv) the cost of landscaping, relamping, and all supplies, tools, equipment and
materials used in the operation, repair and maintenance of the Project, or any
portion thereof; (v) the cost of parking area operation, repair, restoration,
and maintenance; (vi) management and/or incentive fees, consulting fees, legal
fees and accounting fees, of all contractors and consultants in connection with
the management, operation, maintenance and repair of the Project; (vii) payments
under any equipment rental agreements; (viii) subject to item (f), below, wages,
salaries and other compensation and benefits, including taxes levied thereon, of
all persons engaged in the operation, maintenance and security of the Project;
(ix) costs under any easement pertaining to the sharing of costs by the Project;
(x) operation, repair, maintenance and replacement of all systems and equipment
and components thereof of the Project; (xi) the cost of janitorial, alarm,
security and other services, replacement of wall and floor coverings, ceiling
tiles and fixtures in Common Areas, maintenance and replacement of curbs and
walkways, repair to roofs and re-roofing; (xii) amortization (including
commercially reasonable interest on the unamortized cost) over such period of
time as Landlord shall reasonably determine, of the cost of acquiring or the
rental expense of personal property used in the maintenance, operation and
repair of the Project, or any portion thereof; (xiii) the cost of capital
improvements or other costs incurred in connection with the Project (A) which
are intended to effect economies in the operation or maintenance of the Project,
or any portion thereof, or to reduce current or future Operating Expenses or to
enhance the safety or security of the Project or its occupants, (B) which are
required to comply with present or anticipated conservation programs, (C) which
are replacements or modifications of nonstructural items located in the Common
Areas required to keep the Common Areas in good order or condition, or (D) which
are required under any governmental law or regulation; provided, however,
notwithstanding anything to the contrary herein, that any capital expenditure
shall be amortized (including reasonable interest on the amortized cost) over
the reasonable useful life of such capital item before being included in
Operating Expenses; (xiv) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, state or local
government for fire and police protection, trash removal, community services, or
other services which do not constitute "Tax Expenses" as that term is defined in
Section 4.2.5; below, and (xv) payments under any easement, license, operating
agreement, declaration, restrictive covenant, or instrument pertaining to the
sharing of costs by the Building, including, without limitation, any covenants,
conditions and restrictions affecting the property, and reciprocal easement
agreements affecting the property, any parking licenses, and any agreements with
transit agencies affecting the Property (collectively, "Underlying
Documents").  Notwithstanding the foregoing, for purposes of this Lease,
Operating Expenses shall not, however, include:

(a)costs, including legal fees, space planners' fees, advertising and
promotional expenses (except as otherwise set forth above), and brokerage fees
incurred in connection with the original construction or development, or
original or future leasing of the Project, and costs, including permit, license
and inspection costs, incurred with respect to the installation of tenant
improvements made for new tenants initially occupying space in the Project after
the Lease Commencement Date or incurred in renovating or otherwise improving,
decorating, painting or redecorating vacant space for tenants or other occupants
of the Project (excluding, however, such costs relating to any common areas of
the Project or parking facilities);

(b)except as set forth in items (xii), (xiii), and (xiv) above, depreciation,
interest and principal payments on mortgages and other debt costs, if any,
penalties and interest;

(c)costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone
else, electric power costs for which any tenant directly contracts with the
local public service company and costs of utilities and services provided to
other tenants that are not provided to Tenant;

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-9-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

(d)any bad debt loss, rent loss, or reserves for bad debts or rent loss or other
reserves to the extent not used in the same year;

(e)costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants;

(f)the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager;

(g)amount paid as ground rental for the Project by the Landlord;

(h)except for a property management fee not to exceed three percent (3%) of
gross revenues, overhead and profit increment paid to the Landlord, and any
amounts paid to the Landlord or to subsidiaries or affiliates of the Landlord
for services in the Project to the extent the same exceeds the costs of such
services rendered by qualified, first-class unaffiliated third parties on a
competitive basis;

(i)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord;

(j)rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing engineering, janitorial or
similar services and, further excepting from this exclusion such equipment
rented or leased to remedy or ameliorate an emergency condition in the Project;

(k)all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

(l)any costs expressly excluded from Operating Expenses elsewhere in this Lease;

(m)rent for any office space occupied by Project management personnel;

(n)costs arising from the gross negligence or willful misconduct of Landlord or
its agents, employees or contractors in connection with this Lease;

(o)costs incurred to comply with laws relating to the removal or remediation of
hazardous material (as defined under applicable law), and any costs of fines or
penalties relating to the presence of hazardous material, in each case to the
extent not brought into the Building or Premises by Tenant or any Tenant
Parties;

(p)costs to correct any construction defect in the Project or to remedy any
violation of a covenant, condition, restriction, underwriter's requirement or
law that exists as of the Lease Commencement Date;

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-10-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

(q)capital costs occasioned by casualties or condemnation.

(r)legal fees, accountants' fees (other than normal bookkeeping expenses) and
other expenses incurred in connection with disputes of tenant or other occupants
of the Project or associated with the enforcement of the terms of any leases
with tenants or the defense of Landlord's title to or interest in the Project or
any part thereof; and

(s)costs incurred due to a violation by Landlord or any other tenant of the
Project of the terms and conditions of a lease.

4.2.5Taxes.

4.2.5.1"Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary (including,
without limitation, real estate taxes, general and special assessments, transit
taxes, leasehold taxes or taxes based upon the receipt of rent, including gross
receipts or sales taxes applicable to the receipt of rent, unless required to be
paid by Tenant, personal property taxes imposed upon the fixtures, machinery,
equipment, apparatus, systems and equipment, appurtenances, furniture and other
personal property used in connection with the Project, or any portion thereof),
which shall be paid or accrued during any Expense Year (without regard to any
different fiscal year used by such governmental or municipal authority) because
of or in connection with the ownership, leasing and operation of the Project, or
any portion thereof.

4.2.5.2Tax Expenses shall include, without limitation:  (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax; (iii) Any assessment, tax,
fee, levy, or charge allocable to or measured by the area of the Premises or the
Rent payable hereunder, including, without limitation, any business or gross
income tax or excise tax with respect to the receipt of such rent, or upon or
with respect to the possession, leasing, operating, management, maintenance,
alteration, repair, use or occupancy by Tenant of the Premises, or any portion
thereof; and (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises or the improvements thereon.

4.2.5.3Any costs and expenses (including, without limitation, reasonable
attorneys' and consultants' fees) incurred in attempting to protest, reduce or
minimize Tax Expenses shall be included in Tax Expenses in the Expense Year such
expenses are incurred.  Tax refunds shall be credited against Tax Expenses and
refunded to Tenant regardless of when received, based on the Expense Year to
which the refund is applicable, provided that in no event shall the amount to be
refunded to Tenant for any such Expense Year exceed the total amount paid by
Tenant as Additional Rent under this Article 4 for such Expense Year.  If Tax
Expenses for any period during the Lease Term or any extension thereof are
increased after payment thereof for any reason, including, without limitation,
error or reassessment by applicable governmental or municipal authorities,
Tenant shall pay Landlord upon demand Tenant's Share of any such increased Tax
Expenses.  Notwithstanding anything to the contrary contained in this
Section 4.2.5, there shall be excluded from Tax Expenses (i) all excess profits
taxes, franchise taxes, gift taxes, capital stock taxes, inheritance and
succession taxes, transfer taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord's net income (as opposed to
rents, receipts or income attributable to operations at the Project), (ii) any
items included as Operating Expenses, (iii) any items paid by Tenant under
Section 4.5 of this Lease, (iv) assessments in excess of the amount which would
be payable if such assessment expense were paid in installments over the longest
permitted term; (v) taxes imposed on land and improvements other than the
Project; and (vi) tax increases resulting from the improvement of any of the
Project for the sole use of other occupants.

4.2.6"Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.  

4.3Allocation of Direct Expenses.  The parties acknowledge that the Building is
a part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e., the Direct Expenses) should be shared between
the Building and the other buildings in the Project.  Accordingly, as set forth
in Section 4.2 above, Direct Expenses (which consist of Operating Expenses and
Tax Expenses) are determined annually for the

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-11-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on an equitable basis, shall be allocated to the Building
(as opposed to other buildings in the Project).  Such portion of Direct Expenses
allocated to the Building shall include all Direct Expenses attributable solely
to the Building and a pro rata portion of the Direct Expenses attributable to
the Project as a whole, and shall not include Direct Expenses attributable
solely to other buildings in the Project.

4.4Calculation and Payment of Additional Rent.  Commencing on the Lease
Commencement Date, Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, Tenant's Share of Direct Expenses
for each Expense Year or partial Expense Year during the Lease Term.

4.4.1Statement of Actual Direct Expenses and Payment by Tenant.  Landlord shall
give to Tenant within five (5) months following the end of each Expense Year
(provided that Landlord agrees to utilize commercially reasonable efforts to
deliver such Statement to Tenant as soon as practicable following the end of
each Expense Year), a statement (the "Statement") which shall state the Direct
Expenses incurred or accrued for such preceding Expense Year, and which shall
indicate the amount of Tenant's Share of Direct Expenses.  Upon receipt of the
Statement for each Expense Year commencing or ending during the Lease Term,
Tenant shall pay, with its next installment of Base Rent due that is at least
thirty (30) days thereafter, the full amount of Tenant's Share of Direct
Expenses for such Expense Year, less the amounts, if any, paid during such
Expense Year as "Estimated Direct Expenses," as that term is defined in
Section 4.4.2, below, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant's Share of Direct Expenses, Tenant shall receive a credit in
the amount of Tenant's overpayment against Rent next due under this Lease.  The
failure of Landlord to timely furnish the Statement for any Expense Year shall
not prejudice Landlord or Tenant from enforcing its rights under this Article
4.  Even though the Lease Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant's Share of Direct Expenses for
the Expense Year in which this Lease terminates, Tenant shall immediately pay to
Landlord such amount, and if Tenant paid more as Estimated Direct Expenses than
the actual Tenant's Share of Direct Expenses, Landlord shall, within thirty (30)
days, deliver a check payable to Tenant in the amount of the overpayment.  The
provisions of this Section 4.4.1 shall survive the expiration or earlier
termination of the Lease Term.  Notwithstanding the immediately preceding
sentence, Tenant shall not be responsible for Tenant’s Share of any Direct
Expenses attributable to any Expense Year which are first billed to Tenant more
than two (2) calendar years after the earlier of the expiration of the
applicable Expense Year or the Lease Expiration Date, provided that in any event
Tenant shall be responsible for Tenant’s Share of Direct Expenses levied by any
governmental authority or by any public utility companies at any time following
the Lease Expiration Date which are attributable to any Expense Year (provided
that Landlord delivers Tenant a bill for such amounts within two (2) years
following Landlord’s receipt of the bill therefor).

4.4.2Statement of Estimated Direct Expenses.  In addition, Landlord shall give
Tenant a yearly expense estimate statement (the "Estimate Statement") which
shall set forth Landlord's reasonable estimate (the "Estimate") of what the
total amount of Direct Expenses for the then-current Expense Year shall be and
the estimated Tenant's Share of Direct Expenses (the "Estimated Direct
Expenses").  Landlord shall utilize commercially reasonable efforts to deliver
such Estimate Statement within five (5) months following the end of each Expense
Year.  The failure of Landlord to timely furnish the Estimate Statement for any
Expense Year shall not preclude Landlord from enforcing its rights to collect
any Estimated Direct Expenses under this Article 4, nor shall Landlord be
prohibited from revising any Estimate Statement or Estimated Direct Expenses
theretofore delivered to the extent necessary.  Thereafter, Tenant shall pay,
with its next installment of Base Rent due that is at least thirty (30) days
thereafter, a fraction of the Estimated Direct Expenses for the then-current
Expense Year (reduced by any amounts paid pursuant to the last sentence of this
Section 4.4.2).  Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator.  Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant in
accordance with the terms of this Section 4.4.2), Tenant shall pay monthly, with
the monthly Base Rent installments, an amount equal to one-twelfth (1/12) of the
total Estimated Direct Expenses set forth in the previous Estimate Statement
delivered by Landlord to Tenant.  

4.5Taxes and Other Charges for Which Tenant Is Directly Responsible.  Tenant
shall be liable for and shall pay ten (10) days before delinquency, taxes levied
against Tenant's equipment, furniture, fixtures and any other personal property
located in or about the Premises.  If any such taxes on Tenant's equipment,
furniture, fixtures and any other personal property are levied against Landlord
or Landlord's property or if the assessed value of Landlord's property is
increased by the inclusion therein of a value placed upon such equipment,
furniture, fixtures or

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-12-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

any other personal property and if Landlord pays the taxes based upon such
increased assessment, which Landlord shall have the right to do regardless of
the validity thereof but only under proper protest if requested by Tenant,
Tenant shall upon demand repay to Landlord the taxes so levied against Landlord
or the proportion of such taxes resulting from such increase in the assessment,
as the case may be.

4.6Landlord's Books and Records.  Within one hundred twenty (120) days after
receipt by Tenant of a Statement, if Tenant disputes the amount of Additional
Rent set forth in the Statement, a member of Tenant's finance department, or an
independent certified public accountant (which accountant is a member of a
nationally recognized accounting firm and is not working on a contingency fee
basis) ("Tenant's Accountant"), designated and paid for by Tenant, may, after
reasonable notice to Landlord and at reasonable times, inspect Landlord's
records with respect to the Statement at Landlord's offices, provided that there
is no existing Event of Default and Tenant has paid all amounts required to be
paid under the applicable Estimate Statement and Statement, as the case may
be.  In connection with such inspection, Tenant and Tenant's agents must agree
in advance to follow Landlord's reasonable rules and procedures regarding
inspections of Landlord's records, and shall execute a commercially reasonable
confidentiality agreement regarding such inspection.  Tenant's failure to
dispute the amount of Additional Rent set forth in any Statement within one
hundred twenty (120) days of Tenant's receipt of such Statement shall be deemed
to be Tenant's approval of such Statement and Tenant, thereafter, waives the
right or ability to dispute the amounts set forth in such Statement.  If after
such inspection, Tenant still disputes such Additional Rent, a determination as
to the proper amount shall be made, at Tenant's expense, by an independent
certified public accountant (the "Accountant") selected by Landlord and subject
to Tenant's reasonable approval; provided that if such Accountant determines
that Direct Expenses were overstated by more than five percent (5%), then the
cost of the Accountant and the cost of such determination shall be paid for by
Landlord, and Landlord shall reimburse Tenant for the cost of the Tenant's
Accountant (provided that such cost shall be a reasonable market cost for such
services). Tenant hereby acknowledges that Tenant's sole right to inspect
Landlord's books and records and to contest the amount of Direct Expenses
payable by Tenant shall be as set forth in this Section 4.6, and Tenant hereby
waives any and all other rights pursuant to applicable law to inspect such books
and records and/or to contest the amount of Direct Expenses payable by Tenant.

5.USE OF PREMISES.

5.1Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole discretion.  

5.2Prohibited Uses.  Tenant further covenants and agrees that Tenant shall not
use or permit any person or persons to use, the Premises or any part thereof for
any use or purpose in violation of the laws of the United States of America, the
State of California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project) including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect.  Landlord shall have the right to impose reasonable, nondiscriminatory
and customary rules and regulations regarding the use of the Project that do not
unreasonably interfere with Tenant’s use of the Premises, as reasonably deemed
necessary by Landlord with respect to the orderly operation of the Project, and
Tenant shall comply with such reasonable rules and regulations.  Tenant shall
not do or permit anything to be done in or about the Premises which will in any
way obstruct or interfere with the rights of other tenants or occupants of the
Building, or injure or annoy them or use or allow the Premises to be used for
any improper, unlawful or objectionable purpose, nor shall Tenant cause,
maintain or permit any nuisance in, on or about the Premises.  Tenant shall
comply with, and Tenant's rights and obligations under the Lease and Tenant's
use of the Premises shall be subject and subordinate to, all recorded easements,
covenants, conditions, and restrictions now or hereafter affecting the Project,
so long as the same do not unreasonably interfere with Tenant’s use of the
Premises or parking rights or materially increase Tenant’s obligations or
decrease Tenant’s rights under this Lease.    

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-13-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

5.3Hazardous Materials.

5.3.1Tenant's Obligations.

5.3.1.1Prohibitions.  As a material inducement to Landlord to enter into this
Lease with Tenant, Tenant has fully and accurately completed Landlord’s
Pre-Leasing Environmental Exposure Questionnaire (the “Environmental
Questionnaire”), which is attached as Exhibit E.  Tenant agrees that except for
those chemicals or materials, and their respective quantities, specifically
listed on the Environmental Questionnaire (as the same may be updated from time
to time as provided below), neither Tenant nor Tenant’s employees, contractors
and subcontractors of any tier, entities with a contractual relationship with
Tenant (other than Landlord), or any entity acting as an agent or sub-agent of
Tenant (collectively, "Tenant's Agents") will produce, use, store or generate
any "Hazardous Materials," as that term is defined below, on, under or about the
Premises, nor cause any Hazardous Material to be brought upon, placed, stored,
manufactured, generated, blended, handled, recycled, used or "Released," as that
term is defined below, on, in, under or about the Premises.  If any information
provided to Landlord by Tenant on the Environmental Questionnaire, or otherwise
relating to information concerning Hazardous Materials is intentionally false,
incomplete, or misleading in any material respect, the same shall be deemed a
default by Tenant under this Lease.  Upon Landlord’s request, or in the event of
any material change in Tenant’s use of Hazardous Materials in the Premises,
Tenant shall deliver to Landlord an updated Environmental Questionnaire at least
once a year.  Tenant shall notify Landlord prior to using any Hazardous
Materials in the Premises not described on the initial Environmental
Questionnaire, and, to the extent such use would, in Landlord's reasonable
judgment, cause a material increase in the risk of liability compared to the
uses previously allowed in the Premises, such additional use shall be subject to
Landlord's prior consent, which may be withheld in Landlord’s reasonable
discretion.  Tenant shall not install or permit Tenant's Agents to install any
underground storage tank on the Premises.  For purposes of this Lease,
"Hazardous Materials" means all flammable explosives, petroleum and petroleum
products, waste oil, radon, radioactive materials, toxic pollutants, asbestos,
polychlorinated biphenyls (“PCBs”), medical waste, chemicals known to cause
cancer or reproductive toxicity, pollutants, contaminants, hazardous wastes,
toxic substances or related materials, including without limitation any
chemical, element, compound, mixture, solution, substance, object, waste or any
combination thereof, which is or may be hazardous to human health, safety or to
the environment due to its radioactivity, ignitability, corrosiveness,
reactivity, explosiveness, toxicity, carcinogenicity, infectiousness or other
harmful or potentially harmful properties or effects, or defined as, regulated
as or included in, the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” or “toxic substances” under any Environmental Laws.  For
purposes of this Lease, "Release" or "Released" or "Releases" shall mean any
release, deposit, discharge, emission, leaking, spilling, seeping, migrating,
injecting, pumping, pouring, emptying, escaping, dumping, disposing, or other
movement of Hazardous Materials into the environment.  Landlord acknowledges
that Tenant maybe installing and using fume hoods in the Premises and that
emissions of Hazardous Materials into the air in compliance with all
Environmental Laws shall not be considered Releases.

5.3.1.2Notices to Landlord.  Tenant shall notify Landlord in writing as soon as
possible but in no event later than five (5) days after (i) the occurrence of
any actual, alleged or threatened Release of any Hazardous Material in, on,
under, from, about or in the vicinity of the Premises (whether past or present),
regardless of the source or quantity of any such Release, or (ii) Tenant becomes
aware of any regulatory actions, inquiries, inspections, investigations,
directives, or any cleanup, compliance, enforcement or abatement proceedings
(including any threatened or contemplated investigations or proceedings)
relating to or potentially affecting the Premises, or (iii) Tenant becomes aware
of any claims by any person or entity relating to any Hazardous Materials in,
on, under, from, about or in the vicinity of the Premises, whether relating to
damage, contribution, cost recovery, compensation, loss or
injury.  Collectively, the matters set forth in clauses (i), (ii) and (iii)
above are hereinafter referred to as “Hazardous Materials Claims”.  Tenant shall
promptly forward to Landlord copies of all orders, notices, permits,
applications and other communications and reports in connection with any
Hazardous Materials Claims.  Additionally, Tenant shall promptly advise Landlord
in writing of Tenant’s discovery of any occurrence or condition on, in, under or
about the Premises that could subject Tenant or Landlord to any liability, or
restrictions on ownership, occupancy, transferability or use of the Premises
under any "Environmental Laws," as that term is defined below.  Tenant shall not
enter into any legal proceeding or other action, settlement, consent decree or
other compromise with respect to any Hazardous Materials Claims without first
notifying Landlord of Tenant’s intention to do so and affording Landlord the
opportunity to join and participate, as a party if Landlord so elects, in such
proceedings and in no event shall Tenant enter into any agreements which are
binding on Landlord or the Premises without Landlord’s prior written
consent.  Landlord shall have the right to appear at and participate in, any and
all legal or other administrative

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-14-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

proceedings concerning any Hazardous Materials Claim.  For purposes of this
Lease, “Environmental Laws” means all applicable present and future laws
relating to the protection of human health, safety, wildlife or the environment,
including, without limitation, (i) all requirements pertaining to reporting,
licensing, permitting, investigation and/or remediation of emissions,
discharges, Releases, or threatened Releases of Hazardous Materials, whether
solid, liquid, or gaseous in nature, into the air, surface water, groundwater,
or land, or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of Hazardous Materials; and
(ii) all requirements pertaining to the health and safety of employees or the
public.  Environmental Laws include, but are not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 USC § 9601,
et seq., the Hazardous Materials Transportation Authorization Act of 1994,
49 USC § 5101, et seq., the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, and Hazardous and Solid Waste Amendments
of 1984, 42 USC § 6901, et seq., the Federal Water Pollution Control Act, as
amended by the Clean Water Act of 1977, 33 USC § 1251, et seq., the Clean Air
Act of 1966, 42 USC § 7401, et seq., the Toxic Substances Control Act of 1976,
15 USC § 2601, et seq., the Safe Drinking Water Act of 1974, 42 USC §§ 300f
through 300j, the Occupational Safety and Health Act of 1970, as amended, 29 USC
§ 651 et seq., the Oil Pollution Act of 1990, 33 USC § 2701 et seq., the
Emergency Planning and Community Right-To-Know Act of 1986, 42 USC § 11001 et
seq., the National Environmental Policy Act of 1969, 42 USC § 4321 et seq., the
Federal Insecticide, Fungicide and Rodenticide Act of 1947, 7 USC § 136 et seq.,
California Carpenter-Presley-Tanner Hazardous Substance Account Act, California
Health & Safety Code §§ 25300 et seq., Hazardous Materials Release Response
Plans and Inventory Act, California Health & Safety Code, §§ 25500 et seq.,
Underground Storage of Hazardous Substances provisions, California Health &
Safety Code, §§ 25280 et seq., California Hazardous Waste Control Law,
California Health & Safety Code, §§ 25100 et seq., and any other state or local
law counterparts, as amended, as such applicable laws, are in effect as of the
Lease Commencement Date, or thereafter adopted, published, or promulgated.

5.3.1.3Releases of Hazardous Materials.  If any Release of any Hazardous
Material in, on, under, from or about the Premises shall occur at any time
during the Lease by Tenant or Tenant's Agents, in addition to notifying Landlord
as specified above, Tenant, at its own sole cost and expense, shall
(i) immediately comply with any and all reporting requirements imposed pursuant
to any and all Environmental Laws, (ii) provide a written certification to
Landlord indicating that Tenant has complied with all applicable reporting
requirements, (iii) take any and all necessary investigation, corrective and
remedial action in accordance with any and all applicable Environmental Laws,
utilizing an environmental consultant approved by Landlord, all in accordance
with the provisions and requirements of this Section 5.3, including, without
limitation, Section 5.3.4, and (iv) take any such additional investigative,
remedial and corrective actions as Landlord shall in its reasonable discretion
deem necessary such that the Premises are remediated to the condition existing
prior to such Release.  

5.3.1.4Indemnification.  

5.3.1.4.1In General.  Without limiting in any way Tenant’s obligations under any
other provision of this Lease, Tenant shall be solely responsible for and shall
protect, defend, indemnify and hold the Landlord Parties harmless from and
against any and all claims, judgments, losses, damages, costs, expenses,
penalties, enforcement actions, taxes, fines, remedial actions, liabilities
(including, without limitation, actual attorneys’ fees, litigation, arbitration
and administrative proceeding costs, expert and consultant fees and laboratory
costs) including, without limitation, consequential damages and sums paid in
settlement of claims, which arise during or after the Lease Term, whether
foreseeable or unforeseeable, that arise during or after the Lease Term in whole
or in part, foreseeable or unforeseeable, directly or indirectly arising out of
or attributable to the Release of Hazardous Materials in, on, under or about the
Premises by Tenant or Tenant's Agents.

5.3.1.4.2Limitations.  Notwithstanding anything in Section 5.3.1.4, above, to
the contrary, Tenant's indemnity of Landlord as set forth in Section 5.3.1.4,
above, shall not be applicable to claims based upon Hazardous Materials not
Released by Tenant or Tenant's Agents.

5.3.1.4.3Landlord Indemnity.  Under no circumstance shall Tenant be liable for,
and Landlord shall indemnify, defend, protect and hold harmless Tenant and
Tenant's Agents from and against, all losses, costs, claims, liabilities and
damages (including attorneys’ and consultants’ fees) arising out of any
Hazardous Materials that exist in, on or about the Project as of the date
hereof, or Hazardous Material Released by Landlord or any Landlord Parties.
Landlord will provide Tenant with any Hazardous

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-15-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

Material reports relating to the Building that Landlord has in its immediate
possession.  The provision of such reports shall be for informational purposes
only, and Landlord does not make any representation or warranty as to the
correctness or completeness of any such reports.

5.3.1.5Compliance with Environmental Laws.  Without limiting the generality of
Tenant’s obligation to comply with applicable laws as otherwise provided in this
Lease, Tenant shall, at its sole cost and expense, comply with all Environmental
Laws related to the use of Hazardous Materials by Tenant and Tenant’s
Agents.  Tenant shall obtain and maintain any and all necessary permits,
licenses, certifications and approvals appropriate or required for the use,
handling, storage, and disposal of any Hazardous Materials used, stored,
generated, transported, handled, blended, or recycled by Tenant on the
Premises.  Landlord shall have a continuing right, without obligation, to
require Tenant to obtain, and to review and inspect any and all such permits,
licenses, certifications and approvals, together with copies of any and all
Hazardous Materials management plans and programs, any and all Hazardous
Materials risk management and pollution prevention programs, and any and all
Hazardous Materials emergency response and employee training programs respecting
Tenant’s use of Hazardous Materials.  Upon request of Landlord, Tenant shall
deliver to Landlord a narrative description explaining the nature and scope of
Tenant’s activities involving Hazardous Materials and showing to Landlord’s
satisfaction compliance with all Environmental Laws and the terms of this Lease.

5.3.2Assurance of Performance.

5.3.2.1Environmental Assessments In General.  Landlord may, but shall not be
required to, engage from time to time such contractors as Landlord determines to
be appropriate (and which are reasonably acceptable to Tenant) to perform
environmental assessments of a scope reasonably determined by Landlord (an
"Environmental Assessment") to ensure Tenant’s compliance with the requirements
of this Lease with respect to Hazardous Materials.

5.3.2.2Costs of Environmental Assessments.  All costs and expenses incurred by
Landlord in connection with any such Environmental Assessment initially shall be
paid by Landlord; provided that if any such Environmental Assessment shows that
Tenant has failed to comply with the provisions of this Section 5.3, then all of
the costs and expenses of such Environmental Assessment shall be reimbursed by
Tenant as Additional Rent within thirty (30 days after receipt of written demand
therefor.

5.3.3Tenant’s Obligations upon Surrender.  At the expiration or earlier
termination of the Lease Term, Tenant, at Tenant’s sole cost and expense,
shall:  (i) cause an Environmental Assessment of the Premises to be conducted in
accordance with Section 15.3; (ii) cause all Hazardous Materials brought onto
the Premises by Tenant or Tenant's Agents to be removed from the Premises and
disposed of in accordance with all Environmental Laws and as necessary to allow
the Premises to be used for the purposes allowed as of the date of this Lease;
and (iii) cause to be removed all containers installed or used by Tenant or
Tenant’s Agents to store any Hazardous Materials on the Premises, and cause to
be repaired any damage to the Premises caused by such removal.

5.3.4Clean-up.

5.3.4.1Environmental Reports; Clean-Up.  If any written report, including any
report containing results of any Environmental Assessment (an “Environmental
Report”) shall indicate (i) the presence of any Hazardous Materials as to which
Tenant has a removal or remediation obligation under this Section 5.3, and
(ii) that as a result of same, the investigation, characterization, monitoring,
assessment, repair, closure, remediation, removal, or other clean-up (the
“Clean-up”) of any Hazardous Materials is required, Tenant shall immediately
prepare and submit to Landlord within thirty (30) days after receipt of the
Environmental Report a comprehensive plan, subject to Landlord’s written
approval, specifying the actions to be taken by Tenant to perform the Clean-up
so that the Premises are restored to the conditions required by this
Lease.  Upon Landlord’s approval of the Clean-up plan, Tenant shall, at Tenant’s
sole cost and expense, without limitation on any rights and remedies of Landlord
under this Lease, immediately implement such plan with a consultant reasonably
acceptable to Landlord and proceed to Clean-Up Hazardous Materials in accordance
with all applicable laws.  If, within thirty (30) days after receiving a copy of
such Environmental Report, Tenant fails either (a) to complete such Clean-up, or
(b) with respect to any Clean-up that cannot be completed within such thirty-day
period, fails to proceed with diligence to prepare the Clean-up plan and
complete the Clean-up as promptly as practicable, then Landlord shall have the
right, but not the obligation, and

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-16-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

without waiving any other rights under this Lease, to carry out any Clean-up
recommended by the Environmental Report or required by any governmental
authority having jurisdiction over the Premises, and recover all of the costs
and expenses thereof from Tenant as Additional Rent, payable within ten
(10) days after receipt of written demand therefor.

5.3.4.2No Rent Abatement.  Tenant shall continue to pay all Rent due or accruing
under this Lease during any Clean-up, and shall not be entitled to any
reduction, offset or deferral of any Base Rent or Additional Rent due or
accruing under this Lease during any such Clean-up.  

5.3.4.3Surrender of Premises.  Tenant shall complete any Clean-up prior to
surrender of the Premises upon the expiration or earlier termination of this
Lease.  Tenant shall obtain and deliver to Landlord a letter or other written
determination from the overseeing governmental authority confirming that the
Clean-up has been completed in accordance with all requirements of such
governmental authority and that no further response action of any kind is
required for the unrestricted use of the Premises (“Closure Letter”).  Upon the
expiration or earlier termination of this Lease, Tenant shall also be obligated
to close all permits obtained in connection with Hazardous Materials used by
Tenant or Tenant's Agents in accordance with applicable laws.

5.3.4.4Failure to Timely Clean-Up.  Should any Clean-up for which Tenant is
responsible not be completed, or should Tenant not receive the Closure Letter
and any governmental approvals required under Environmental Laws in conjunction
with such Clean-up prior to the expiration or earlier termination of this Lease,
then, commencing on the later of the termination of this Lease and three (3)
business days after Landlord's delivery of notice of such failure and that it
elects to treat such failure as a holdover, Tenant shall be liable to Landlord
as a holdover tenant (as more particularly provided in Article 16) until Tenant
has fully complied with its obligations under this Section 5.3.

5.3.5Confidentiality.  Unless compelled to do so by applicable law, Tenant
agrees that Tenant shall not disclose, discuss, disseminate or copy any
information, data, findings, communications, conclusions and reports regarding
the environmental condition of the Premises to any Person (other than Tenant’s
consultants, attorneys, property managers, employees, shareholders and potential
and actual investors, lenders, business and merger partners, subtenants and
assignees that have a need to know such information), including any governmental
authority, without the prior written consent of Landlord.  In the event Tenant
reasonably believes that disclosure is compelled by applicable law, it shall
provide Landlord ten (10) days’ advance notice of disclosure of confidential
information so that Landlord may attempt to obtain a protective order.  Tenant
may additionally release such information to bona fide prospective purchasers or
lenders, subject to any such parties’ written agreement to be bound by the terms
of this Section 5.3.

5.3.6Copies of Environmental Reports.  Within thirty (30) days of receipt
thereof, Tenant shall provide Landlord with a copy of any and all environmental
assessments, audits, studies and reports regarding Tenant’s activities with
respect to the Premises, or ground water beneath the Land, or the environmental
condition or Clean-up thereof.  Tenant shall be obligated to provide Landlord
with a copy of such materials without regard to whether such materials are
generated by Tenant or prepared for Tenant, or how Tenant comes into possession
of such materials.

5.3.7Signs, Response Plans, Etc.  Tenant shall be responsible for posting on the
Premises any signs required under applicable Environmental Laws with respect to
the use of Hazardous Materials by Tenant or Tenant's Agents.  Tenant shall also
complete and file any business response plans or inventories required by any
applicable laws.  Tenant shall concurrently file a copy of any such business
response plan or inventory with Landlord.

5.3.8Survival.  Each covenant, agreement, representation, warranty and
indemnification made by Tenant set forth in this Section 5.3 shall survive the
expiration or earlier termination of this Lease and shall remain effective until
all of Tenant’s obligations under this Section 5.3 have been completely
performed and satisfied.

5.4Generator.  Commencing on the Lease Commencement Date, Tenant shall have the
right to connect to the existing Building back-up generator (the "Generator"),
for Tenant’s Share of the Generator’s capacity to provide back-up generator
services to the Premises.  During the Lease Term, Landlord shall maintain the
Generator in good condition and repair, and Tenant shall be responsible for a
share of the costs of such maintenance and repair

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-17-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

based on the proportion of the Generator capacity allocated to the
Premises.  Notwithstanding the foregoing, Landlord shall not be liable for any
damages whatsoever resulting from any failure in operation of the Generator, or
the failure of the Generator to provide suitable or adequate back-up power to
the Premises, including but not limited to, loss of profits, loss of rents or
other revenues, loss of business opportunity, loss of goodwill or loss of use,
in each case, however occurring, or loss to inventory, scientific research,
scientific experiments, laboratory animals, products, specimens, samples, and/or
scientific, business, accounting and other records of every kind and description
kept at the Premises and any and all income derived or derivable therefrom.
Landlord represents that the Generator exclusively serves the 900
Building.  Tenant shall have the right to replace the Generator with a generator
reasonably acceptable to Landlord that is at least equal in power to the
existing Generator.

5.5Rooftop Use.  Tenant shall have the right, at Tenant’s sole cost and expense
and in accordance with the applicable provisions of this Lease, to install
telecommunications, mechanical, exhaust and air handling equipment approved by
Landlord (the “Rooftop Equipment”) upon the roof of the Building.  Tenant shall
be responsible for all costs associated with the installation, operation,
maintenance, repair, compliance with laws and removal of the Rooftop
Equipment.  The use of the Rooftop Equipment shall be for Tenant's sole purpose
and may not be assigned, subleased, transferred or otherwise used by any other
person or entity. The physical appearance and all plans and specifications of
the Rooftop Equipment (including, without limitation, the manner in which the
Rooftop Equipment is affixed to the roof and the means by which the same is
connected to the Premises) shall be subject to Landlord’s reasonable approval.
Tenant shall be responsible, at Tenant’s sole cost and expense, for (i)
obtaining all permits or other governmental approvals required in connection
with the Rooftop Equipment, (ii) repairing and maintaining and causing the
Rooftop Equipment to comply with all Applicable Laws, (iii) any repairs to the
roof of the Building resulting from Tenant's use of or access to the Rooftop
Equipment, and (iv) prior to the expiration or earlier termination of this
Lease, removal of the Rooftop Equipment and all associated wiring/cabling (and
the restoration of all affected areas to the condition existing prior to the
installation thereof) if Landlord notifies Tenant in writing at least six (6)
months prior to the expiration of the Lease Term that Tenant must remove any of
the Rooftop Equipment.

5.6Equipment Pad.  Subject to its review of more detailed plans therefor in
accordance with the terms of the Tenant Work Letter, Tenant shall have the right
to install an equipment pad, including an enclosure (the “Pad”) outside the
Premises in the approximate location shown on Exhibit H (subject to the same
being approved by the city), and a back-up generator, waste water system and air
compressor and other equipment thereon (the “Pad Equipment”) as part of the
construction of "Tenant Improvements," as that term is defined in the Tenant
Work Letter, or as a subsequent Alteration (in which case such installation
shall be governed by the terms of Article 8), to service the Premises.  In the
event such Pad and Pad Equipment is installed, then during the Lease Term,
Tenant shall maintain such Pad and Pad Equipment at Tenant's sole cost and
expense.  Notwithstanding the foregoing, Landlord shall not be liable for any
damages whatsoever resulting from any failure in operation of the Pad Equipment,
or the failure of the Pad Equipment to provide suitable or adequate services to
the Premises, including but not limited to, loss of profits, loss of rents or
other revenues, loss of business opportunity, loss of goodwill or loss of use,
in each case, however occurring, or loss to inventory, scientific research,
scientific experiments, laboratory animals, products, specimens, samples, and/or
scientific, business, accounting and other records of every kind and description
kept at the Premises and any and all income derived or derivable
therefrom.  Tenant's obligations with respect to the Premises, including the
insurance and indemnification obligations contained in Article 10, below, and
obligations to comply with applicable law shall apply to Tenant's use of the Pad
and Pad Equipment and Tenant shall carry industry standard machinery insurance
covering the Pad Equipment.  Tenant shall maintain all required permits in
connection with the Pad and Pad Equipment throughout the Lease Term.  Tenant
shall surrender the Pad and Pad Equipment (and shall transfer to Landlord all
permits maintained by Tenant in connection with the Pad and Pad Equipment during
the Lease Term) concurrent with the surrender of the Premises to Landlord as
required hereunder in good operating and working order, with all permits
current, unless Landlord notifies Tenant in writing at least six (6) months
prior to the expiration of the Lease Term that Tenant must remove any of the Pad
or Pad Equipment.  Tenant shall have the exclusive right to use the Pad for
placement of the Pad Equipment and Hazardous Materials storage.  To the extent
the Pad or Pad

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-18-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

Equipment is constructed on parking spaces that exist as of the date of this
Lease, such parking spaces shall be deducted from the number of space that
Tenant is entitled to use under Section 9 of the Summary.

6.SERVICES AND UTILITIES.

6.1In General.  Tenant will be responsible, at its sole cost and expense, for
the furnishing of all services and utilities to the Premises, including, but not
limited to heating, ventilation and air‑conditioning, electricity, water,
telephone, janitorial and interior Building security services.

6.1.1All utilities (including without limitation, electricity, gas, sewer and
water) to the Building are separately metered at the Premises and shall be paid
directly by Tenant to the applicable utility provider.  

6.1.2Landlord shall not provide janitorial services for the interior of the
Premises.  Tenant shall be solely responsible for performing all janitorial
services and other cleaning of the Premises, all in compliance with applicable
laws.  The janitorial and cleaning of the Premises shall be adequate to maintain
the Premises in a manner consistent with First Class Life Sciences Projects.  

Tenant shall cooperate fully with Landlord at all times and abide by all
reasonable regulations and requirements that Landlord may reasonably prescribe
for the proper functioning and protection of the HVAC, electrical, mechanical
and plumbing systems.  Provided that Landlord agrees to provide and maintain and
keep in continuous service utility connections to the Project, including
electricity, water and sewage connections, Landlord shall have no obligation to
provide any services or utilities to the Building, including, but not limited to
heating, ventilation and air‑conditioning, electricity, water, telephone,
janitorial and interior Building security services.  

6.2Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause; and such failures or delays or
diminution shall never be deemed to constitute an eviction or disturbance of
Tenant's use and possession of the Premises or relieve Tenant from paying Rent
or performing any of its obligations under this Lease.  Notwithstanding the
foregoing, Landlord may be liable for damages to the extent caused by the
negligence or willful misconduct of Landlord or the Landlord Parties, provided
that Landlord shall not be liable under any circumstances for injury to, or
interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this Article
6.

7.REPAIRS.

7.1Tenant Repair Obligations.  Tenant shall, throughout the Term, at its sole
cost and expense, maintain, repair or replace as required, the Premises and
Building and every part thereof in a good standard of maintenance, repair and
replacement as required, and in good and sanitary condition, all in accordance
with the standards of First Class Life Sciences Projects, except for Landlord
Repair Obligations, whether or not such maintenance, repair, replacement or
improvement is required in order to comply with applicable Laws ("Tenant's
Repair Obligations"), including, without limitation, the following: (1) interior
glass, windows, window frames and window casements (including the repairing,
resealing, cleaning and replacing of interior windows); (2) interior doors, door
frames and door closers; (3) interior lighting (including, without limitation,
light bulbs and ballasts); (4) the plumbing, sewer, drainage, electrical, fire
protection, life safety and security systems and equipment, existing heating,
ventilation and air-conditioning systems, and all other mechanical, electrical
and communications systems and equipment (collectively with the elevator in the
Building, the "Building Systems"), including without limitation (i) any
specialty or supplemental Building Systems installed by or for Tenant and (ii)
all electrical facilities and equipment, including lighting fixtures, lamps,
fans and any exhaust equipment and systems, electrical motors and all other
appliances and equipment of every kind and nature located in, upon or about the
Premises; (5) all communications systems serving the Premises; (6) all of
Tenant's security systems in or about or serving the Premises; (7) Tenant's
signage; (8) interior demising walls and partitions (including painting and wall
coverings), equipment,

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-19-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

floors, and any roll-up doors, ramps and dock equipment, and (9) the Building
HVAC system and equipment.  Tenant shall additionally be responsible, at
Tenant’s sole cost and expense, to furnish all expendables, including light
bulbs, paper goods and soaps, used in the Premises, and, to the extent that
Landlord notifies Tenant in writing of its intention to no longer arrange for
such monitoring, cause the fire alarm systems serving the Premises to be
monitored by a monitoring or protective services firm approved by Landlord in
writing.  

7.2Service Contracts.  Subject to the Landlord Repair Obligations, all Building
Systems (other than the elevator), including HVAC, main electrical, plumbing and
fire/life-safety systems, shall be maintained, repaired and replaced by Tenant
(i) in a commercially reasonable first-class condition, (ii) in accordance with
any applicable manufacturer specifications relating to any particular component
of such Building Systems, (iii) in accordance with applicable Laws.  To perform
such work, Tenant shall contract with qualified, experienced professional third
party service companies (a "Service Contract").  Tenant shall regularly, in
accordance with commercially reasonable standards, generate and maintain
preventive maintenance records relating to each Building’s mechanical and main
electrical systems, including life safety and the central plant (“Preventative
Maintenance Records”).  In addition, upon Landlord’s request, Tenant shall
deliver a copy of all current Service Contracts to Landlord and/or a copy of the
Preventative Maintenance Records.

7.3Landlord's Right to Perform Tenant's Repair Obligations.  Tenant shall notify
Landlord in writing at least ten (10) business days prior to performing any
Tenant's Repair Obligation which may have a material, adverse effect on the
Building Systems or which is reasonably anticipated to cost more than
$100,000.00.  Upon receipt of such notice from Tenant, Landlord shall have the
right to either (i) perform such material Tenant's Repair Obligation by
delivering notice of such election to Tenant within ten (10) business days
following receipt of Tenant's notice, and Tenant shall pay Landlord the cost
thereof (including Landlord's reasonable out-of-pocket costs incurred in
connection therewith) within thirty (30) days after receipt of an invoice
therefor, or (ii) require Tenant to perform such Tenant's Repair Obligation at
Tenant's sole cost and expense.  If Tenant fails to perform any Tenant's Repair
Obligation within a reasonable time period after written notice thereof from
Landlord, as reasonably determined by Landlord, then Landlord may, but need not,
following delivery of notice to Tenant of such election, make such Tenant Repair
Obligation, and Tenant shall pay Landlord the cost thereof, (including
Landlord's reasonable supervision fee) within thirty (30) days after receipt of
an invoice therefor.

7.4Landlord Repair Obligations.  Landlord shall be responsible for repairs to
and routine maintenance of (i) the exterior glass, exterior walls, foundation
and roof of the Building, the structural portions of the floors of the Building,
including, without limitation, any painting, sealing, patching and waterproofing
of exterior walls, and (ii) repairs to the elevator in the Building and
underground utilities, including sewer lines and drains, except to the extent
that any such repairs are required due to the negligence or willful misconduct
of Tenant (the "Landlord Repair Obligations"); provided, however, that if such
repairs are due to the negligence or willful misconduct of Tenant, Landlord
shall nevertheless make such repairs at Tenant's expense, or, if covered by
Landlord's insurance, Tenant shall only be obligated to pay any deductible in
connection therewith.  Costs expended by Landlord in connection with the
Landlord Repair Obligations shall be included in Operating Expenses to the
extent allowed pursuant to the terms of Article 4, above.  Landlord shall
cooperate with Tenant to enforce any warranties that Landlord holds that could
reduce Tenant's maintenance obligations under this Lease.

7.5Tenant's Right to Make Repairs.  Notwithstanding any provision to the
contrary contained in this Lease, if Tenant provides written notice to Landlord
of an event or circumstance which requires the action of Landlord under this
Lease with respect to repair and/or maintenance required in the Premises,
including repairs to the portions of the Building that are Landlord’s
responsibility under Section 7.4 (the “Base Building”), which event or
circumstance with respect to the Base Building materially and adversely affects
the conduct of Tenant’s business from the Premises, and Landlord fails to
commence corrective action within a reasonable period of time, given the
circumstances, after the receipt of such notice, but in any event not later than
thirty (30) days after receipt of said notice (unless Landlord’s obligation
cannot reasonably be performed within thirty (30) days, in which event Landlord
shall be allowed additional time as is reasonably necessary to perform the
obligation so long as Landlord begins performance within the initial thirty (30)
days and diligently pursues performance to completion), or, in the event of an
Emergency (as defined below), not later than five (5) business days after
receipt of such notice, then Tenant shall have the right to undertake such
actions as may be reasonably necessary to make such repairs if Landlord
thereafter fails to commence corrective action within five (5) business days
following Landlord's receipt of a second written notice from Tenant specifying
that Tenant will undertake such actions if Landlord fails to timely do so
(provided that

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-20-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

such notice shall include the following language in bold, capitalized text:  "IF
LANDLORD FAILS TO COMMENCE THE REPAIRS DESCRIBED IN THIS LETTER WITHIN FIVE (5)
BUSINESS DAYS FROM LANDLORD'S RECEIPT OF THIS LETTER, TENANT WILL PERFORM SUCH
REPAIRS AT LANDLORD'S EXPENSE"; provided, however, that in no event shall Tenant
undertake any actions that could materially or adversely affect the Base
Building.  Notwithstanding the foregoing, in the event of an Emergency, no
second written notice shall be required as long as Tenant advises Landlord in
the first written notice of Tenant's intent to perform such Emergency repairs if
Landlord does not commence the same within such five (5) business day period,
utilizing the language required in second notices.  If such action was required
under the terms of this Lease to be taken by Landlord and was not commenced by
Landlord within such five (5) business day period and thereafter diligently
pursued to completion, then Tenant shall be entitled to prompt reimbursement by
Landlord of the reasonable out-of-pocket third-party costs and expenses actually
incurred by Tenant in taking such action.  If Tenant undertakes such corrective
actions pursuant to this Section 7.3, then (a) the insurance and indemnity
provisions set forth in this Lease shall apply to Tenant's performance of such
corrective actions, (b) Tenant shall proceed in accordance with all applicable
laws, (c) Tenant shall retain to perform such corrective actions only such
reputable contractors and suppliers as are duly licensed and qualified,
(d) Tenant shall effect such repairs in a good and workmanlike and commercially
reasonable manner, (e) Tenant shall use new or like new materials, and
(f) Tenant shall take reasonable efforts to minimize any material interference
or impact on the other tenants and occupants of the Building.  Promptly
following completion of any work taken by Tenant pursuant to the terms of this
Section 7.5, Tenant shall deliver a detailed invoice of the work completed, the
materials used and the costs relating thereto, and Landlord shall reimburse
Tenant the amounts expended by Tenant in connection with such work, provided
that Landlord shall have the right to reasonably object if Landlord claims that
such action did not have to be taken by Landlord pursuant to the terms of this
Lease or that the charges are excessive (in which case Landlord shall pay the
amount it contends would not have been excessive).  For purposes of this Section
7.5, an "Emergency" shall mean an event threatening immediate and material
danger to people located in the Building or immediate, material damage to the
Building, Base Building, or creating a realistic possibility of an immediate and
material interference with, or immediate and material interruption of a material
aspect of Tenant's business operations.

8.ADDITIONS AND ALTERATIONS.

8.1Landlord's Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than ten
(10) business days prior to the commencement thereof, and which consent shall
not be unreasonably withheld by Landlord, provided it shall be deemed reasonable
for Landlord to withhold its consent to any Alteration which adversely affects
the structural portions or the systems or equipment of the Building or is
visible from the exterior of the Building.  Notwithstanding the foregoing,
Tenant shall be permitted to make Alterations following ten (10) business days'
notice to Landlord (as to Alterations costing more than $10,000 only), but
without Landlord's prior consent, to the extent that such Alterations (i) do not
affect the building systems or equipment (other than minor changes such as
adding or relocating electrical outlets and thermostats), (ii) are not visible
from the exterior of the Building, and (iii) cost less than $50,000.00 for a
particular job of work.  The construction of the Tenant Improvements to the
Premises shall be governed by the terms of the Tenant Work Letter and not the
terms of this Article 8.

8.2Manner of Construction.  Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that upon Landlord's request,
Tenant shall, at Tenant's expense, remove such Alterations upon the expiration
or any early termination of the Lease Term.  Tenant shall construct such
Alterations and perform such repairs in a good and workmanlike manner, in
conformance with any and all applicable federal, state, county or municipal
laws, rules and regulations and pursuant to a valid building permit, issued by
the city in which the Building is located (or other applicable governmental
authority).    Tenant shall not use (and upon notice from Landlord shall cease
using) contractors, services, workmen, labor, materials or equipment that, in
Landlord's reasonable judgment, would disturb labor harmony with the workforce
or trades engaged in performing other work, labor or services in or about the
Building or the Common Areas.  Upon completion of any Alterations, Tenant shall
deliver to Landlord final lien waivers from all contractors, subcontractors and
materialmen who performed such work.  In addition to Tenant's obligations under
Article 9 of this Lease, upon completion of any Alterations, Tenant agrees to
cause a Notice of Completion to be recorded in the office of the Recorder of the
County

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-21-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

of San Mateo in accordance with Section 3093 of the Civil Code of the State of
California or any successor statute, and Tenant shall deliver to the Project
construction manager a reproducible copy of the "as built" drawings of the
Alterations as well as all permits, approvals and other documents issued by any
governmental agency in connection with the Alterations.  

8.3Payment for Improvements.  In connection with any Alterations, that affect
the Building systems (other than minor changes such as adding or relocating
electrical outlets and thermostats), or which have a cost in excess of $100,000,
Tenant shall reimburse Landlord for Landlord's reasonable, actual, out-of-pocket
costs and expenses actually incurred in connection with Landlord's review of
such work.  

8.4Construction Insurance.  In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations as to which Tenant is
required to obtain Landlord’s consent or provide Landlord with notice, prior to
the commencement of such Alterations, Tenant shall provide Landlord with
evidence that Tenant or Tenant's contractor carries "Builder's All Risk"
insurance (to the extent that the cost of such work shall exceed $50,000) in an
amount approved by Landlord covering the construction of such Alterations, and
such other insurance as Landlord may reasonably require, it being understood and
agreed that all of such Alterations shall be insured by Landlord pursuant to
Article 10 of this Lease immediately upon completion thereof.  In addition,
Tenant's contractors and subcontractors shall be required to carry Commercial
General Liability Insurance in an amount approved by Landlord and otherwise in
accordance with the requirements of Article 10 of this Lease.  In connection
with Alterations with a cost in excess of $350,000, Landlord may, in its
reasonable discretion, require Tenant to obtain a lien and completion bond or
some alternate form of security satisfactory to Landlord in an amount sufficient
to ensure the lien-free completion of such Alterations and naming Landlord as a
co-obligee.

8.5Landlord's Property.  All Alterations, improvements, fixtures, equipment
and/or appurtenances which may be installed or placed in or about the Premises,
from time to time, shall be at the sole cost of Tenant and all Alterations and
improvements (including demountable walls), and shall be and become the property
of Landlord and remain in place at the Premises following the expiration or
earlier termination of this Lease.  Notwithstanding the foregoing, Landlord may,
by written notice to Tenant given at the time it consents to an Alteration,
require Tenant, at Tenant's expense, to remove any Alterations within the
Premises and to repair any damage to the Premises and Building caused by such
removal.  If Tenant fails to complete such removal and/or to repair any damage
caused by the removal of any Alterations, Landlord may do so and may charge the
cost thereof to Tenant.  Tenant hereby protects, defends, indemnifies and holds
Landlord harmless from any liability, cost, obligation, expense or claim of lien
in any manner relating to the installation, placement, removal or financing of
any such Alterations, improvements, fixtures and/or equipment in, on or about
the Premises, which obligations of Tenant shall survive the expiration or
earlier termination of this Lease.  Notwithstanding the foregoing, the items set
forth in Exhibit F attached hereto (the "Tenant's Property") shall at all times
be and remain Tenant's property.  Exhibit F may be updated from time to time by
agreement of the parties.  Tenant may remove the Tenant's Property from the
Premises at any time, provided that Tenant repairs all damage caused by such
removal.  Landlord shall have no lien or other interest in the Tenant's
Property.

9.COVENANT AGAINST LIENS.  Tenant shall keep the Project and Premises free from
any liens or encumbrances arising out of the work performed, materials furnished
or obligations incurred by or on behalf of Tenant, and shall protect, defend,
indemnify and hold Landlord harmless from and against any claims, liabilities,
judgments or costs (including, without limitation, reasonable attorneys' fees
and costs) arising out of same or in connection therewith.  Except as to
Alterations as to which no notice is required under the second sentence of
Section 8.1, Tenant shall give Landlord notice at least ten (10) business days
prior to the commencement of any such work on the Premises (or such additional
time as may be necessary under applicable laws) to afford Landlord the
opportunity of posting and recording appropriate notices of non-responsibility
(to the extent applicable pursuant to then applicable laws).  Tenant shall
remove any such lien or encumbrance by bond or otherwise within ten (10)
business days after notice by Landlord, and if Tenant shall fail to do so,
Landlord may pay the amount necessary to remove such lien or encumbrance,
without being responsible for investigating the validity thereof.  

10.INSURANCE.

10.1Indemnification and Waiver.  Except as provided in Section 10.5 or to the
extent due to the negligence, willful misconduct or violation of this Lease by
Landlord or the Landlord Parties, Tenant hereby assumes

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-22-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

all risk of damage to property in, upon or about the Premises from any cause
whatsoever (including, but not limited to, any personal injuries resulting from
a slip and fall in, upon or about the Premises) and agrees that Landlord, its
partners, subpartners and their respective officers, agents, servants,
employees, and independent contractors (collectively, "Landlord Parties") shall
not be liable for, and are hereby released from any responsibility for, any
damage either to person or property or resulting from the loss of use thereof,
which damage is sustained by Tenant or by other persons claiming through
Tenant.  Tenant shall indemnify, defend, protect, and hold harmless the Landlord
Parties from any and all loss, cost, damage, expense and liability (including
without limitation court costs and reasonable attorneys' fees) incurred in
connection with or arising from any cause in or on the Premises (including, but
not limited to, a slip and fall), any acts, omissions or negligence of Tenant or
of any person claiming by, through or under Tenant, or of the contractors,
agents, servants, employees, invitees, guests or licensees of Tenant or any such
person, in, on or about the Project or any breach of the terms of this Lease,
either prior to, during, or after the expiration of the Lease Term, provided
that the terms of the foregoing indemnity and release shall not apply to the
negligence or willful misconduct of Landlord or its agents, employees,
contractors, licensees or invitees, or Landlord's violation of this
Lease.  Should Landlord be named as a defendant in any suit brought against
Tenant in connection with or arising out of Tenant's occupancy of the Premises,
Tenant shall pay to Landlord its costs and expenses incurred in such suit,
including without limitation, its actual professional fees such as reasonable
appraisers', accountants' and attorneys' fees.  Notwithstanding anything to the
contrary in this Lease, Landlord shall not be released or indemnified from, and
shall indemnify, defend, protect and hold harmless Tenant from, all losses,
damages, liabilities, claims, attorneys’ fees, costs and expenses arising from
the gross negligence or willful misconduct of Landlord or its agents,
contractors, licensees or invitees, or a violation of Landlord’s obligations or
representations under this Lease. The provisions of this Section 10.1 shall
survive the expiration or sooner termination of this Lease with respect to any
claims or liability arising in connection with any event occurring prior to such
expiration or termination.  

10.2Tenant's Compliance With Landlord's Property Insurance.  Landlord shall
insure the Building, Tenant Improvements and any Alterations during the Lease
Term against loss or damage under an "all risk" property insurance policy.  Such
coverage shall be in such amounts, from such companies, and on such other terms
and conditions, as Landlord may from time to time reasonably
determine.  Additionally, at the option of Landlord, such insurance coverage may
include the risks of earthquakes and/or flood damage and additional hazards, a
rental loss endorsement and one or more loss payee endorsements in favor of the
holders of any mortgages or deeds of trust encumbering the interest of Landlord
in the Building or the ground or underlying lessors of the Building, or any
portion thereof.  The costs of such insurance shall be included in Operating
Expenses, subject to the terms of Section 4.2.4.  Tenant shall, at Tenant's
expense, comply with all insurance company requirements pertaining to the use of
the Premises.  If Tenant's conduct or use of the Premises causes any increase in
the premium for such insurance policies then Tenant shall reimburse Landlord for
any such increase. Tenant, at Tenant's expense, shall comply with all rules,
orders, regulations or requirements of the American Insurance Association
(formerly the National Board of Fire Underwriters) and with any similar
body.  Notwithstanding anything to the contrary in this Lease, Tenant shall not
be required to comply with or cause the Premises to comply with any laws, rules,
regulations or insurance requirements requiring the construction of alterations
unless such compliance is necessitated solely due to Tenant's particular use of
the Premises.

10.3Tenant's Insurance.  Tenant shall maintain the following coverages in the
following amounts.

10.3.1Commercial General Liability Insurance on an occurrence form covering the
insured against claims of bodily injury and property damage (including loss of
use thereof) arising out of Tenant's operations, and contractual liabilities
including a contractual coverage for limits of liability (which limits may be
met together with umbrella liability insurance) of not less than:

Bodily Injury and
Property Damage Liability

$5,000,000 each occurrence

$5,000,000 annual aggregate

Personal Injury Liability

$5,000,000 annual aggregate

 

10.3.2Property Insurance covering all office furniture, business and trade
fixtures, office and lab equipment, free-standing cabinet work, movable
partitions, merchandise and all other items of Tenant's property on the Premises
installed by, for, or at the expense of Tenant.  Such insurance shall be written
on an "all risks" of physical

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-23-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

loss or damage basis, for the full replacement cost value (subject to reasonable
deductible amounts) new without deduction for depreciation of the covered items
and in amounts that meet any co-insurance clauses of the policies of insurance
and shall include coverage for damage or other loss caused by fire or other
peril which would be contained in a Special Form policy, including, but not
limited to, vandalism and malicious mischief, theft, water damage (excluding
flood),including sprinkler leakage, bursting or stoppage of pipes, and
explosion, and providing business interruption coverage for a period of ninety
(90) days.

10.3.3Business Income Interruption for ninety (90) days plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.

10.3.4Worker's Compensation and Employer's Liability or other similar insurance
pursuant to all applicable state and local statutes and regulations.  The policy
shall include a waiver of subrogation in favor of Landlord, its employees,
Lenders and any property manager or partners.

10.4Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such insurance shall (i) name Landlord, its subsidiaries and
affiliates, its property manager (if any) and any other party the Landlord so
reasonably specifies, as an additional insured on the liability insurance
policies, including Landlord's managing agent, if any; (ii) be issued by an
insurance company having a rating of not less than A:VII in Best's Insurance
Guide or equivalent or which is otherwise acceptable to Landlord and authorized
to do business in the State of California; and (iv) be primary insurance as to
all claims thereunder and provide that any insurance carried by Landlord is
excess and is non-contributing with any insurance required of Tenant.  Tenant
will give prior written notice to Landlord and any mortgagee of Landlord of any
change or cancellation of such policies.  Tenant shall deliver certificates
thereof to Landlord on or before the Lease Commencement Date and at least ten
(10) days before the expiration dates thereof.  In the event Tenant shall fail
to procure such insurance, or to deliver such policies or certificate, Landlord
may after ten (10) days' written notice, at its option, procure such policies
for the account of Tenant, and the cost thereof shall be paid to Landlord within
five (5) days after delivery to Tenant of bills therefor.

10.5Subrogation.  Landlord and Tenant hereby agree to look solely to, and seek
recovery only from, their respective insurance carriers in the event of a
property or business interruption loss to the extent that such coverage is
agreed to be provided hereunder, notwithstanding the negligence of either
party.  Notwithstanding anything to the contrary in this Lease, the parties each
hereby waive all rights and claims against each other for such losses, and waive
all rights of subrogation of their respective insurers.  The parties agree that
their respective insurance policies do now, or shall, contain the waiver of
subrogation.

10.6Additional Insurance Obligations.  Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord or Landlord's lender, but in no event in excess of the
amounts and types of insurance then being required by landlords of buildings
comparable to and in the vicinity of the Building.

11.DAMAGE AND DESTRUCTION.

11.1Repair of Damage to Premises by Landlord.  Tenant shall promptly notify
Landlord of any damage to the Premises resulting from fire or any other
casualty.  If the Premises or any Common Areas serving or providing access to
the Premises shall be damaged by fire or other casualty, Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Premises and such Common Areas.  Such restoration
shall be to substantially the same condition of the Premises and the Common
Areas prior to the casualty, except for modifications required by zoning and
building codes and other laws or any other modifications to the Common Areas
deemed desirable by Landlord, which are consistent with the character of the
Project, provided that access to the Premises shall not be materially
impaired.  Landlord shall not be liable for any inconvenience or annoyance to
Tenant or its visitors, or injury to Tenant's business resulting in any way from
such damage or the repair thereof; provided however, that if such fire or other
casualty shall have damaged the Premises or Common Areas necessary to Tenant's

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-24-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

occupancy, and the damaged portions of the Premises are not occupied by Tenant
as a result thereof, then during the time and to the extent the Premises are
unfit for occupancy, the Rent shall be abated in proportion to the ratio that
the amount of rentable square feet of the Premises which is unfit for occupancy
for the purposes permitted under this Lease bears to the total rentable square
feet of the Premises.  

11.2Landlord's Option to Repair.  Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building shall be damaged by fire or other casualty or cause, and one or more of
the following conditions is present: (i) in Landlord's reasonable judgment,
repairs cannot reasonably be completed within one (1) year after the date of
discovery of the damage (when such repairs are made without the payment of
overtime or other premiums); (ii) the damage is due to a risk that Landlord is
not required to insure under this Lease, and the cost of restoration exceed five
percent (5%) of the replacement cost of the Building (unless Tenant agrees to
pay any uninsured amount in excess of such five percent (5%)); or (iii) the
damage occurs during the last twelve (12) months of the Lease Term and will take
more than sixty (60) days to restore; provided, however, that if Landlord does
not elect to terminate this Lease pursuant to Landlord's termination right as
provided above, and the repairs cannot, in the reasonable opinion of Landlord,
be completed within seven (7) months after the date of discovery of the damage
(or are not in fact completed within eight (8) months after the date of
discovery of the damage), Tenant may elect, no earlier than sixty (60) days
after the date of the damage and not later than ninety (90) days after the date
of such damage, or within thirty (30) days after such repairs are not timely
completed, to terminate this Lease by written notice to Landlord effective as of
the date specified in the notice, which date shall not be less than thirty (30)
days nor more than sixty (60) days after the date such notice is given by
Tenant.  

11.3Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

12.NONWAIVER.  No provision of this Lease shall be deemed waived by either party
hereto unless expressly waived in a writing signed thereby.  The waiver by
either party hereto of any breach of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of same or
any other term, covenant or condition herein contained.  The subsequent
acceptance of Rent hereunder by Landlord shall not be deemed to be a waiver of
any preceding breach by Tenant of any term, covenant or condition of this Lease,
other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord's knowledge of such preceding breach at the time of
acceptance of such Rent.  No acceptance of a lesser amount than the Rent herein
stipulated shall be deemed a waiver of Landlord's right to receive the full
amount due, nor shall any endorsement or statement on any check or payment or
any letter accompanying such check or payment be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the full amount due.  No receipt of monies by
Landlord from Tenant after the termination of this Lease shall in any way alter
the length of the Lease Term or of Tenant's right of possession hereunder, or
after the giving of any notice shall reinstate, continue or extend the Lease
Term or affect any notice given Tenant prior to the receipt of such monies, it
being agreed that after the service of notice or the commencement of a suit, or
after final judgment for possession of the Premises, Landlord may receive and
collect any Rent due, and the payment of said Rent shall not waive or affect
said notice, suit or judgment.

13.CONDEMNATION.  If the whole or any part of the Premises shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use or reconstruction of any part of the Premises, or
if Landlord shall grant a deed or other instrument in lieu of such taking by
eminent domain or condemnation, Landlord shall have the option to terminate this
Lease effective as of the date possession is required to be surrendered to the
authority.  Tenant shall not because of such taking assert any claim against
Landlord or the authority for any compensation because of such taking and
Landlord shall be entitled to the entire award or payment in connection
therewith, except that Tenant shall have the right to file any separate

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-25-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

claim available to Tenant for any taking of Tenant's personal property and
fixtures belonging to Tenant and removable by Tenant upon expiration of the
Lease Term pursuant to the terms of this Lease, for moving expenses, for the
unamortized value of any improvements paid for by Tenant and for the Lease
“bonus value”, so long as such claims are payable separately to Tenant.  All
Rent shall be apportioned as of the date of such termination.  If any part of
the Premises shall be taken, and this Lease shall not be so terminated, the Rent
shall be proportionately abated.  Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of The California Code of
Civil Procedure.  Notwithstanding anything to the contrary contained in this
Article 13, in the event of a temporary taking of all or any portion of the
Premises for a period of one hundred and eighty (180) days or less, then this
Lease shall not terminate but the Base Rent and the Additional Rent shall be
abated for the period of such taking in proportion to the ratio that the amount
of rentable square feet of the Premises taken bears to the total rentable square
feet of the Premises.  Landlord shall be entitled to receive the entire award
made in connection with any such temporary taking.

14.ASSIGNMENT AND SUBLETTING.

14.1Transfers.  Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person to whom any Transfer is made or
sought to be made is hereinafter sometimes referred to as a "Transferee").  If
Tenant desires Landlord's consent to any Transfer, Tenant shall notify Landlord
in writing, which notice (the "Transfer Notice") shall include (i) the proposed
effective date of the Transfer, which shall not be less than thirty (30) days
nor more than one hundred eighty (180) days after the date of delivery of the
Transfer Notice, (ii) a description of the portion of the Premises to be
transferred (the "Subject Space"), (iii) all of the terms of the proposed
Transfer and the consideration therefor, including calculation of the "Transfer
Premium", as that term is defined in Section 14.3 below, in connection with such
Transfer, the name and address of the proposed Transferee, and a copy of all
existing executed and/or proposed documentation pertaining to the proposed
Transfer, and (iv) current financial statements of the proposed Transferee
certified by an officer, partner or owner thereof, and any other information
reasonably required by Landlord which will enable Landlord to determine the
financial responsibility, character, and reputation of the proposed Transferee,
nature of such Transferee's business and proposed use of the Subject Space.  Any
Transfer made without Landlord's prior written consent shall, at Landlord's
option, be null, void and of no effect, and shall, at Landlord's option,
constitute a default by Tenant under this Lease.  Whether or not Landlord
consents to any proposed Transfer, Tenant shall pay Landlord's reasonable review
and processing fees, as well as any reasonable professional fees (including,
without limitation, attorneys', accountants', architects', engineers' and
consultants' fees) incurred by Landlord (not to exceed $3,500 in the aggregate
for any particular Transfer), within thirty (30) days after written request by
Landlord.

14.2Landlord's Consent.  Landlord shall not unreasonably withhold or delay its
consent to any proposed Transfer of the Subject Space to the Transferee on the
terms specified in the Transfer Notice and shall respond to Tenant’s consent
request within thirty (30) days.  Without limitation as to other reasonable
grounds for withholding consent, the parties hereby agree that it shall be
reasonable under this Lease and under any applicable law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project;

14.2.2The Transferee is either a governmental agency or instrumentality thereof;

14.2.3The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested; or

14.2.4The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-26-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

Landlord's consent, but not later than the expiration of said six-month period,
enter into such Transfer of the Premises or portion thereof, upon substantially
the same terms and conditions as are set forth in the Transfer Notice furnished
by Tenant to Landlord pursuant to Section 14.1 of this Lease, provided that if
there are any changes in the terms and conditions from those specified in the
Transfer Notice such that Landlord would initially have been entitled to refuse
its consent to such Transfer under this Section 14.2, Tenant shall again submit
the Transfer to Landlord for its approval and other action under this Article 14
(including Landlord's right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld or
delayed its consent under Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a suit for
contract damages (other than damages for injury to, or interference with,
Tenant's business including, without limitation, loss of profits, however
occurring) or declaratory judgment and an injunction for the relief sought, and
Tenant hereby waives all other remedies, including, without limitation, any
right at law or equity to terminate this Lease, on its own behalf and, to the
extent permitted under all applicable laws, on behalf of the proposed
Transferee.

14.3Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee.  "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, and after deduction of (i) any costs of improvements made to the
Subject Space in connection with such Transfer, (ii) brokerage commissions paid
in connection with such Transfer, and (iii) reasonable legal fees incurred in
connection with such Transfer.  "Transfer Premium" shall also include, but not
be limited to, key money, bonus money or other cash consideration paid by
Transferee to Tenant in connection with such Transfer, and any payment in excess
of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such Transfer.  The determination of the amount of
Landlord's applicable share of the Transfer Premium shall be made on a monthly
basis as rent or other consideration is received by Tenant under the Transfer.  

14.4Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, in the event Tenant contemplates a
Transfer other than to a Permitted Transferee which, together with all prior
Transfers then remaining in effect, would cause sixty percent (60%) or more of
the Premises to be Transferred for more than fifty percent (50%) of the then
remaining Lease Term (taking into account any extension of the Lease Term which
has irrevocably exercised by Tenant), Tenant shall give Landlord notice (the
"Intention to Transfer Notice") of such contemplated Transfer (whether or not
the contemplated Transferee or the terms of such contemplated Transfer have been
determined).  The Intention to Transfer Notice shall specify the portion of and
amount of rentable square feet of the Premises which Tenant intends to Transfer
in the subject Transfer (the "Contemplated Transfer Space"), the contemplated
date of commencement of the Contemplated Transfer (the "Contemplated Effective
Date"), and the contemplated length of the term of such contemplated
Transfer.  Thereafter, Landlord shall have the option, by giving written notice
to Tenant within thirty (30) days after receipt of any Intention to Transfer
Notice, to recapture the Contemplated Transfer Space.  Such recapture shall
cancel and terminate this Lease with respect to such Contemplated Transfer Space
as of the Contemplated Effective Date.  In the event of a recapture by Landlord,
if this Lease shall be canceled with respect to less than the entire Premises,
the Rent reserved herein shall be prorated on the basis of the number of
rentable square feet retained by Tenant in proportion to the number of rentable
square feet contained in the Premises, and this Lease as so amended shall
continue thereafter in full force and effect, and upon request of either party,
the parties shall execute written confirmation of the same.  If Landlord
declines, or fails to elect in a timely manner, to recapture such Contemplated
Transfer Space under this Section 14.4, then, subject to the other terms of this
Article 14, for a period of nine (9) months (the "Nine Month Period") commencing
on the last day of such thirty (30) day period, Landlord shall not have any
right to recapture the Contemplated Transfer Space with respect to any Transfer
made during the Nine Month Period, provided that any such Transfer is
substantially on the terms set forth in the Intention to Transfer Notice, and
provided further that any such Transfer shall be subject to the remaining terms
of this Article 14.  If such a Transfer is not so consummated within the Nine
Month Period (or if a Transfer is so consummated, then upon the expiration of
the term of any Transfer of such Contemplated Transfer Space consummated within
such Nine Month Period), Tenant shall again be required to submit a new
Intention to Transfer Notice to Landlord with respect any contemplated Transfer,
as provided above in this Section 14.4.  Tenant shall not be required to provide
a separate Intention to Transfer Notice and Tenant’s request for Landlord’s
consent to a Transfer shall satisfy Tenant’s obligations in this Section 14.4.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-27-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

14.5Effect of Transfer.  If Landlord consents to a Transfer, (i) the terms and
conditions of this Lease shall in no way be deemed to have been waived or
modified, (ii) such consent shall not be deemed consent to any further Transfer
by either Tenant or a Transferee, (iii) Tenant shall deliver to Landlord,
promptly after execution, an original executed copy of all documentation
pertaining to the Transfer in form reasonably acceptable to Landlord, (iv)
Tenant shall furnish upon Landlord's request a complete statement, certified by
an independent certified public accountant, or Tenant's chief financial officer,
setting forth in detail the computation of any Transfer Premium Tenant has
derived and shall derive from such Transfer, and (v) no Transfer relating to
this Lease or agreement entered into with respect thereto, whether with or
without Landlord's consent, shall relieve Tenant or any guarantor of the Lease
from any liability under this Lease, including, without limitation, in
connection with the Subject Space.  Landlord or its authorized representatives
shall have the right at all reasonable times to audit the books, records and
papers of Tenant relating to any Transfer, and shall have the right to make
copies thereof.  If the Transfer Premium respecting any Transfer shall be found
understated, Tenant shall, within thirty (30) days after demand, pay the
deficiency, and if understated by more than two percent (2%), Tenant shall pay
Landlord's costs of such audit.

14.6Additional Transfers.  For purposes of this Lease, the term "Transfer" shall
also include if Tenant is a partnership, the withdrawal or change, voluntary,
involuntary or by operation of law, of fifty percent (50%) or more of the
partners, or transfer of fifty percent (50%) or more of partnership interests,
within a twelve (12)-month period, or the dissolution of the partnership without
immediate reconstitution thereof.

14.7Occurrence of Default.  Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to:  (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is
cured.  Such Transferee shall rely on any representation by Landlord that Tenant
is in default hereunder, without any need for confirmation thereof by
Tenant.  Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease.  No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing.  In no event shall Landlord's
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord's right to enforce any term of this Lease against Tenant or
any other person.  If Tenant's obligations hereunder have been guaranteed,
Landlord's consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.

14.8Non-Transfers.  Notwithstanding anything to the contrary contained in this
Article 14, (i) an assignment or subletting of all or a portion of the Premises
to an affiliate of Tenant (an entity which is controlled by, controls, or is
under common control with, Tenant), (ii) an assignment of the Premises to an
entity which acquires all or substantially all of the assets or interests
(partnership, stock or other) of Tenant, (iii) an assignment of the Premises to
an entity which is the resulting entity of a merger or consolidation of Tenant
with another entity, or (iv) a change of Control of Tenant or the sale of
corporate shares of capital stock in Tenant in connection with private financing
or public offering of Tenant's stock on a nationally-recognized stock exchange
(collectively, a "Permitted Transferee"), shall not be deemed a Transfer under
this Article 14, provided that (A) Tenant notifies Landlord of any such
assignment or sublease and promptly supplies Landlord with any documents or
information requested by Landlord regarding such assignment or sublease or such
affiliate, (B) such assignment or sublease is not a subterfuge by Tenant to
avoid its obligations under this Lease, (C) such Permitted Transferee shall be
of a character and reputation consistent with the quality of the Building, and
(D) such Permitted Transferee described in subpart (ii) or (iii) above shall
have a tangible net worth (not including goodwill as an asset) computed in
accordance with generally accepted accounting principles ("Net Worth") at least
equal to the Net Worth of Tenant on the day immediately preceding the effective
date of such assignment or sublease.  An assignee of Tenant's entire interest
that is also a Permitted Transferee may also be known as a "Permitted
Assignee".  "Control," as used in this Section 14.8, shall mean the ownership,
directly or indirectly, of at least fifty-one percent (51%) of the voting
securities of, or possession of the right to vote, in the ordinary direction of
its affairs, of at least fifty-one percent (51%) of the voting interest in, any
person or entity.  No such permitted assignment or subletting shall serve to
release Tenant from any of its obligations under this Lease.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-28-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

15.SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES.

15.1Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear, damage
caused by casualty, repairs required as a result of condemnation, and repairs
which are specifically made the responsibility of Landlord hereunder
excepted.  Upon such expiration or termination, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, free-standing cabinet work,
movable partitions (but not demountable walls) and other articles of personal
property owned by Tenant or installed or placed by Tenant at its expense in the
Premises, and such similar articles of any other persons claiming under Tenant,
as Landlord may, in its sole discretion, require to be removed, and Tenant shall
repair at its own expense all damage to the Premises and Building resulting from
such removal.

15.3Environmental Assessment.  In connection with its surrender of the Premises,
Tenant shall submit to Landlord, at least fifteen (15) days prior to the
expiration date of this Lease (or in the event of an earlier termination of this
Lease, as soon as reasonably possible following such termination), an
environmental Assessment of the Premises by a competent and experienced
environmental engineer or engineering firm reasonably satisfactory to Landlord
(pursuant to a contract approved by Landlord and providing that Landlord can
rely on the Environmental Assessment).  If such Environmental Assessment reveals
that remediation or Clean-up is required under any Environmental Laws that
Tenant is responsible for under this Lease, Tenant shall submit a remediation
plan prepared by a recognized environmental consultant and shall be responsible
for all costs of remediation and Clean-up, as more particularly provided in
Section 5.3, above.

15.4Condition of the Building and Premises Upon Surrender.  In addition to the
above requirements of this Article 15, upon the expiration of the Lease Term, or
upon any earlier termination of this Lease, Tenant shall, surrender the Premises
and Building with Tenant having complied with all of Tenant’s obligations under
this Lease, including those relating to improvement, repair, maintenance,
compliance with law, testing and other related obligations of Tenant set forth
in Article 7 of this Lease.  In the event that the Building and Premises shall
be surrendered in a condition which does not comply with the terms of this
Section 15.4, because Tenant failed to comply with its obligations set forth in
Lease, then following thirty (30) days' notice to Tenant, during which thirty
(30) day period Tenant shall have the right to cure such noncompliance, Landlord
shall be entitled to expend all reasonable costs in order to cause the same to
comply with the required condition upon surrender and Tenant shall immediately
reimburse Landlord for all such costs upon notice and, commencing on the later
of the termination of this Lease and three (3) business days after Landlord's
delivery of notice of such failure and that it elects to treat such failure as a
holdover, Tenant shall be deemed during the period that Tenant or Landlord, as
the case may be, perform obligations relating to the Surrender Improvements to
be in holdover under Article 16 of this Lease.

16.HOLDING OVER.  If Tenant holds over after the expiration of the Lease Term or
earlier termination thereof, with the express or implied consent of Landlord,
such tenancy shall be from month-to-month only, and shall not constitute a
renewal hereof or an extension for any further term.  If Tenant holds over after
the expiration of the Lease Term of earlier termination thereof, without the
express or implied consent of Landlord, such tenancy shall be deemed to be a
tenancy by sufferance only, and shall not constitute a renewal hereof or an
extension for any further term.  In either case, Base Rent shall be payable at a
monthly rate equal to one hundred fifty percent (150%) of the Base Rent
applicable during the last rental period of the Lease Term under this
Lease.  Such month-to-month tenancy

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-29-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

or tenancy by sufferance, as the case may be, shall be subject to every other
applicable term, covenant and agreement contained herein.  Nothing contained in
this Article 16 shall be construed as consent by Landlord to any holding over by
Tenant, and Landlord expressly reserves the right to require Tenant to surrender
possession of the Premises to Landlord as provided in this Lease upon the
expiration or other termination of this Lease.  The provisions of this Article
16 shall not be deemed to limit or constitute a waiver of any other rights or
remedies of Landlord provided herein or at law.  If Tenant fails to surrender
the Premises upon the termination or expiration of this Lease, in addition to
any other liabilities to Landlord accruing therefrom, Tenant shall protect,
defend, indemnify and hold Landlord harmless from all loss, costs (including
reasonable attorneys' fees) and liability resulting from such failure,
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender and any lost
profits to Landlord resulting therefrom.

17.ESTOPPEL CERTIFICATES.  Within ten (10) business days following a request in
writing by Landlord, Tenant shall execute, acknowledge and deliver to Landlord
an estoppel certificate, which, as submitted by Landlord, shall be substantially
in the form of Exhibit D, attached hereto (or such other form as may be
reasonably required by any prospective mortgagee or purchaser of the Project, or
any portion thereof), indicating therein any exceptions thereto that may exist
at that time, and shall also contain any other information reasonably requested
by Landlord or Landlord's mortgagee or prospective mortgagee.  Any such
certificate may be relied upon by any prospective mortgagee or purchaser of all
or any portion of the Project.  Tenant shall execute and deliver whatever other
instruments may be reasonably required for such purposes.  At any time during
the Lease Term, in connection with a sale or financing of the Building by
Landlord, Landlord may require Tenant to provide Landlord with its most recent
annual financial statement and annual financial statements of the preceding two
(2) years.  Such statements shall be prepared in accordance with generally
accepted accounting principles and, if such is the normal practice of Tenant,
shall be audited by an independent certified public accountant.  Landlord shall
hold such statements confidential, pursuant to the terms of a commercially
reasonable confidentiality agreement regarding such statements.  Failure of
Tenant to timely execute, acknowledge and deliver such estoppel certificate or
other instruments shall constitute an acceptance of the Premises and an
acknowledgment by Tenant that statements included in the estoppel certificate
are true and correct, without exception.

18.SUBORDINATION.  Landlord hereby represents and warrants to Tenant that the
Project is not currently subject to any ground lease, or to the lien of any
mortgage or deed of trust.  This Lease shall be subject and subordinate to all
future ground or underlying leases of the Building or Project and to the lien of
any mortgage, trust deed or other encumbrances now or hereafter in force against
the Building or Project or any part thereof, if any, and to all renewals,
extensions, modifications, consolidations and replacements thereof, and to all
advances made or hereafter to be made upon the security of such mortgages or
trust deeds, unless the holders of such mortgages, trust deeds or other
encumbrances, or the lessors under such ground lease or underlying leases,
require in writing that this Lease be superior thereto. The subordination of
this Lease to any such future ground or underlying leases of the Building or
Project or to the lien of any mortgage, trust deed or other encumbrances, shall
be subject to Tenant's receipt of a commercially reasonable subordination,
non-disturbance, and attornment agreement in favor of Tenant. Tenant covenants
and agrees in the event any proceedings are brought for the foreclosure of any
such mortgage or deed in lieu thereof (or if any ground lease is terminated), to
attorn, without any deductions or set-offs whatsoever, to the lienholder or
purchaser or any successors thereto upon any such foreclosure sale or deed in
lieu thereof (or to the ground lessor), if so requested to do so by such
purchaser or lienholder or ground lessor, and to recognize such purchaser or
lienholder or ground lessor as the lessor under this Lease, provided such
lienholder or purchaser or ground lessor shall agree to accept this Lease and
not disturb Tenant's occupancy, so long as Tenant timely pays the rent and
observes and performs the terms, covenants and conditions of this Lease to be
observed and performed by Tenant.  Landlord's interest herein may be assigned as
security at any time to any lienholder.  Tenant shall, within ten (10) days of
request by Landlord, execute such further instruments or assurances as Landlord
may reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.  Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

19.DEFAULTS; REMEDIES.

19.1Events of Default.  The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-30-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

19.1.1Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within five (5) business days after notice; or

19.1.2Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default; or

19.1.3Abandonment or vacation of all or a substantial portion of the Premises by
Tenant while Tenant is in default under the Lease; or

19.1.4The failure by Tenant to observe or perform according to the provisions of
Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than five (5) business days after notice from Landlord.

19.2Remedies Upon Default.  Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all of which remedies shall be distinct, separate
and cumulative), the option to pursue any one or more of the following remedies,
each and all of which shall be cumulative and nonexclusive, without any notice
or demand whatsoever.

19.2.1Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim or damages therefor; and
Landlord may recover from Tenant the following:

(i)The worth at the time of award of the unpaid rent which has been earned at
the time of such termination; plus

(ii)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii)The worth at the time of award of the amount by which the unpaid rent for
the balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(iv)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, specifically including but not limited to, in each case to the extent
allocable to the remaining Lease Term, brokerage commissions and advertising
expenses incurred to obtain a new tenant, expenses of remodeling the Premises or
any portion thereof for a new tenant, whether for the same or a different use,
and any special concessions made to obtain a new tenant; and

(v)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in Sections 19.2.1(i) and
(ii), above, the "worth at the time of award" shall be computed by allowing
interest at the rate set forth in Article 25 of this Lease, but in no case
greater than the maximum amount of such interest permitted by law.  As used in
Section 19.2.1(iii) above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).  

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-31-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

19.2.2Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.  

19.3Subleases of Tenant.  If Landlord elects to terminate this Lease on account
of any default by Tenant, as set forth in this Article 19, Landlord shall have
the right to terminate any and all subleases, licenses, concessions or other
consensual arrangements for possession entered into by Tenant and affecting the
Premises or may, in Landlord's sole discretion, succeed to Tenant's interest in
such subleases, licenses, concessions or arrangements.  In the event of
Landlord's election to succeed to Tenant's interest in any such subleases,
licenses, concessions or arrangements, Tenant shall, as of the date of notice by
Landlord of such election, have no further right to or interest in the rent or
other consideration receivable thereunder.  

19.4Efforts to Relet.  No re-entry, repairs, maintenance, changes, alterations
and additions, appointment of a receiver to protect Landlord's interests
hereunder, or any other action or omission by Landlord shall be construed as an
election by Landlord to terminate this Lease or Tenant's right to possession, or
to accept a surrender of the Premises, nor shall same operate to release Tenant
in whole or in part from any of Tenant's obligations hereunder, unless express
written notice of such intention is sent by Landlord to Tenant.

20.COVENANT OF QUIET ENJOYMENT.  Landlord covenants that Tenant, on paying the
Rent, charges for services and other payments herein reserved and on keeping,
observing and performing all the other terms, covenants, conditions, provisions
and agreements herein contained on the part of Tenant to be kept, observed and
performed, shall, during the Lease Term, peaceably and quietly have, hold and
enjoy the Premises subject to the terms, covenants, conditions, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord.  The foregoing covenant is in lieu of any other covenant
express or implied.

21.LEASE SECURITY.

21.1Delivery of Letter or Credit.  As soon as reasonably practicable following
the full execution and delivery of this Lease but in no event later than the
Lease Commencement Date, Tenant shall deliver to Landlord an unconditional,
clean, irrevocable letter of credit (the "L‑C") in the amount set forth in
Section 8 of the Summary (the "L‑C Amount"), which L‑C shall be issued by a
money-center, solvent and nationally recognized bank (a bank which accepts
deposits, maintains accounts, has a local San Francisco Bay Area office which
will negotiate a letter of credit, and whose deposits are insured by the FDIC)
reasonably acceptable to Landlord (such approved, issuing bank being referred to
herein as the "Bank"), which Bank must have a rating from Standard and Poor’s
Corporation of A- or better (or any equivalent rating thereto from any successor
or substitute rating service selected by Lessor) and a letter of credit issuer
rating from Moody’s Investor Service of A3 or better (or any equivalent rating
thereto from any successor rating agency thereto) (collectively, the “Bank’s
Credit Rating Threshold”), and which L‑C shall be in the form of Exhibit G,
attached hereto.  Tenant shall pay all expenses, points and/or fees incurred by
Tenant in obtaining the L‑C.  The L‑C shall (i) be "callable" at sight,
irrevocable and unconditional, (ii) be maintained in effect, whether through
renewal or extension, for the period commencing on the date of this Lease and
continuing until the date (the "L‑C Expiration Date") that is no less than sixty
(60) days after the expiration of the Lease Term as the same may be extended,
and Tenant shall deliver a new L‑C or certificate of renewal or extension to
Landlord at least thirty (30) days prior to the expiration of the L‑C then held
by Landlord, without any action whatsoever on the part of Landlord, (iii) be
fully assignable by Landlord, its successors and assigns, (iv) permit partial
draws and multiple presentations and drawings, and (v) be otherwise subject to
the Uniform Customs and Practices for Documentary Credits (1993-Rev),
International Chamber of Commerce Publication #500, or the International Standby
Practices-ISP 98, International Chamber of Commerce Publication #590.  Landlord,
or its then managing agent, shall have the right to draw down an amount up to
the face amount of the L‑C if any of the following shall have occurred or be

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-32-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

applicable:  (A) such amount is due to Landlord under the terms and conditions
of this Lease, and has not been paid within applicable notice and cure periods,
or (B) Tenant has filed a voluntary petition under the U. S. Bankruptcy Code or
any state bankruptcy code (collectively, "Bankruptcy Code"), or (C) an
involuntary petition has been filed against Tenant under the Bankruptcy Code
that is not dismissed within thirty (30) days, or (D) the Bank has notified
Landlord that the L‑C will not be renewed or extended through the L‑C Expiration
Date, and Tenant has not provided a replacement L‑C that satisfies the
requirements of this Lease at least thirty (30) days prior to such expiration,
or (E) Tenant is placed into receivership or conservatorship, or becomes subject
to similar proceedings under Federal or State law, or (F) Tenant executes an
assignment for the benefit of creditors, or (G) if (1) any of the Bank's (other
than Silicon Valley Bank) Fitch Ratings (or other comparable ratings to the
extent the Fitch Ratings are no longer available) have been reduced below the
Bank's Credit Rating Threshold, or (2) there is otherwise a material adverse
change in the financial condition of the Bank (other than Silicon Valley Bank),
and Tenant has failed to provide Landlord with a replacement letter of credit,
conforming in all respects to the requirements of this Article 21 (including,
but not limited to, the requirements placed on the issuing Bank more
particularly set forth in this Section 21.1 above), in the amount of the
applicable L‑C Amount, within ten (10) days following Landlord’s written demand
therefor (with no other notice or cure or grace period being applicable thereto,
notwithstanding anything in this Lease to the contrary) (each of the foregoing
being an "L‑C Draw Event").  The L‑C shall be honored by the Bank regardless of
whether Tenant disputes Landlord's right to draw upon the L‑C.  In addition, in
the event the Bank is placed into receivership or conservatorship by the Federal
Deposit Insurance Corporation or any successor or similar entity, then,
effective as of the date such receivership or conservatorship occurs, said L‑C
shall be deemed to fail to meet the requirements of this Article 21, and, within
ten (10) days following Landlord's notice to Tenant of such receivership or
conservatorship (the "L‑C FDIC Replacement Notice"), Tenant shall replace such
L‑C with a substitute letter of credit from a different issuer (which issuer
shall meet or exceed the Bank's Credit Rating Threshold and shall otherwise be
acceptable to Landlord in its reasonable discretion) and that complies in all
respects with the requirements of this Article 21.  If Tenant fails to replace
such L‑C with such conforming, substitute letter of credit pursuant to the terms
and conditions of this Section 21.1, then, notwithstanding anything in this
Lease to the contrary, Landlord shall have the right to declare Tenant in
default of this Lease for which there shall be no notice or grace or cure
periods being applicable thereto (other than the aforesaid ten (10) day
period).  Tenant shall be responsible for the payment of any and all Tenant's
and Bank's costs incurred with the review of any replacement L‑C, which
replacement is required pursuant to this Section or is otherwise requested by
Tenant.

21.2Application of L‑C.  Tenant hereby acknowledges and agrees that Landlord is
entering into this Lease in material reliance upon the ability of Landlord to
draw upon the L‑C upon the occurrence of any L‑C Draw Event.  In the event of
any L‑C Draw Event, Landlord may, but without obligation to do so, and without
notice to Tenant (except in connection with an L-C Draw Event under Section
21.1(G) above), draw upon the L‑C, in part or in whole, in the amount necessary
to cure any such L-C Draw Event and/or to compensate Landlord for any and all
damages of any kind or nature sustained or which Landlord reasonably estimates
that it will sustain resulting from Tenant's breach or default of the Lease or
other L-C Draw Event and/or to compensate Landlord for any and all damages
arising out of, or incurred in connection with, the termination of this Lease,
including, without limitation, those specifically identified in Section 1951.2
of the California Civil Code.  The use, application or retention of the L‑C, or
any portion thereof, by Landlord shall not prevent Landlord from exercising any
other right or remedy provided by this Lease or by any applicable law, it being
intended that Landlord shall not first be required to proceed against the L‑C,
and such L‑C shall not operate as a limitation on any recovery to which Landlord
may otherwise be entitled.  Tenant agrees not to interfere in any way with
payment to Landlord of the proceeds of the L‑C, either prior to or following a
"draw" by Landlord of any portion of the L‑C, regardless of whether any dispute
exists between Tenant and Landlord as to Landlord's right to draw upon the
L‑C.  No condition or term of this Lease shall be deemed to render the L‑C
conditional to justify the issuer of the L‑C in failing to honor a drawing upon
such L‑C in a timely manner.  Tenant agrees and acknowledges that (i) the L‑C
constitutes a separate and independent contract between Landlord and the Bank,
(ii) Tenant is not a third party beneficiary of such contract, (iii) Tenant has
no property interest whatsoever in the L‑C or the proceeds thereof, and (iv) in
the event Tenant becomes a debtor under any chapter of the Bankruptcy Code,
Tenant is placed into receivership or conservatorship, and/or there is an event
of a receivership, conservatorship or a bankruptcy filing by, or on behalf of,
Tenant, neither Tenant, any trustee, nor Tenant's bankruptcy estate shall have
any right to restrict or limit Landlord's claim and/or rights to the L‑C and/or
the proceeds thereof by application of Section 502(b)(6) of the U. S. Bankruptcy
Code or otherwise.  In the event of an assignment by Tenant of its interest in
this Lease (and irrespective of whether Landlord's consent is required for such
assignment), the acceptance of any replacement or substitute L-C by Landlord
from the assignee shall be subject to Landlord's prior

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-33-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

written approval, in Landlord's reasonable discretion, and the actual and
reasonable attorney's fees incurred by Landlord in connection with such
determination shall be payable by Tenant to Landlord within ten (10) days of
billing.

21.3L-C Amount; Maintenance of L-C by Tenant.  If, as a result of any drawing by
Landlord of all or any portion of the L-C, the amount of the L-C shall be less
than the L-C Amount, Tenant shall, within five (5) days thereafter, provide
Landlord with additional letter(s) of credit in an amount equal to the
deficiency, and any such additional letter(s) of credit shall comply with all of
the provisions of this Article 21.  Tenant further covenants and warrants that
it will neither assign nor encumber the L-C or any part thereof and that neither
Landlord nor its successors or assigns will be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance.  Without limiting
the generality of the foregoing, if the L-C expires earlier than the L‑C
Expiration Date, Landlord will accept a renewal thereof (such renewal letter of
credit to be in effect and delivered to Landlord, as applicable, not later than
thirty (30) days prior to the expiration of the L-C), which shall be irrevocable
and automatically renewable as above provided through the L‑C Expiration Date
upon the same terms as the expiring L‑C or such other terms as may be acceptable
to Landlord in its sole discretion.  However, if the L‑C is not timely renewed,
or if Tenant fails to maintain the L‑C in the amount and in accordance with the
terms set forth in this Article 21, Landlord shall have the right to present the
L‑C to the Bank in accordance with the terms of this Article 21, and the
proceeds of the L‑C may be applied by Landlord against any Rent payable by
Tenant under this Lease that is not paid when due and/or to pay for all losses
and damages that Landlord has suffered or that Landlord reasonably estimates
that it will suffer as a result of any breach or default by Tenant under this
Lease.  In the event Landlord elects to exercise its rights under the foregoing,
(I) any unused proceeds shall constitute the property of Landlord (and not
Tenant’s property or, in the event of a receivership, conservatorship, or a
bankruptcy filing by Tenant, property of such receivership, conservatorship or
Tenant’s bankruptcy estate) and need not be segregated from Landlord’s other
assets, and (II) Landlord agrees to pay to Tenant within thirty (30) days after
the L‑C Expiration Date the amount of any proceeds of the L-C received by
Landlord and not applied against any Rent payable by Tenant under this Lease
that was not paid when due or used to pay for any losses and/or damages suffered
by Landlord (or reasonably estimated by Landlord that it will suffer) as a
result of any breach or default by Tenant under this Lease; provided, however,
that if prior to the L‑C Expiration Date a voluntary petition is filed by
Tenant, or an involuntary petition is filed against Tenant by any of Tenant’s
creditors, under the Bankruptcy Code, then Landlord shall not be obligated to
make such payment in the amount of the unused L-C proceeds until either all
preference issues relating to payments under this Lease have been resolved in
such bankruptcy or reorganization case or such bankruptcy or reorganization case
has been dismissed.  Notwithstanding anything to the contrary herein, if
Landlord draws on the L‑C due to Tenant's violation of this Lease beyond
applicable notice and cure periods, such draw shall be in the amount required to
cure such default.  In addition, if Landlord draws on the L‑C due to Tenant's
failure to timely renew or provide a replacement L‑C, such failure shall not be
considered a default under this Lease and Landlord shall return such cash
proceeds upon Tenant's presentation of a replacement L‑C that satisfies the
requirements of this Lease, subject to reasonable satisfaction of any preference
risk to Landlord.

21.4Transfer and Encumbrance.  The L-C shall also provide that Landlord may, at
any time and without notice to Tenant and without first obtaining Tenant's
consent thereto, transfer (one or more times) all or any portion of its interest
in and to the L-C to another party, person or entity, regardless of whether or
not such transfer is from or as a part of the assignment by Landlord of its
rights and interests in and to this Lease.  In the event of a transfer of
Landlord's interest in under this Lease, Landlord shall transfer the L-C, in
whole or in part, to the transferee and thereupon Landlord shall, without any
further agreement between the parties, be released by Tenant from all liability
therefor, and it is agreed that the provisions hereof shall apply to every
transfer or assignment of the whole of said L-C to a new landlord.  In
connection with any such transfer of the L-C by Landlord, Tenant shall, at
Tenant's sole cost and expense, execute and submit to the Bank such
applications, documents and instruments as may be necessary to effectuate such
transfer and, Tenant shall be responsible for paying the Bank's transfer and
processing fees in connection therewith.

21.5L-C Not a Security Deposit.  Landlord and Tenant (1) acknowledge and agree
that in no event or circumstance shall the L‑C or any renewal thereof or
substitute therefor or any proceeds thereof be deemed to be or treated as a
“security deposit” under any law applicable to security deposits in the
commercial context, including, but not limited to, Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (2) acknowledge and agree
that the L‑C (including any renewal thereof or substitute therefor or any
proceeds thereof) is not intended to serve as a security deposit, and the
Security Deposit Laws shall have no applicability or relevancy thereto, and
(c) waive any and all rights, duties and obligations that any such party may
now, or in the future will, have relating to or arising from the Security
Deposit Laws.  Tenant

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-34-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

hereby irrevocably waives and relinquishes the provisions of Section 1950.7 of
the California Civil Code and any successor statute, and all other provisions of
law, now or hereafter in effect, which (x) establish the time frame by which a
landlord must refund a security deposit under a lease, and/or (y) provide that a
landlord may claim from a security deposit only those sums reasonably necessary
to remedy defaults in the payment of rent, to repair damage caused by a tenant
or to clean the premises, it being agreed that Landlord may, in addition, claim
those sums specified in this Article 21 and/or those sums reasonably necessary
to (a) compensate Landlord for any loss or damage caused by Tenant's breach of
this Lease, including any damages Landlord suffers following termination of this
Lease, and/or (b) compensate Landlord for any and all damages arising out of, or
incurred in connection with, the termination of this Lease, including, without
limitation, those specifically identified in Section 1951.2 of the California
Civil Code.

21.6Non-Interference By Tenant.  Tenant agrees not to interfere in any way with
any payment to Landlord of the proceeds of the L-C, either prior to or following
a "draw" by Landlord of all or any portion of the L-C, regardless of whether any
dispute exists between Tenant and Landlord as to Landlord's right to draw down
all or any portion of the L-C.  No condition or term of this Lease shall be
deemed to render the L‑C conditional and thereby afford the Bank a justification
for failing to honor a drawing upon such L-C in a timely manner.  Tenant's sole
remedy in connection with the improper presentment or payment of sight drafts
drawn under any L‑C shall be the right to obtain from Landlord a refund of the
amount of any sight draft(s) that were improperly presented or the proceeds of
which were misapplied and reasonable actual out-of-pocket attorneys' fees,
provided that at the time of such refund, Tenant increases the amount of such
L‑C to the amount (if any) then required under the applicable provisions of this
Lease.  Tenant acknowledges that the presentment of sight drafts drawn under any
L‑C, or the Bank's payment of sight drafts drawn under such L‑C, could not under
any circumstances cause Tenant injury that could not be remedied by an award of
money damages, and that the recovery of money damages would be an adequate
remedy therefor.  In the event Tenant shall be entitled to a refund as aforesaid
and Landlord shall fail to make such payment within ten (10) business days after
demand, Tenant shall have the right to deduct the amount thereof from the next
installment(s) of Base Rent.

22.COMMUNICATIONS AND COMPUTER LINE.  Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables serving the
Premises (collectively, the "Lines"), provided that Tenant shall obtain
Landlord's prior written consent, use an experienced and qualified contractor
approved in writing by Landlord, and comply with all of the other provisions of
Articles 7 and 8 of this Lease.  Tenant shall pay all costs in connection
therewith.  Landlord reserves the right, upon notice to Tenant prior to the
expiration or earlier termination of this Lease, to require that Tenant, at
Tenant's sole cost and expense, remove any Lines located in or serving the
Premises prior to the expiration or earlier termination of this Lease.

23.SIGNS.

23.1Exterior Signage.  Subject to Landlord's prior written approval, which shall
not be unreasonably withheld, conditioned or delayed, and provided all signs are
in keeping with the quality, design and style of the Building and Project,
Tenant, at its sole cost and expense, may install (i) identification signage on
the existing monument sign located on the exterior of each Building, (ii)
standard exterior signage on each Building entrance and in location(s) on the
exterior of the Building consistent with the signage installed by existing
tenants (subject to Landlord's prior written approval), and (iii) internal
directional and lobby identification signage (collectively, "Tenant Signage");
provided, however, in no event shall Tenant's Signage include an "Objectionable
Name," as that term is defined in Section 23.3, of this Lease.  All such signage
shall be subject to Tenant's obtaining all required governmental approvals.  All
permitted signs shall be maintained by Tenant at its expense in a first-class
and safe condition and appearance.  Upon the expiration or earlier termination
of this Lease, Tenant shall remove all of its signs at Tenant's sole cost and
expense.  The graphics, materials, color, design, lettering, lighting, size,
illumination, specifications and exact location of Tenant's Signage
(collectively, the "Sign Specifications") shall be subject to the prior written
approval of Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed, and shall be consistent and compatible with the quality
and nature of the Project.  Tenant hereby acknowledges that, notwithstanding
Landlord's approval of Tenant's Signage, Landlord has made no representation or
warranty to Tenant with respect to the probability of obtaining all necessary
governmental approvals and permits for Tenant's Signage.  In the event Tenant
does not receive the necessary governmental approvals and permits for Tenant's
Signage, Tenant's and Landlord's rights and obligations under the remaining
terms and conditions of this Lease shall be unaffected.  Except as required by
applicable law, Landlord shall not install any other signage on the
Building.  If Landlord elects to install a multi-tenant identification sign at
the entrance to the Project, Tenant shall be entitled to install its name on

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-35-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

such sign (subject to availability on a pro-rata basis based on the relative
square footages leased by the tenants of the Project), at Tenant's sole cost and
expense.  Landlord shall remove or cause to be removed all existing tenant
signage from the Building and surrounding area on or before the Lease
Commencement Date.

23.2Objectionable Name.  Tenant's Signage shall not include a name or logo which
relates to an entity which is of a character or reputation, or is associated
with a political faction or orientation, which is inconsistent with the quality
of the Project, or which would otherwise reasonably offend a landlord of the
Comparable Buildings (an "Objectionable Name").  Landlord agrees that "Adverum
Biotechnologies, Inc." or “Adverum” is not an Objectionable Name.

23.3Prohibited Signage and Other Items.  Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant.  Any signs, window coverings, or blinds (even if the same are
located behind the Landlord-approved window coverings for the Building), or
other items visible from the exterior of the Premises or Building, shall be
subject to the prior approval of Landlord, in its sole discretion.

24.COMPLIANCE WITH LAW.  Tenant shall not do anything or suffer anything to be
done in or about the Premises or the Project which will in any way conflict with
any law, statute, ordinance or other governmental rule, regulation or
requirement now in force or which may hereafter be enacted or promulgated.  At
its sole cost and expense, Tenant shall promptly comply with all such
governmental measures.  Should any standard or regulation now or hereafter be
imposed on Landlord or Tenant by a state, federal or local governmental body
charged with the establishment, regulation and enforcement of occupational,
health or safety standards for employers, employees, landlords or tenants, then
Tenant agrees, at its sole cost and expense, to comply promptly with such
standards or regulations.  Tenant shall be responsible, at its sole cost and
expense, to make all alterations to the Building and Premises as are required to
comply with the governmental rules, regulations, requirements or standards
described in this Article 24.  The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant. For purposes of Section 1938 of the California Civil Code, Landlord
hereby discloses to Tenant, and Tenant hereby acknowledges, that the Project,
Building and Premises have not undergone inspection by a Certified Access
Specialist (CASp).  As required by Section 1938(e) of the California Civil Code,
Landlord hereby states as follows:  "A Certified Access Specialist (CASp) can
inspect the subject premises and determine whether the subject premises comply
with all of the applicable construction-related accessibility standards under
state law.  Although state law does not require a CASp inspection of the subject
premises, the commercial property owner or lessor may not prohibit the lessee or
tenant from obtaining a CASp inspection of the subject premises for the
occupancy or potential occupancy of the lessee or tenant, if requested by the
lessee or tenant.  The parties shall mutually agree on the arrangements for the
time and manner of the CASp inspection, the payment of the fee for the CASp
inspection, and the cost of making any repairs necessary to correct violations
of construction-related accessibility standards within the premises."  In
furtherance of the foregoing, Landlord and Tenant hereby agree as follows:  (a)
any CASp inspection requested by Tenant shall be conducted, at Tenant's sole
cost and expense, by a CASp approved in advance by Landlord; and (b) pursuant to
Article 24 below, but subject to Section 10.2 above, Tenant, at its cost, is
responsible for making any repairs within the Premises to correct violations of
construction-related accessibility standards; and, if anything done by or for
Tenant in its use or occupancy of the Premises shall require repairs to the
Building (outside the Premises) to correct violations of construction-related
accessibility standards, then Tenant shall, at Landlord's option, either perform
such repairs at Tenant's sole cost and expense or reimburse Landlord upon
demand, as Additional Rent, for the cost to Landlord of performing such
repairs.   Tenant's obligations under this Article 24 are subject to the
limitation in Section 10.2, above.

25.LATE CHARGES.  If any installment of Rent or any other sum due from Tenant
shall not be received by Landlord or Landlord's designee within five (5)
business days after Tenant's receipt of written notice from Landlord that said
amount is delinquent, then Tenant shall pay to Landlord a late charge equal to
five percent (5%) of the overdue amount plus any reasonable attorneys' fees
incurred by Landlord by reason of Tenant's failure to pay Rent and/or other
charges when due hereunder.  The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord's other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or as limiting Landlord's remedies in any manner.  In addition to the
late charge described above, any Rent or other amounts owing hereunder which are
not paid within ten (10) days after Tenant's receipt of written notice that said
amount is delinquent shall bear interest from the date when due until paid at a
rate per annum equal to

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-36-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

the lesser of (i) the annual "Bank Prime Loan" rate cited in the Federal Reserve
Statistical Release Publication G.13(415), published on the first Tuesday of
each calendar month (or such other comparable index as Landlord and Tenant shall
reasonably agree upon if such rate ceases to be published) plus four (4)
percentage points, and (ii) the highest rate permitted by applicable law.

26.LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT.

26.1Landlord's Cure.  All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein.  If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

26.2Tenant's Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor:  (i) sums equal to expenditures reasonably
made and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1; (ii)
sums equal to all losses, costs, liabilities, damages and expenses referred to
in Article 10 of this Lease; and (iii) subject to Section 29.21, sums equal to
all expenditures made and obligations incurred by Landlord in collecting or
attempting to collect the Rent or in enforcing or attempting to enforce any
rights of Landlord under this Lease or pursuant to law, including, without
limitation, all reasonable legal fees and other amounts so expended.  Tenant's
obligations under this Section 26.2 shall survive the expiration or sooner
termination of the Lease Term.

27.ENTRY BY LANDLORD.  Landlord reserves the right at all reasonable times and
upon reasonable notice to Tenant (except in the case of an Emergency) to enter
the Premises to (i) inspect them; (ii) show the Premises to prospective
purchasers, or to current or prospective mortgagees, ground or underlying
lessors or insurers or, during the last nine (9) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility (to the extent
applicable pursuant to then applicable law); or (iv) repair the Premises or the
Building, or for structural repairs to the Building or the Building's systems
and equipment as provided under the Lease. Landlord may make any such entries
without the abatement of Rent, except as otherwise provided in this Lease, and
may take such reasonable steps as required to accomplish the stated
purposes.  In an Emergency, Landlord shall have the right to use any means that
Landlord may deem proper to open the doors in and to the Premises.  Any entry
into the Premises by Landlord in the manner hereinbefore described shall not be
deemed to be a forcible or unlawful entry into, or a detainer of, the Premises,
or an actual or constructive eviction of Tenant from any portion of the
Premises.  Landlord shall use commercially reasonable efforts to minimize any
interference with Tenant's use of or access to the Premises in connection with
any such entry, and shall comply with Tenant's reasonable security
measures.  Landlord shall hold confidential any information regarding Tenant’s
business that it may learn as a result of such entry.

28.TENANT PARKING.  Tenant shall have the right, without the payment of any
parking charge or fee (other than as a reimbursement of operating expenses to
the extent allowed pursuant to the terms or Article 4 of this Lease, above),
commencing on the Lease Commencement Date, to use the amount of parking set
forth in Section 9 of the Summary, in the on-site parking lot which serves the
Building. Tenant shall also have the exclusive use of the electric vehicle
chargers located adjacent to the Premises (the “Existing EV Spaces”), the spaces
associated with which Tenant may mark as being reserved for Tenant’s use, and
such Existing EV Spaces shall be deducted from the number of spaces that Tenant
is entitled to use under Section 9 of the Summary. Tenant shall abide by all
reasonable rules and regulations which are prescribed from time to time for the
orderly operation and use of the parking facility where the parking passes are
located (including any sticker or other identification system established by
Landlord and the prohibition of vehicle repair and maintenance activities in the
parking facilities), and shall cooperate in seeing that Tenant's employees and
visitors also comply with such rules and regulations.  Tenant's use of the
Project parking facility shall be at Tenant's sole risk and Tenant acknowledges
and agrees that Landlord shall have no liability whatsoever for damage to the
vehicles of Tenant, its employees and/or visitors, or for other personal injury
or property damage or theft relating to or connected with the parking rights
granted herein or any of Tenant's, its employees' and/or visitors' use of the
parking facilities.  Landlord shall not oversubscribe parking.  Landlord shall
use commercially reasonable efforts to prevent the occupants of neighboring
buildings from parking in the lot serving the Building.  

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-37-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

Tenant shall have the right, at Tenant's sole cost and expense, to install
additional electric car chargers, subject to Landlord’s review of the
specifications therefor and compliance with the terms in Section 8 above and/or
Exhibit B, as applicable, in spots adjacent to the Premises for the exclusive
use of Tenant and its employees, contractors and visitors and to mark such
spaces as being reserved (which spaces shall deducted from the number of spaces
that Tenant is entitled to use under Section 9 of the Summary) (the "Tenant EV
Spaces").  Any such Tenant EV Spaces and the Existing EV Spaces shall be used by
Tenant in accordance with the applicable terms of this Lease, and the terms of
the indemnification and insurance provisions hereof shall apply to Tenant's use
thereof. Tenant shall maintain the Tenant EV Spaces and the Existing EV Spaces
and all associated equipment in good operating order and safe condition, in
compliance with all applicable laws, at Tenant's sole cost and expense.

29.MISCELLANEOUS PROVISIONS.

29.1Terms; Captions.  The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular.  The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.  If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

29.4Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder or interfere with Tenant's use of the Premises, then and in
such event, Tenant agrees that this Lease may be so modified and agrees to
execute whatever documents are reasonably required therefor and to deliver the
same to Landlord within ten (10) business days following a request therefor.  At
the request of Landlord or any mortgagee or ground lessor, Tenant agrees to
execute a short form of Lease and deliver the same to Landlord within ten (10)
business days following the request therefor.

29.5Transfer of Landlord's Interest.  Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder accruing after the date of transfer provided
such transferee shall have fully assumed and agreed in writing to be liable for
all obligations of this Lease to be performed by Landlord, including the return
of any security deposit and/or the L-C, and Tenant shall attorn to such
transferee.

29.6Prohibition Against Recording.  Except as provided in Section 29.4 of this
Lease, neither this Lease, nor any memorandum, affidavit or other writing with
respect thereto, shall be recorded by Tenant or by anyone acting through, under
or on behalf of Tenant.

29.7Landlord's Title.  Landlord's title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-38-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

29.8Relationship of Parties.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9Payment under Protest.  If Tenant in good faith disputes any amounts billed
by Landlord, other than (i) Base Rent, (ii) Tenant's Share of Direct Expenses
(as to which Tenant may exercise its rights under Section 4.6, above), Tenant
may make payment of such amounts under protest, and reserve all of its rights
with respect to such amounts (the "Disputed Amounts").  Landlord and Tenant
shall meet and confer to discuss the Disputed Amounts and attempt, in good
faith, to resolve the particular dispute.  If, despite such good faith efforts,
Landlord and Tenant are unable to reach agreement regarding the Disputed
Amounts, either party may submit the matter to binding arbitration under the
JAMS Streamlined Arbitration Rules & Procedures.  The non-prevailing party, as
determined by JAMS, will be responsible to pay all fees and costs incurred in
connection with the JAMS procedure, as well as all other costs and expenses,
including reasonable attorneys' fees, incurred by the prevailing party.  This
Section 29.9 shall not apply to claims relating to Landlord's exercise of any
unlawful detainer rights pursuant to California law or rights or remedies used
by Landlord to gain possession of the Premises or terminate Lessee's right of
possession to the Premises.

29.10Time of Essence.  Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12No Warranty.  In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.

29.13Landlord Exculpation.  The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the lesser of (a)
the interest of Landlord in the Project or (b) the equity interest Landlord
would have in the Project if the Project were encumbered by third-party debt in
an amount equal to eighty percent (80%) of the value of the Project (as such
value is determined by Landlord), including any rental, condemnation, sales and
insurance proceeds received by Landlord or the Landlord Parties in connection
with the Project, Building or Premises.  No Landlord Parties (other than
Landlord) shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such liability on behalf of itself and all persons
claiming by, through or under Tenant.  The limitations of liability contained in
this Section 29.13 shall inure to the benefit of Landlord's and the Landlord
Parties' present and future partners, beneficiaries, officers, directors,
trustees, shareholders, agents and employees, and their respective partners,
heirs, successors and assigns.  Under no circumstances shall any present or
future partner of Landlord (if Landlord is a partnership), or trustee or
beneficiary (if Landlord or any partner of Landlord is a trust), have any
liability for the performance of Landlord's obligations under this
Lease.  Notwithstanding any contrary provision herein, neither Landlord nor the
Landlord Parties shall be liable under any circumstances for injury or damage
to, or interference with, Tenant's business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, in each case, however occurring, or loss to
inventory, scientific research, scientific experiments, laboratory animals,
products, specimens, samples, and/or scientific, business, accounting and other
records of every kind and description kept at the premises and any and all
income derived or derivable therefrom.

29.14Entire Agreement.  It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-39-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

and understandings, if any, between the parties hereto or displayed by Landlord
to Tenant with respect to the subject matter thereof, and none thereof shall be
used to interpret or construe this Lease.  None of the terms, covenants,
conditions or provisions of this Lease can be modified, deleted or added to
except in writing signed by the parties hereto.

29.15Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorist acts, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease (collectively, a "Force Majeure"), notwithstanding
anything to the contrary contained in this Lease, shall excuse the performance
of such party for a period equal to any such prevention, delay or stoppage and,
therefore, if this Lease specifies a time period for performance of an
obligation of either party, that time period shall be extended by the period of
any delay in such party's performance caused by a Force Majeure, provided,
however, the foregoing delays shall not apply to Tenant's termination rights
hereunder.

29.17Intentionally Omitted.

29.18Notices.  All notices, demands, statements, designations, approvals  or
other communications (collectively, "Notices") given or required to be given by
either party to the other hereunder or by law shall be in writing, shall be (A)
sent by United States certified or registered mail, postage prepaid, return
receipt requested ("Mail"), (B) delivered by a nationally recognized overnight
courier, or (C) delivered personally.  Any Notice shall be sent, transmitted, or
delivered, as the case may be, to Tenant at the appropriate address set forth in
Section 10 of the Summary, or to such other place as Tenant may from time to
time designate in a Notice to Landlord, or to Landlord at the addresses set
forth below, or to such other places as Landlord may from time to time designate
in a Notice to Tenant.  Any Notice will be deemed given (i) three (3) business
days after the date it is posted if sent by Mail, (ii) the date the overnight
courier delivery is made, or (iii) the date personal delivery is made.  As of
the date of this Lease, any Notices to Landlord must be sent, transmitted, or
delivered, as the case may be, to the following addresses:

HCP LS Redwood City, LLC
c/o HCP, Inc.
1920 Main Street, Suite 1200
Irvine, CA  92614
Attn:  Legal Department

and

HCP Life Science Estates
950 Tower Lane, Suite 1650
Foster City, CA  94404
Attention:  Scott Bohn

and

Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars
Suite 1800
Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-40-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

29.19Joint and Several.  If there is more than one tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.  

29.20Authority.  If Tenant is a corporation, trust or partnership, Tenant hereby
represents and warrants that Tenant is a duly formed and existing entity
qualified to do business in the State of California and that Tenant has full
right and authority to execute and deliver this Lease and that each person
signing on behalf of Tenant is authorized to do so.  

29.21Attorneys' Fees.  In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the laws of the State of California.  IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

29.23Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24Brokers.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Each party agrees to indemnify and defend the other party
against and hold the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, costs and expenses (including without
limitation reasonable attorneys' fees) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of any dealings with any
real estate broker or agent, other than the Brokers, occurring by, through, or
under the indemnifying party.  The terms of this Section 29.24 shall survive the
expiration or earlier termination of the Lease Term.

29.25Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to perform its obligations set forth herein,
Tenant shall not be entitled to make any repairs or perform any acts hereunder
at Landlord's expense or to any setoff of the Rent or other amounts owing
hereunder against Landlord.

29.26Project or Building Name, Address and Signage.  Landlord shall have the
right at any time to change the name and/or address of the Project or Building
(and Landlord shall reimburse Tenant its actual, reasonable costs incurred as a
result of such change, if any) and, subject to Section 23.1, to install, affix
and maintain any and all signs on the exterior and on the interior of the
Project or Building as Landlord may, in Landlord's sole discretion,
desire.  Tenant shall not use the name of the Project or Building or use
pictures or illustrations of the Project or

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-41-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

Building in advertising or other publicity or for any purpose other than as the
address of the business to be conducted by Tenant in the Premises, without the
prior written consent of Landlord.

29.27Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.

29.28Good Faith.  Except (i) for matters for which there is a standard of
consent or discretion specifically set forth in this Lease; (ii) matters which
could have an adverse effect on the Building Structure or the Building Systems,
or which could affect the exterior appearance of the Building, or (iii) matters
covered by Article 4 (Additional Rent), or Article 19 (Defaults; Remedies) of
this Lease (collectively, the “Excepted Matters”), any time the consent of
Landlord or Tenant is required, such consent shall not be unreasonably withheld
or delayed, and, except with regard to the Excepted Matters, whenever this Lease
grants Landlord or Tenant the right to take action, exercise discretion,
establish rules and regulations or make an allocation or other determination,
Landlord and Tenant shall act reasonably and in good faith.

29.29Development of the Project.

29.29.1Subdivision.  Landlord reserves the right to subdivide all or a portion
of the buildings and Common Areas, so long as the same does not interfere with
Tenant's use of or access to the Premises or Tenant's parking rights.  Tenant
agrees to execute and deliver, upon demand by Landlord and in the form requested
by Landlord, any additional documents needed to conform this Lease to the
circumstances resulting from a subdivision and any all maps in connection
therewith, so long as the same does not increase Tenant's obligations or
decrease Tenant's rights under this Lease.  Notwithstanding anything to the
contrary set forth in this Lease, the separate ownership of any buildings and/or
Common Areas by an entity other than Landlord shall not affect the calculation
of Direct Expenses or Tenant's payment of Tenant's Share of Direct Expenses.

29.29.2Construction of Property and Other Improvements.  Tenant acknowledges
that portions of the Project may be under construction following Tenant's
occupancy of the Premises, and that such construction may result in levels of
noise, dust, obstruction of access, etc. which are in excess of that present in
a fully constructed project.  Tenant hereby waives any and all rent offsets or
claims of constructive eviction which may arise in connection with such
construction, so long as the same does not interfere with Tenant's use of or
access to the Premises or Tenant's parking rights.

29.30No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

29.31Transportation Management.  Tenant shall fully comply with all present or
future programs required by applicable laws intended to manage parking,
transportation or traffic in and around the Project and/or the Building, and in
connection therewith, Tenant shall take responsible action for the
transportation planning and management of all employees located at the Premises
by working directly with Landlord, any governmental transportation management
organization or any other transportation-related committees or entities.  Such
programs may include, without limitation: (i) restrictions on the number of
peak-hour vehicle trips generated by Tenant; (ii) increased vehicle occupancy;
(iii) implementation of an in-house ridesharing program and an employee
transportation coordinator; (iv) working with employees and any Project,
Building or area-wide ridesharing program manager; (v) instituting
employer-sponsored incentives (financial or in-kind) to encourage employees to
rideshare; and (vi) utilizing flexible work shifts for employees.




784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-42-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

LANDLORD:

 

TENANT:

 

 

 

 

 

 

 

HCP LS REDWOOD CITY, LLC,

a Delaware limited liability company

 

ADVERUM BIOTECHNOLOGIES, INC.,

a Delaware corporation

 

 

 

 

 

 

 

By:

  /s/Scott Bohn

 

By:

/s/ Leone Patterson

 

 

 

 

 

 

 

 

Name:

Scott Bohn

 

 

Name:

Leone Patterson

 

 

 

 

 

 

 

 

Its:

Vice President

 

 

Its:

Interim CEO

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Jennifer Cheng

 

 

 

 

 

 

 

 

 

 

 

 

Name:

Jennifer Cheng

 

 

 

 

 

 

 

 

 

 

 

 

Its:

General Counsel

 

 

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

-43-

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

SEAPORT CENTER

OUTLINE OF PREMISES; PROJECT SITE PLAN

[gyz3tqvqclad000001.jpg]

 

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT A

-1-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT B

SEAPORT CENTER

TENANT WORK LETTER

This Tenant Work Letter shall set forth the terms and conditions relating to the
improvement of the Premises by Tenant following the execution of this Lease, and
is hereby incorporated by this reference into and forms a part of the
Lease.  Terms not defined herein shall have the meanings given to them in the
Lease.

SECTION 1

CONDITION OF PREMISES; LANDLORD WORK

Landlord shall deliver the Premises and “Base Building,” as that term is defined
below, to Tenant, and, subject to the terms of Section 1.1.1 of the Lease,
Tenant shall accept the Premises and Base Building from Landlord in their
presently existing, “as-is” condition.  The “Base Building” shall consist of
those portions of the Premises which were in existence prior to the construction
of the tenant improvements in the Premises.

SECTION 2

TENANT IMPROVEMENTS

2.1

Tenant Improvement Allowance.  Commencing as of the date of this Lease, Tenant
shall be entitled to an improvement allowance (the "Tenant Improvement
Allowance") in the amount set forth in Section 5 of the Summary for the costs
relating to the design and construction of Tenant's improvements, refurbishment
work and other renovations to be performed by Tenant in and adjacent to the
Premises or which are "Tenant Improvement Allowance Items," as that term is
defined in Section 2.2.1, below (collectively, the "Tenant Improvements").  For
the avoidance of doubt, Tenant is not required to expend the Tenant Improvement
Allowance or the Additional TI Allowance equally across the Premises and may,
for example, expend most of the Tenant Improvement Allowance and the Additional
TI Allowance in Building 900.  All Tenant Improvements that have been paid for
with or reimbursed from the Tenant Improvement Allowance shall be deemed
Landlord's property under the terms of the Lease; provided, however, Landlord
may, by written notice to Tenant given concurrently with Landlord's approval of
the "Final Working Drawings", as that term is defined in Section 3.3, below,
require Tenant, prior to the end of the Lease Term, at Tenant's expense, to
remove any portion of the Tenant Improvements and to repair any damage to the
Premises and Building caused by such removal and return the affected portion of
the Premises to a condition with removed systems components capped, Building
standard ceiling tiles in good condition, and sheet rock and floors patched and
repaired to match existing conditions of the remainder of the
Premises.  Landlord approves in concept and shall not require Tenant to remove
any of the Tenant Improvements to the extent shown on the Space Plan attached
hereto as Schedule 1.  The Tenant Improvement Allowance may not be used by
Tenant for the purchase or installation of furniture, fixtures or equipment
(other than an autoclave and glasswash), or for telephone or data cabling, or
any other personal property.  Any portion of the Tenant Improvement Allowance as
to which Tenant has not properly requested disbursement by the later of December
31, 2019 and the date that is fourteen (14) months after all of the Premises
have been delivered to Tenant in the required condition (the “Outside Allowance
Date”), shall revert to Landlord and Tenant shall have no further rights with
respect thereto.

2.2

Disbursement of the Tenant Improvement Allowance.

2.2.1Tenant Improvement Allowance Items.  Except as otherwise set forth in this
Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed by
Landlord only for the following items and costs (collectively the "Tenant
Improvement Allowance Items") (and shall not be used for moving or relocation
expenses, furniture, fixtures , signage (other than legally required signage),
data cabling or personal property):

2.2.1.1Payment of all reasonable fees of the "Architect" and the "Engineers," as
those terms are defined in Section 3.1 of this Tenant Work Letter, project
management fees payable to Project Management Advisors, Inc. ("PMA"), as
provided below, and payment of the fees incurred by Landlord for specialists
(such as a

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-1-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

structural engineer) if needed for the review of the "Approved Working
Drawings," as that term is defined in Section 3.5 of this Tenant Work Letter,
and Tenant's reasonable third-party management fees;

2.2.1.2The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;

2.2.1.3The payment for all demolition and removal of existing improvements in
the Premises;

2.2.1.4The cost of construction of the Tenant Improvements (including, without
limitation, testing and inspection costs, the costs of refurbishments, building
materials, piping and parts and equipment and other similar expenses and labor
charges), signage required by law, hoisting and trash removal costs, costs to
purchase and install in the Premises equipment customarily incorporated into
laboratory improvements or laboratory utility systems, including, without
limitation, UPS DI Systems, boilers, air compressors, glass/cage washers and
autoclaves, painting, and contractors' fees and general conditions);

2.2.1.5The cost of any changes in the Buildings when such changes are required
by the Construction Drawings (including if such changes are due to the fact that
such work is prepared on an unoccupied basis), such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;

2.2.1.6The cost of any changes to the Approved Working Drawings or Tenant
Improvements required by all applicable building codes (the "Code");

2.2.1.7Sales and use taxes;

2.2.1.8Costs expended by Landlord pursuant to Section 4.1.1 of this Tenant Work
Letter, below;

2.2.1.9Insurance premiums required by this Work Letter.

2.2.2Disbursement of Tenant Improvement Allowance.  During the construction of
the Tenant Improvements, Landlord shall make monthly disbursements of the Tenant
Improvement Allowance and Additional Improvement Allowance, if applicable, for
Tenant Improvements for the benefit of Tenant and shall authorize the release of
monies for the benefit of Tenant as follows.

2.2.2.1Monthly Disbursements.  On or before the fifth (5th) day of each calendar
month, during the design and construction of the Tenant Improvements (or such
other date as Landlord may designate), Tenant shall deliver to Landlord: (i) a
request for reimbursement of amounts paid to the "Contractor," as that term is
defined in Section 4.1.1 of this Tenant Work Letter, approved by Tenant, in a
form to be provided by Landlord, showing the schedule, by trade, of percentage
of completion of the Tenant Improvements in the Premises, detailing the portion
of the work completed and the portion not completed; (ii) invoices from all of
"Tenant's Agents," as that term is defined in Section 4.1.2 of this Tenant Work
Letter, for labor rendered and materials for the Premises; (iii) executed
conditional and/or unconditional mechanic's lien releases, as applicable, from
all of Tenant's Agents which shall comply with the appropriate provisions, as
reasonably determined by Landlord, of the California Civil Code; and (iv) all
other information reasonably requested by Landlord. Within forty-five (45) days
thereafter, Landlord shall deliver a check to Tenant made payable to Tenant in
payment of the lesser of: (A) the amounts so requested by Tenant as set forth in
this Section 2.2.1, above, and (B) the balance of any remaining available
portion of the Tenant Improvement Allowance and Additional Improvement
Allowance, if applicable, provided that Landlord does not dispute any request
for payment based on non-compliance of any work with the "Approved Working
Drawings," as that term is defined in Section 3.5 below, or due to any
substandard work. Landlord's payment of such amounts shall not be deemed
Landlord's approval or acceptance of the work furnished or materials supplied as
set forth in Tenant's payment request.  

2.2.2.2Final Deliveries.  Following the completion of construction of the Tenant
Improvements, Tenant shall deliver to Landlord properly executed final
mechanic's lien releases in compliance with the California Civil Code from all
of Tenant's Agents, and a certificate certifying that the construction of the
Tenant Improvements in the Premises has been substantially completed. Tenant
shall record a valid Notice of Completion in accordance with the requirements of
Section 4.3 of this Tenant Work Letter.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-2-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

2.2.2.3Other Terms.  Landlord shall only be obligated to make disbursements from
the Tenant Improvement Allowance and Additional Improvement Allowance, if
applicable, to the extent costs are incurred by Tenant for Tenant Improvement
Allowance Items. All Tenant Improvement Allowance Items that have been paid for
with or reimbursed from the Tenant Improvement Allowance and Additional
Improvement Allowance shall be deemed Landlord's property under the terms of the
Lease, as amended hereby.

2.2.2.4Building Standards.  The quality of Tenant Improvements shall be in
keeping with the existing improvements in the Premises.

2.2.2.5Utilization of Allowance.  Any portion of the Tenant Improvement
Allowance not utilized by Tenant on or before the Outside Allowance Date, shall
revert to Landlord and Tenant shall have no further rights with respect thereto.

2.3Failure to Disburse the Tenant Improvement Allowance.  To the extent that
Landlord fails to make payments from the Tenant Improvement Allowance or
Additional TI Allowance in accordance with the terms of this Tenant Work Letter,
and such amounts remain unpaid for thirty (30) days after notice from Tenant,
then without limiting Tenant's other remedies under the Lease, Tenant may, after
Landlord's failure to pay such amounts within five (5) business days after
Tenant's delivery of a second notice from Tenant delivered after the expiration
of such 30-day period, pay the same and deduct the amount thereof, together with
interest at the interest rate set forth in Section 25, from the Rent next due
and owning under the Lease.  Notwithstanding the foregoing, if during either the
30-day or 5-day period set forth above, Landlord (i) delivers notice to Tenant
that it disputes any portion of the amounts claimed to be due (the "Allowance
Dispute Notice"), and (ii) pays any amounts not in dispute, Tenant shall have no
right to offset any amounts against rent, but may institute proceedings to
recover such amounts from Landlord.

2.4Additional Tenant Improvement Allowance.  In addition to the Tenant
Improvement Allowance, Tenant shall have the right, by written notice to
Landlord given on or before the Outside Allowance Date, to cause Landlord to
provide up to $20.00 per RSF of the Premises (the "Additional TI Allowance")
towards the payment of the costs of the Tenant Improvement Allowance Items.  In
the event Tenant exercises its right to use all or any portion of the Additional
TI Allowance, Tenant shall be required to pay Landlord, commencing on the date
the Tenant Improvements are completed (the "Additional Payment Commencement
Date"), the "Additional TI Allowance Payment," as that term is defined below, in
consideration of Landlord provision of the Additional TI Allowance.  The
"Additional TI Allowance Payment" shall be determined as the missing component
of an annuity, which annuity shall have (i) the amount of the Additional TI
Allowance utilized by Tenant as the present value amount, (ii) a number equal to
the number of full calendar months then remaining in the Lease Term as the
number of payments, (iii) a monthly interest factor equal to seventy-five
one-hundredths percent (0.75%), which is equal to ten percent (9%) divided by
twelve (12) months per year, and (iv) the Additional TI Allowance Payment as the
missing component of the annuity.  Following the calculation of the Additional
TI Allowance Payment, Landlord and Tenant will enter into a lease amendment to
confirm the amount thereof.  Any portion of the Tenant Improvement Allowance as
to which Tenant has not properly requested disbursement by the Outside Allowance
Date, shall revert to Landlord and Tenant shall have no further rights with
respect thereto.  

SECTION 3

CONSTRUCTION DRAWINGS

3.1

Selection of Architect.  Tenant shall retain an architect/space planner (the
"Architect") approved in advance by Landlord (which approval shall not be
unreasonably withheld) to prepare the Final Space Plan and Final Working
Drawings as provided in Section 3.2 and 3.3, below. Landlord hereby approves DGA
as the Architect.  Tenant shall retain the engineering consultants or
design/build subcontractors designated by Tenant and reasonably approved in
advance by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed (the "Engineers") to prepare all plans and engineering
working drawings relating to the structural, mechanical, electrical, plumbing,
HVAC, life-safety, and sprinkler work in the Premises. All such plans and
drawings shall comply with locally recognized engineering codes, applicable law
and standards, and sound industry practices prevailing at the time of
performance that are followed by architects or professional engineers performing
similar work under similar conditions, and shall be subject to Landlord's
reasonable approval, which approval shall not be unreasonably withheld,
conditioned or delayed. Tenant and Architect shall verify, in the field, the
dimensions and conditions as shown on the

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-3-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

relevant portions of the Base Building plans, and Tenant and Architect shall be
solely responsible for the same, and Landlord shall have no responsibility in
connection therewith. Landlord's review of any plans or drawings as set forth in
this Section 3, shall be for its sole purpose and shall not imply Landlord's
review of the same, or obligate Landlord to review the same, for quality,
design, Code compliance or other like matters.

3.2

Final Space Plan.  Tenant shall supply Landlord with four (4) copies signed by
Tenant of its final space plan for the Tenant Improvements before any
architectural working drawings or engineering drawings have been commenced. The
final space plan ("Final Space Plan") shall include a layout and designation of
all offices, labs, rooms and other partitioning, their intended use, and
equipment to be contained therein. Landlord may request clarification or more
specific drawings for special use items not included in any Final Space Plan.
Landlord shall advise Tenant within five (5) business days after Landlord's
receipt of a Final Space Plan if the same is unsatisfactory or incomplete in any
respect. If Tenant is so advised, Tenant shall promptly cause such Final Space
Plan to be revised to correct any deficiencies or other matters Landlord may
reasonably require.  Landlord hereby approves the space plan and scope of work
attached hereto as Schedule 1 (the "Space Plan"), and will not withhold its
consent to the aspects of the working drawings to the extent set forth on the
Space Plan.  

3.3

Final Working Drawings.  After the Final Space Plan has been approved by
Landlord, Tenant shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
electrical requirements and special electrical receptacle requirements for the
relevant Phase of the Tenant Improvements, to enable the Engineers and the
Architect to complete the "Final Working Drawings" (as that term is defined
below) for the Premises in the manner as set forth below. Upon the approval of
the Final Space Plan by Landlord and Tenant, Tenant shall promptly cause the
Architect and the Engineers to complete the architectural and engineering
drawings for the relevant Phase, and Architect shall compile a fully coordinated
set of architectural, structural, mechanical, electrical and plumbing working
drawings in a form which is sufficiently complete to allow all of Tenant's
Agents to bid on the work and to obtain all applicable permits (collectively,
the "Final Working Drawings") and shall submit the same to Landlord for
Landlord's approval, which shall not be unreasonably withheld, conditioned, or
delayed. Tenant shall supply Landlord with four (4) copies signed by Tenant of
such Final Working Drawings. Landlord shall advise Tenant within five (5)
business days after Landlord's receipt of the Final Working Drawings if the same
is unsatisfactory or incomplete in any respect (provided that, if the scope of
such Final Working Drawings are such that Landlord cannot reasonably complete
its review in such period, Landlord will inform Tenant, and such period will be
extended five (5) additional business days). If Tenant is so advised, Tenant
shall promptly cause the Final Working Drawings to be revised in accordance with
such review and any disapproval of Landlord in connection therewith.  If
Landlord fails to respond to any requests within the specified period, Tenant
may deliver Landlord a reminder notice, and if Landlord fails to respond within
two (2) business days after receipt of the reminder notice, such request shall
be deemed approved.

3.4

Approved Working Drawings.  The Final Working Drawings shall be approved by
Landlord (the "Approved Working Drawings") prior to the commencement of
construction of such Phase by Tenant. Concurrently with Tenant's delivery of the
Final Working Drawings to Landlord for Landlord's approval, Tenant may submit
the same to the appropriate municipal authorities for all applicable building
permits. Tenant hereby agrees that neither Landlord nor Landlord's consultants
shall be responsible for obtaining any building permit or certificate of
occupancy for the Premises and that obtaining the same shall be Tenant's
responsibility; provided, however, that Landlord shall cooperate with Tenant in
executing permit applications and performing other ministerial acts reasonably
necessary to enable Tenant to obtain any such permit or certificate of
occupancy. No changes, modifications or alterations in any Approved Working
Drawings may be made without the prior written consent of Landlord, which shall
not be unreasonably withheld, conditioned, or delayed.

SECTION 4

CONSTRUCTION OF THE TENANT IMPROVEMENTS

4.1

Tenant's Selection of Contractors.

4.1.1

The Contractor; Landlord's Project Manager.  Tenant shall retain a licensed
general contractor, approved in advance by Landlord, to construct the Tenant
Improvements ("Contractor"). Landlord's approval of the Contractor shall not be
unreasonably withheld.  Landlord hereby approves Landmark Buildings, Novo,

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-4-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

XL, or Hathaway Dinwiddie as the Contractor.  Landlord shall retain Project
Management Advisors, Inc. ("PMA") as a third party project manager for
construction oversight of the Tenant Improvements on behalf of Landlord, and
Tenant shall pay a fee to Landlord with respect to the PMA services, equal to
the greater of (i) $1.58 per RSF of the Premises that are subject to
construction under the Contract, and (ii) $4,190.00 per month of construction
while Tenant is actively designing and/or constructing the Tenant Improvements
(prorated for partial months).  The PMA fee shall be a Tenant Improvement
Allowance Item payable by Landlord from the Tenant Improvement Allowance.

4.1.2

Tenant's Agents.  All subcontractors, laborers, materialmen, and suppliers used
by Tenant shall be known collectively as "Tenant's Agents". The subcontractors
used by Tenant, but not any laborers, materialmen, and suppliers, must be
approved in writing by Landlord, which approval shall not be unreasonably
withheld, conditioned, or delayed; provided, however, Landlord may require
Tenant to select from a list of particular mechanical, engineering, plumbing,
fire life-safety and other Base Building subcontractors, provided that Tenant
shall have the final decision regarding the selection of the subcontractor from
the approved list.  If Landlord does not approve of any of Tenant's proposed
subcontractors, Tenant shall submit the names of other proposed subcontractors
for Landlord's written approval, which approval shall not be unreasonably
withheld, conditioned or delayed.

4.2

Construction of Tenant Improvements by Tenant's Agents.

4.2.1

Construction Contract; Cost Budget.  Tenant shall engage the Contractor under a
commercially reasonable and customary construction contract (collectively, the
"Contract"). Prior to the commencement of the construction of any Phase of the
Tenant Improvements, and after Tenant has accepted all bids for the Tenant
Improvements, Tenant shall provide Landlord with a detailed breakdown, by trade,
of the final costs to be incurred or which have been incurred in connection with
the design and construction of the relevant Phase of the Tenant Improvements to
be performed by or at the direction of Tenant or the Contractor, which costs
form a basis for the estimated total costs of the work of the relevant Phase of
the Tenant Improvements (each, a "Final Budget"). Any costs of design and
construction of the Tenant Improvements in excess of the Tenant Improvement
Allowance shall be paid by Tenant out of its own funds once the Tenant
Improvement Allowance is exhausted, but Tenant shall continue to provide
Landlord with the documents described in Sections 2.2.2.1(i), (ii), (iii) and
(iv) of this Tenant Work Letter, above, for Landlord's approval, prior to Tenant
paying such costs.

4.2.2

Tenant's Agents.

4.2.2.1Compliance with Drawings and Schedule. Tenant's and Tenant's Agent's
construction of the Tenant Improvements shall comply with the following: (i) the
Tenant Improvements shall be constructed in strict accordance with the relevant
Approved Working Drawings; and (ii) Tenant's Agents shall submit schedules of
all work relating to Tenant's Improvements to Contractor and Contractor shall,
within five (5) business days of receipt thereof, inform Tenant's Agents of any
changes which are necessary thereto, and Tenant's Agents shall use commercially
reasonable efforts to adhere to such corrected schedule.

4.2.2.2Indemnity.  Tenant's indemnity of Landlord as set forth in Article 10 of
the Lease shall also apply with respect to any and all costs, losses, damages,
injuries and liabilities related in any way to any act or omission of Tenant or
Tenant's Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant's non-payment of any amount arising out of the Tenant
Improvements and/or Tenant's disapproval of all or any portion of any request
for payment. The foregoing indemnity shall not apply to claims caused by the
gross negligence or willful misconduct of Landlord, its member partners,
shareholders, officers, directors, agents, employees, and/or contractors, or
Landlord's violation of this Lease.

4.2.2.3Requirements of Tenant's Agents. Each of Tenant's Agents shall guarantee
to Tenant and for the benefit of Landlord that the portion of the Tenant
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of substantial completion of the work under the relevant Contract
("Substantial Completion"). Each of Tenant's Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after Substantial Completion. The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Tenant Improvements,
and/or the Building and/or common areas that may be damaged or disturbed
thereby. All such warranties or guarantees as to materials or

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-5-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

workmanship of or with respect to the Tenant Improvements shall be contained in
the relevant Contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant covenants to give to Landlord any assignment or other assurances
which may be necessary to provide for such right of direct enforcement.

4.2.2.4Insurance Requirements.

4.2.2.4.1General Coverages.  All of Tenant's Agents that perform work on or
about the Premises shall carry the following insurance provided by insurers with
an A.M. Best rating of A- VIII or better: (1) worker's compensation insurance
covering all of their respective employees with a waiver of subrogation in favor
of Landlord and Landlord's Representative, and (2) commercial general liability
insurance, including contractual and products/completed operations coverage with
a limit not less than $1,000,000 per occurrence/$2,000,000 aggregate Tenant
shall require the Agents' commercial general liability insurance policies name
Landlord and Landlord's and Landlord's Representative as additional insureds
with respect to the work being done under this Tenant Work Letter.

4.2.2.4.2Special Coverages.  If the total cost of the work to be done is
$500,000 or more, Tenant shall carry "Builder's All Risk" insurance covering the
construction of the Tenant Improvements in an amount equal to the total of the
hard and soft costs of such work, and such other insurance as Landlord may
require, it being understood and agreed that the Tenant Improvements shall be
insured by Landlord pursuant to the Lease, immediately upon completion thereof.

4.2.2.4.3General Terms.  Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site. Should any policies expire during the time work is being
done under this agreement, a renewal certificate shall be delivered to Landlord
prior to the expiration date on such policy. All such policies of insurance must
contain a provision that the company writing said policy will endeavor to give
Landlord thirty (30) days prior written notice of any cancellation or lapse of
the effective date or any reduction in the amounts of such insurance. Tenant
shall provide Landlord notice of any cancellation or lapse of the effective date
or reduction in the amounts of such insurance promptly following Tenant's
receipt of such notice from its insurer.  Tenant's Agents shall maintain all of
the foregoing insurance coverage in force until the Tenant Improvements are
fully completed and accepted by Landlord. All policies carried under this
Section 4.2.2.3, except workers compensation, shall insure Landlord and Tenant,
as their interests may appear, as well as Contractor and Tenant's Agents, and
"Landlord's Representative", as that term is defined below. All insurance
maintained by Tenant's Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. All such insurance required of tenant and its
Agents shall provide that it is primary insurance as respects the owner and
Landlord's Representative and that any other insurance maintained by owner is
excess and noncontributing with the insurance required hereunder. The
requirements for the foregoing insurance shall not derogate from the provisions
for indemnification of Landlord by Tenant under Section 4.2.2.2 of this Tenant
Work Letter. If the Over-Allowance Amount is more than fifty percent (50%) of
the total amount of the Tenant Improvement Allowance and Additional Improvement
Allowance, then Landlord may, in its reasonable discretion, require Tenant to
obtain a lien and completion bond or some alternate form of security
satisfactory to Landlord in an amount sufficient to ensure the lien-free
completion of the Tenant Improvements and naming Landlord as a co-obligee.

4.2.3Governmental Compliance.  The Tenant Improvements shall comply in all
respects with the following: (i) all state, federal, city or quasi-governmental
laws, codes, ordinances and regulations, as each may apply according to the
rulings of the controlling public official, agent or other person;
(ii) applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and
(iii) building material manufacturer's specifications.

4.2.4Inspection by Landlord.  Landlord shall have the right to inspect the
Tenant Improvements at all times, provided however, that Landlord's failure to
inspect the Tenant Improvements shall in no event constitute a waiver of any of
Landlord's rights hereunder nor shall Landlord's inspection of the Tenant
Improvements constitute Landlord's approval of the same. Should Landlord
reasonably disapprove any portion of the Tenant Improvements, on the grounds
that the construction is defective or fails to comply with the Approved Working
Drawings, Landlord shall notify Tenant in writing of such disapproval and shall
specify the items disapproved. Any

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-6-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

such defects or deviations shall be rectified by Tenant at no expense to
Landlord, provided however, that in the event that a defect or deviation exists
that materially adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning or life-safety systems of the Buildings, the
Building structure or exterior appearance of the Building, or any other tenant's
use of such other tenant's leased premises, Landlord may, take such action as
Landlord reasonably deems necessary, at Tenant's expense and without incurring
any liability on Landlord's part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Tenant Improvements until such time as the defect,
deviation and/or matter is corrected to Landlord's reasonable satisfaction.

4.2.5Meetings.  Commencing upon the date Tenant begins to plan any Phase of the
Tenant Improvements, Tenant shall hold weekly meetings at a reasonable time,
with the Architect and the Contractor (once retained) regarding the progress of
the preparation of Construction Drawings and the construction of the Tenant
Improvements, and Landlord and/or its agents shall receive prior notice of, and
shall have the right to attend, all such meetings, and, upon Landlord's request,
certain of Tenant's Agents shall attend such meetings. In addition, minutes
shall be taken at all such meetings, a copy of which minutes shall be promptly
delivered to Landlord. One such meeting each month shall include the review of
Contractor's current request for payment, if any.

4.3

Notice of Completion; Copy of Record Set of Plans.  Within ten (10) days after
completion of construction of each Phase of the Tenant Improvements, Tenant
shall cause a valid Notice of Completion to be recorded in the office of the
Recorder of the county in which the Buildings are located in accordance with the
Civil Code of the State of California, and shall furnish a copy thereof to
Landlord upon such recordation. If Tenant fails to do so, Landlord may execute
and file the same on behalf of Tenant as Tenant's agent for such purpose, at
Tenant's sole cost and expense. At the conclusion of construction of each Phase
of the Tenant Improvements, (i) Tenant shall cause the relevant Architect and
Contractor (x) to update the relevant Approved Working Drawings as necessary to
reflect all changes made to the Approved Working Drawings during the course of
construction of the relevant Phase, (y) to certify to the best of their
knowledge that the "record-set" of as-built drawings are true and correct, which
certification shall survive the expiration or termination of the Lease, as
hereby amended, and (z) to deliver to Landlord two (2) sets of copies of such
record set of drawings (hard copy and electronic files) within ninety (90) days
following Substantial Completion, and (ii) Tenant shall deliver to Landlord a
copy of all warranties, guaranties, and operating manuals and information
relating to the improvements, equipment, and systems in the Premises. Within
fifteen (15) days after request by Tenant following the Substantial Completion
of each Phase of the Tenant Improvements, Landlord will acknowledge its approval
of the relevant Phase of the Tenant Improvements (provided that such approval
has been granted) by placing its signature on the relevant Contractor's
Certificate of Substantial Completion fully executed by the relevant Architect,
the relevant Contractor and Tenant. Landlord's approval shall not create any
contingent liabilities for Landlord with respect to any latent quality, design,
Code compliance or other like matters that may arise subsequent to Landlord's
approval.

4.4

Multiple Projects.  Landlord acknowledges that Tenant may perform the Tenant
Improvements in phases and/or perform multiple Tenant Improvement projects prior
to the Outside Allowance Date.

SECTION 5

MISCELLANEOUS

5.1

Tenant's Representative.  Tenant will designate its sole representatives with
respect to the matters set forth in this Tenant Work Letter in a written notice
to Landlord, and such representatives shall each have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.

5.2

Landlord's Representative.  Landlord has designated Project Management Advisors,
Inc., as its sole representatives with respect to the matters set forth in this
Tenant Work Letter, who, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Tenant Work Letter.

5.3

Time is of the Essence in This Tenant Work Letter.  Unless otherwise indicated,
all references herein to a "number of days" shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Landlord, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Landlord.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-7-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

5.4

Tenant's Lease Default.  Notwithstanding any provision to the contrary contained
in the Lease or this Tenant Work Letter, if any default by Tenant under the
Lease or this Tenant Work Letter occurs at any time on or before the substantial
completion of the Tenant Improvements and such default remains uncured ten (10)
days following Landlord's notice of such default to Tenant, then in addition to
all other rights and remedies granted to Landlord pursuant to the Lease,
Landlord shall have the right to withhold payment of all or any portion of the
Tenant Improvement Allowance.

5.5

Landlord Caused Delays.  The Lease Commencement Date shall occur as provided in
this Lease, provided that the Lease Commencement Date shall be delayed by the
number of days of actual delay of the Substantial Completion of the Tenant
Improvements in the Premises to the extent caused by a "Landlord Caused Delay,"
as that term is defined, below, but only to the extent such Landlord Caused
Delay causes the Substantial Completion of the Tenant Improvements to occur
after March 1, 2019.  As used herein, "Landlord Caused Delay" shall mean actual
delays in the substantial completion of the Premises to the extent resulting
from interference (when judged in accordance with industry custom and practice)
with Tenant's construction of the Tenant Improvements to the extent caused by
(i) Landlord's failure to timely approve or disapprove any matter requiring
Landlord's pertaining to the Tenant Improvements within the time periods set
forth above or if not specified, within a reasonable period of time; (iii)
Landlord's failure to timely disburse the Tenant Improvement Allowance; (ii)
material and unreasonable interference by Landlord with substantial completion
of the Premises if such interference (A) objectively precludes or delays the
construction of tenant improvements in the Building or any portion thereof, and
(B) relates to access by Tenant to the Premises or any of the Building's
facilities (including loading docks and freight elevators) or services and
utilities (including temporary power and parking areas as provided herein)
during normal construction hours, or the use thereof during normal construction
hours; or (iii) the negligence or willful misconduct of Landlord or the Landlord
Parties pertaining to the Premises.  If Tenant contends that a Landlord Caused
Delay has occurred, Tenant shall notify Landlord in writing of the event which
constitutes such Landlord Caused Delay.  Tenant will additionally use reasonable
efforts to mitigate the effects of any Landlord Caused Delay through the
re-sequencing or re-scheduling of work, if feasible, but this sentence will not
be deemed to require Tenant to incur overtime or after-hours costs unless
Landlord agrees in writing to bear such costs.  In addition, Tenant shall
endeavor to provide notice to Landlord when Tenant becomes aware of any expected
or potential Landlord Caused Delays prior to any such delay actually occurring,
in order to allow Landlord to attempt to mitigate such potential delay.  If such
actions, inaction or circumstance described in the notice (the "Landlord Delay
Notice") are not cured by Landlord within one (1) business day of Landlord’s
receipt of the Landlord Delay Notice and if such action, inaction or
circumstance otherwise qualify as a Landlord Caused Delay, then a Landlord
Caused Delay shall be deemed to have occurred commencing as of the date of
Landlord’s receipt of the Landlord Delay Notice and ending as of the date such
delay ends.




784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-8-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

SPACE PLAN

800 SAGINAW

[gyz3tqvqclad000002.jpg]




784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-9-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

[gyz3tqvqclad000003.jpg]




784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-10-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

[gyz3tqvqclad000004.jpg]

 

[gyz3tqvqclad000005.jpg]




784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-11-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

900 SAGINAW

 

[gyz3tqvqclad000006.jpg]

 

[gyz3tqvqclad000007.jpg]

 

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT B

-12-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT C

SEAPORT CENTER

NOTICE OF LEASE TERM DATES

To:

_______________________
_______________________
_______________________
_______________________


 

Re:

Lease dated ____________, 20__ between ____________________, a
_____________________ ("Landlord"), and _______________________, a
_______________________ ("Tenant") concerning Suite ______ on floor(s)
__________ of the building located at  ___________________________, California.

Gentlemen:

In accordance with the Lease (the "Lease"), we wish to advise you and/or confirm
as follows:

 

1.

The Lease Term shall commence on or has commenced on _____________ for a term of
_______________ ending on _______________.

 

2.

Rent commenced to accrue on ____________, in the amount of ____________.

 

3.

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter, with
the exception of the final billing, shall be for the full amount of the monthly
installment as provided for in the Lease.

 

4.

Your rent checks should be made payable to __________ at ______________.

 

5.

The exact number of rentable/usable square feet within the Premises is 81,412
square feet.

 

6.

Tenant's Share as adjusted based upon the exact number of usable square feet
within the Premises is 100%.

 

"Landlord":

 

 

 

,

a

 

 

 

 

 

By:

 

 

 

Its:

 

 



784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT C

-1-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

Agreed to and Accepted as

of                , 20_  .

 

 

 

"Tenant":

 

 

 

 

a

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT C

-2-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT D

SEAPORT CENTER

FORM OF TENANT'S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Lease (the "Lease") made and
entered into as of ___________, 20   by and between _______________ as Landlord,
and the undersigned as Tenant, for Premises consisting of the entire building
located at ______________________________, California, certifies as follows:

1.

Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2.

The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project,
except as expressly set forth in the Lease.

3.

Base Rent became payable on ____________.

4.

The Lease is in full force and effect and has not been modified, supplemented or
amended in any way except as provided in Exhibit A.

5.

Tenant has not transferred, assigned, or sublet any portion of the Premises nor
entered into any license or concession agreements with respect thereto except as
follows:

 

 

 

6.

Tenant shall not modify the documents contained in Exhibit A without the prior
written consent of Landlord's mortgagee.

7.

All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.

8.

To Tenant's actual knowledge, without inquiry, all conditions of the Lease to be
performed by Landlord necessary to the enforceability of the Lease have been
satisfied and Landlord is not in default thereunder.  In addition, the
undersigned has not delivered any notice to Landlord regarding a default by
Landlord thereunder.  The Lease does not require Landlord to provide any rental
concessions or to pay any leasing brokerage commissions except as expressly set
forth therein.  

9.

No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.  Neither
Landlord, nor its successors or assigns, shall in any event be liable or
responsible for, or with respect to, the retention, application and/or return to
Tenant of any security deposit paid to any prior landlord of the Premises,
whether or not still held by any such prior landlord, unless and until the party
from whom the security deposit is being sought, whether it be a lender, or any
of its successors or assigns, has actually received for its own account, as
landlord, the full amount of such security deposit.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT D

-1-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

10.

To Tenant's actual knowledge, without inquiry, as of the date hereof, there are
no existing defenses or offsets, or, to the undersigned's knowledge, claims or
any basis for a claim, that the undersigned has against Landlord.

11.

If Tenant is a corporation or partnership, Tenant hereby represents and warrants
that Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

12.

There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13.

Tenant is in full compliance with all federal, state and local laws, ordinances,
rules and regulations affecting its use of the Premises, including, but not
limited to, those laws, ordinances, rules or regulations relating to hazardous
or toxic materials.  Tenant has never permitted its agents, employees or
contractors to engage in the generation, manufacture, treatment, use, storage,
disposal or discharge of any hazardous, toxic or dangerous waste, substance or
material in, on, under or about the Project or the Premises or any adjacent
premises or property in violation of any federal, state or local law, ordinance,
rule or regulation.

14.

To the undersigned's knowledge, all tenant improvement work to be performed by
Landlord under the Lease has been completed in accordance with the Lease and has
been accepted by the undersigned and all reimbursements and allowances due to
the undersigned under the Lease in connection with any tenant improvement work
have been paid in full.  All work (if any) in the common areas required by the
Lease to be completed by Landlord has been completed and all parking spaces
required by the Lease have been furnished and/or all parking ratios required by
the Lease have been met.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises are a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at ______________ on the ____ day of ___________, 20__.

 

"Tenant":

 

 

 

,

a

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

By:

 

 

 

Its:

 

 

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT D

-2-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT E

SEAPORT CENTER

ENVIRONMENTAL QUESTIONNAIRE

ENVIRONMENTAL QUESTIONNAIRE
FOR COMMERCIAL AND INDUSTRIAL PROPERTIES

 

Property Name:

 

 

 

Property Address:

 

Instructions:  The following questionnaire is to be completed by the Lessee
representative with knowledge of the planned operations for the specified
building/location.  Please print clearly and attach additional sheets as
necessary.

1.0PROCESS INFORMATION

Describe planned use, and include brief description of manufacturing processes
employed.

 

 

 

 

2.0HAZARDOUS MATERIALS

Are hazardous materials used or stored?  If so, continue with the next
question.  If not, go to Section 3.0.

2.1

Are any of the following materials handled on the
Property?                                                     Yes ☐ No ☐

(A material is handled if it is used, generated, processed, produced, packaged,
treated, stored, emitted, discharged, or disposed.)  If so, complete this
section.  If this question is not applicable, skip this section and go on to
Section 5.0.

☐ Explosives

☐ Fuels

☐ Oils

☐ Solvents

☐ Oxidizers

☐ Organics/Inorganics

☐ Acids

☐ Bases

☐ Pesticides

☐ Gases

☐ PCBs

☐ Radioactive Materials

☐ Other (please specify)

 

 

22.

If any of the groups of materials checked in Section 2.1, please list the
specific material(s), use(s), and quantity of each chemical used or stored on
the site in the Table below.  If convenient, you may substitute a chemical
inventory and list the uses of each of the chemicals in each category
separately.

 

Material

Physical State (Solid, Liquid, or Gas)

Usage

Container Size

Number of Containers

Total Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT E

-1-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

23.

Describe the planned storage area location(s) for these materials.  Please
include site maps and drawings as appropriate.

 

 

 

 

3.0HAZARDOUS WASTES

Are hazardous wastes
generated?                                                                                                                Yes
☐ No ☐

If yes, continue with the next question.  If not, skip this section and go to
section 4.0.

3.1

Are any of the following wastes generated, handled, or disposed of (where
applicable) on the Property?

☐ Hazardous wastes

☐ Industrial Wastewater

☐ Waste oils

☐ PCBs

☐ Air emissions

☐ Sludges

☐ Regulated Wastes

☐ Other (please specify)

32.

List and quantify the materials identified in Question 3‑1 of this section.

 

WASTE GENERATED

RCRA listed Waste?

SOURCE

APPROXIMATE MONTHLY QUANTITY

WASTE CHARACTERIZATION

DISPOSITION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33.

Please include name, location, and permit number (e.g. EPA ID No.) for
transporter and disposal facility, if applicable).  Attach separate pages as
necessary.

 

Transporter/Disposal Facility Name

Facility Location

Transporter (I) or Disposal (D) Facility

Permit Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34.

Are pollution controls or monitoring employed in the process to prevent or
minimize the release of wastes into the
environment?                                                                                                                  Yes
☐ No ☐

35.

If so, please describe.

 

 

 

 

4.0USTS/ASTS

4.1

Are underground storage tanks (USTs), aboveground storage tanks (ASTs), or
associated pipelines used for the storage of petroleum products, chemicals, or
liquid wastes present on site (lease renewals) or required for planned
operations (new tenants)?          Yes___     No___

If not, continue with section 5.0.  If yes, please describe capacity, contents,
age, type of the USTs or ASTs, as well any associated leak detection/spill
prevention measures.  Please attach additional pages if necessary.

 



784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT E

-2-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

Capacity

Contents

Year Installed

Type (Steel, Fiberglass, etc)

Associated Leak Detection / Spill Prevention Measures*

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*Note:

The following are examples of leak detection / spill prevention measures:

Integrity testing

Inventory reconciliation

Leak detection system

Overfill spill protection

Secondary containment

Cathodic protection

42.

Please provide copies of written tank integrity test results and/or monitoring
documentation, if available.

43.

Is the UST/AST registered and permitted with the appropriate regulatory
agencies?                Yes ☐ No ☐
If so, please attach a copy of the required permits.

44.

If this Questionnaire is being completed for a lease renewal, and if any of the
USTs/ASTs have leaked, please state the substance released, the media(s)
impacted (e.g., soil, water, asphalt, etc.), the actions taken, and all remedial
responses to the incident.

 

 

 

 

45.

If this Questionnaire is being completed for a lease renewal, have USTs/ASTs
been removed from the
Property?                                                                                                                                     Yes
☐ No ☐

If yes, please provide any official closure letters or reports and supporting
documentation (e.g., analytical test results, remediation report results, etc.).

46.

For Lease renewals, are there any above or below ground pipelines on site used
to transfer chemicals or
wastes?                                                                                                                                         Yes
☐ No ☐

For new tenants, are installations of this type required for the planned
operations?

Yes ☐ No ☐

If yes to either question, please describe.

 

 

 

 

5.0ASBESTOS CONTAINING BUILDING MATERIALS

Please be advised that an asbestos survey may have been performed at the
Property.  If provided, please review the information that identifies the
locations of known asbestos containing material or presumed asbestos containing
material.  All personnel and appropriate subcontractors should be notified of
the presence of these materials, and informed not to disturb these
materials.  Any activity that involves the disturbance or removal of these
materials must be done by an appropriately trained individual/contractor.

6.0REGULATORY

61.

Does the operation have or require a National Pollutant Discharge Elimination
System (NPDES) or equivalent
permit?                                                                                                                       Yes
☐ No ☐
If so, please attach a copy of this permit.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT E

-3-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

62.

Has a Hazardous Materials Business Plan been developed for the
site?                                     Yes ☐ No ☐
If so, please attach a copy.

CERTIFICATION

I am familiar with the real property described in this questionnaire.  By
signing below, I represent and warrant that the answers to the above questions
are complete and accurate to the best of my knowledge.  I also understand that
Lessor will rely on the completeness and accuracy of my answers in assessing any
environmental liability risks associated with the property.

 

Signature:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

Telephone:

 

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT E

-4-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT F

SEAPORT CENTER

TENANT'S PROPERTY

The following items shall be deemed "Tenant's Property":

1.All moveable furniture and equipment that is not "built-in".

2.Moveable lab casework (other than "built-in" lab casework), including moveable
lab benches.

3.Servers, server racks and back-up batteries.

4.Furniture.

5.Stand-alone freezers, ice makers, autoclave, portable glass wash and
incubators.

6.Portable fume hoods.

7.Biosafety cabinets.

 

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT F

-1-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT G

SEAPORT CENTER

FORM OF LETTER OF CREDIT

(Letterhead of a money center bank

acceptable to the Landlord)

 

 

FAX NO. [(___) ___-____]

SWIFT:  [Insert No., if any]

[Insert Bank Name And Address]

 

 

 

 

 

 

DATE OF ISSUE:

 

 

 

 

 

BENEFICIARY:

[Insert Beneficiary Name And Address]

APPLICANT:

[Insert Applicant Name And Address]

 

 

 

 

 

 

LETTER OF CREDIT NO.

 

 

 

 

EXPIRATION DATE:

AT OUR COUNTERS

AMOUNT AVAILABLE:

USD[Insert Dollar Amount]

 

 

(U.S. DOLLARS [Insert Dollar Amount])

LADIES AND GENTLEMEN:

WE HEREBY ESTABLISH OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO. ___________ IN
YOUR FAVOR FOR THE ACCOUNT OF [Insert Tenant's Name], A [Insert Entity Type], UP
TO THE AGGREGATE AMOUNT OF USD[Insert Dollar Amount] ([Insert Dollar Amount]
U.S. DOLLARS) EFFECTIVE IMMEDIATELY AND EXPIRING ON ___(Expiration Date)___
AVAILABLE BY PAYMENT UPON PRESENTATION OF YOUR DRAFT AT SIGHT DRAWN ON [Insert
Bank Name] WHEN ACCOMPANIED BY THE FOLLOWING DOCUMENT(S):

1.

THE ORIGINAL OF THIS IRREVOCABLE STANDBY LETTER OF CREDIT AND AMENDMENT(S), IF
ANY.

2.

BENEFICIARY'S SIGNED STATEMENT PURPORTEDLY SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF [Insert Landlord's Name], A [Insert Entity Type] ("LANDLORD")
STATING THE FOLLOWING:

"THE UNDERSIGNED HEREBY CERTIFIES THAT THE LANDLORD, EITHER (A) UNDER THE LEASE
(DEFINED BELOW), OR (B) AS A RESULT OF THE TERMINATION OF SUCH LEASE,  HAS THE
RIGHT TO DRAW DOWN THE AMOUNT OF USD IN ACCORDANCE WITH THE TERMS OF THAT
CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED (COLLECTIVELY, THE
"LEASE").”

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT WE HAVE RECEIVED A WRITTEN NOTICE OF
[Insert Bank Name]'S ELECTION NOT TO EXTEND ITS STANDBY LETTER OF CREDIT
NO. ___________ AND HAVE NOT RECEIVED A REPLACEMENT LETTER OF CREDIT WITHIN AT
LEAST THIRTY (30) DAYS PRIOR TO THE PRESENT EXPIRATION DATE."

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT G

-1-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF THE FILING OF A
VOLUNTARY PETITION UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY CODE BY
THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease Date], AS AMENDED
(COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN DISMISSED AT THE TIME OF
THIS DRAWING."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ___________ AS THE RESULT OF AN INVOLUNTARY
PETITION HAVING BEEN FILED UNDER THE U.S. BANKRUPTCY CODE OR A STATE BANKRUPTCY
CODE AGAINST THE TENANT UNDER THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED (COLLECTIVELY, THE "LEASE"), WHICH FILING HAS NOT BEEN
DISMISSED WITHIN THIRTY (30) DAYS."

OR

"THE UNDERSIGNED HEREBY CERTIFIES THAT BENEFICIARY IS ENTITLED TO DRAW DOWN THE
FULL AMOUNT OF LETTER OF CREDIT NO. ________________ AS THE RESULT OF THE
REJECTION, OR DEEMED REJECTION, OF THAT CERTAIN OFFICE LEASE DATED [Insert Lease
Date], AS AMENDED, UNDER SECTION 365 OF THE U.S. BANKRUPTCY CODE."

SPECIAL CONDITIONS:

PARTIAL DRAWINGS AND MULTIPLE PRESENTATIONS MAY BE MADE UNDER THIS STANDBY
LETTER OF CREDIT, PROVIDED, HOWEVER, THAT EACH SUCH DEMAND THAT IS PAID BY US
SHALL REDUCE THE AMOUNT AVAILABLE UNDER THIS STANDBY LETTER OF CREDIT.

ALL INFORMATION REQUIRED WHETHER INDICATED BY BLANKS, BRACKETS OR OTHERWISE,
MUST BE COMPLETED AT THE TIME OF DRAWING.  [Please Provide The Required Forms
For Review, And Attach As Schedules To The Letter Of Credit.]

ALL SIGNATURES MUST BE MANUALLY EXECUTED IN ORIGINALS.

ALL BANKING CHARGES ARE FOR THE APPLICANT'S ACCOUNT.

IT IS A CONDITION OF THIS STANDBY LETTER OF CREDIT THAT IT SHALL BE DEEMED
AUTOMATICALLY EXTENDED WITHOUT AMENDMENT FOR A PERIOD OF ONE YEAR FROM THE
PRESENT OR ANY FUTURE EXPIRATION DATE, UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO
THE EXPIRATION DATE WE SEND YOU NOTICE BY NATIONALLY RECOGNIZED OVERNIGHT
COURIER SERVICE THAT WE ELECT NOT TO EXTEND THIS LETTER OF CREDIT FOR ANY SUCH
ADDITIONAL PERIOD.  SAID NOTICE WILL BE SENT TO THE ADDRESS INDICATED ABOVE,
UNLESS A CHANGE OF ADDRESS IS OTHERWISE NOTIFIED BY YOU TO US IN WRITING BY
RECEIPTED MAIL OR COURIER. ANY NOTICE TO US WILL BE DEEMED EFFECTIVE ONLY UPON
ACTUAL RECEIPT BY US AT OUR DESIGNATED OFFICE.  IN NO EVENT, AND WITHOUT FURTHER
NOTICE FROM OURSELVES, SHALL THE EXPIRATION DATE BE EXTENDED BEYOND A FINAL
EXPIRATION DATE OF (60 days from the Lease Expiration Date).

THIS LETTER OF CREDIT MAY BE TRANSFERRED SUCCESSIVELY IN WHOLE OR IN PART ONLY
UP TO THE THEN AVAILABLE AMOUNT IN FAVOR OF A NOMINATED TRANSFEREE
("TRANSFEREE"),

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT G

-2-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

ASSUMING SUCH TRANSFER TO SUCH TRANSFEREE IS IN COMPLIANCE WITH ALL APPLICABLE
U.S. LAWS AND REGULATIONS.  AT THE TIME OF TRANSFER, THE ORIGINAL LETTER OF
CREDIT AND ORIGINAL AMENDMENT(S) IF ANY, MUST BE SURRENDERED TO US TOGETHER WITH
OUR TRANSFER FORM (AVAILABLE UPON REQUEST) AND PAYMENT OF OUR CUSTOMARY TRANSFER
FEES, WHICH FEES SHALL BE PAYABLE BY APPLICANT (PROVIDED THAT BENEFICIARY MAY,
BUT SHALL NOT BE OBLIGATED TO, PAY SUCH FEES TO US ON BEHALF OF APPLICANT, AND
SEEK REIMBURSEMENT THEREOF FROM APPLICANT).  IN CASE OF ANY TRANSFER UNDER THIS
LETTER OF CREDIT, THE DRAFT AND ANY REQUIRED STATEMENT MUST BE EXECUTED BY THE
TRANSFEREE AND WHERE THE BENEFICIARY'S NAME APPEARS WITHIN THIS STANDBY LETTER
OF CREDIT, THE TRANSFEREE'S NAME IS AUTOMATICALLY SUBSTITUTED THEREFOR.

ALL DRAFTS REQUIRED UNDER THIS STANDBY LETTER OF CREDIT MUST BE MARKED: ''DRAWN
UNDER [Insert Bank Name] STANDBY LETTER OF CREDIT NO. ___________."

We hereby agree with you that if drafts are presented to [Insert Bank Name]
under this Letter of Credit at or prior to [Insert Time – (e.g., 11:00 AM)], on
a business day, and provided that such drafts presented conform to the terms and
conditions of this Letter of Credit, payment shall be initiated by us in
immediately available funds by our close of business on the succeeding business
day.  If drafts are presented to [Insert Bank Name] under this Letter of Credit
after [Insert Time – (e.g., 11:00 AM)], on a business day, and provided that
such drafts conform with the terms and conditions of this Letter of Credit,
payment shall be initiated by us in immediately available funds by our close of
business on the second succeeding business day.  As used in this Letter of
Credit, "business day" shall mean any day other than a Saturday, Sunday or a day
on which banking institutions in the state of California are authorized or
required by law to close.  If the expiration date for this Letter of Credit
shall ever fall on a day which is not a business day then such expiration date
shall automatically be extended to the date which is the next business day.

Presentation of a drawing under this Letter of Credit may be made on or prior to
the then current expiration date hereof by hand delivery, courier service,
overnight mail, or facsimile.  Presentation by facsimile transmission shall be
by transmission of the above required sight draft drawn on us together with this
Letter of Credit to our facsimile number, [Insert Fax Number – (___) ___-____],
attention:  [Insert Appropriate Recipient], with telephonic confirmation of our
receipt of such facsimile transmission at our telephone number [Insert Telephone
Number – (___) ___-____] or to such other facsimile or telephone numbers, as to
which you have received written notice from us as being the applicable such
number.  We agree to notify you in writing, by NATIONALLY RECOGNIZED OVERNIGHT
courier service, of any change in such direction.  Any facsimile presentation
pursuant to this paragraph shall also state thereon that the original of such
sight draft and Letter of Credit are being remitted, for delivery on the next
business day, to [Insert Bank Name] at the applicable address for presentment
pursuant to the paragraph FOLLOWINg this one.

WE HEREBY ENGAGE WITH YOU THAT ALL DOCUMENT(S) DRAWN UNDER AND IN COMPLIANCE
WITH THE TERMS OF THIS STANDBY LETTER OF CREDIT WILL BE DULY HONORED IF DRAWN
AND PRESENTED FOR PAYMENT AT OUR OFFICE LOCATED AT [Insert Bank Name], [Insert
Bank Address], ATTN: [Insert Appropriate Recipient], ON OR BEFORE THE EXPIRATION
DATE OF THIS CREDIT, ___(Expiration Date)___.

IN THE EVENT THAT THE ORIGINAL OF THIS STANDBY LETTER OF CREDIT IS LOST, STOLEN,
MUTILATED, OR OTHERWISE DESTROYED, WE HEREBY AGREE TO ISSUE A DUPLICATE ORIGINAL
HEREOF UPON RECEIPT OF A WRITTEN REQUEST FROM YOU AND A CERTIFICATION BY YOU
(PURPORTEDLY SIGNED BY YOUR AUTHORIZED REPRESENTATIVE) OF THE LOSS, THEFT,
MUTILATION, OR OTHER DESTRUCTION OF THE ORIGINAL HEREOF.

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT G

-3-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

EXCEPT SO FAR AS OTHERWISE EXPRESSLY STATED HEREIN, THIS STANDBY LETTER OF
CREDIT IS SUBJECT TO THE "INTERNATIONAL STANDBY PRACTICES" (ISP 98)
INTERNATIONAL CHAMBER OF COMMERCE (PUBLICATION NO. 590).

 

Very truly yours,

(Name of Issuing Bank)

By:  

 

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT G

-4-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

EXHIBIT H

SEAPORT CENTER

EQUIPMENT PAD

[gyz3tqvqclad000008.jpg]

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

EXHIBIT H

-1-

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

 

LEASE

 

SEAPORT CENTER


 

 

 

 

HCP LS REDWOOD CITY, LLC,

a Delaware limited liability company,

as Landlord,

and

ADVERUM BIOTECHNOLOGIES, INC.,

a Delaware corporation,

as Tenant.

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

 

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

 

 

1.

PREMISES, BUILDING, PROJECT, AND COMMON AREAS

4

2.

LEASE TERM; OPTION TERM

5

3.

BASE RENT

8

4.

ADDITIONAL RENT

8

5.

USE OF PREMISES

13

6.

SERVICES AND UTILITIES

19

7.

REPAIRS

19

8.

ADDITIONS AND ALTERATIONS

21

9.

COVENANT AGAINST LIENS

22

10.

INSURANCE

22

11.

DAMAGE AND DESTRUCTION

24

12.

NONWAIVER

25

13.

CONDEMNATION

25

14.

ASSIGNMENT AND SUBLETTING

26

15.

SURRENDER OF PREMISES; OWNERSHIP AND REMOVAL OF TRADE FIXTURES

29

16.

HOLDING OVER

29

17.

ESTOPPEL CERTIFICATES

30

18.

SUBORDINATION

30

19.

DEFAULTS; REMEDIES

31

20.

COVENANT OF QUIET ENJOYMENT

32

21.

LEASE SECURITY

32

22.

COMMUNICATIONS AND COMPUTER LINE

35

23.

SIGNS

35

24.

COMPLIANCE WITH LAW

36

25.

LATE CHARGES

36

26.

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

37

27.

ENTRY BY LANDLORD

37

28.

TENANT PARKING

37

29.

MISCELLANEOUS PROVISIONS

38

 

EXHIBITS

AOUTLINE OF PREMISES

BINTENTIONALLY OMITTED

CFORM OF NOTICE OF LEASE TERM DATES

DFORM OF TENANT'S ESTOPPEL CERTIFICATE

EENVIRONMENTAL QUESTIONNAIRE

FTENANT'S PROPERTY

GFORM OF LETTER OF CREDIT

HEQUIPMENT PAD

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

(i)

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

INDEX

Page(s)

 

Accountant

13

Advocate Arbitrators

7

Alterations

21

Base Rent

8

Brokers

41

Building

1, 4

Common Areas

5

Comparable Buildings

7

Contemplated Effective Date

27

Contemplated Transfer Space

27

Direct Expenses

8

Estimate

12

Estimate Statement

12

Estimated Direct Expenses

12

Excepted Matters

42

Expense Year

9

Force Majeure

40

Generator

17

Intention to Transfer Notice

27

Landlord

1

Landlord Caused Delay

Exhibit B

Landlord Parties

23

L‑C

32

L‑C Amount

32

Lease

1

Lease Commencement Date

5

Lease Expiration Date

5

Lease Term

5

Lease Year

6

Lines

35

Mail

40

Net Worth

28

Neutral Arbitrator

7

Nine Month Period

27

Notices

40

Objectionable Name

36

Operating Expenses

9

Option Conditions

6

Option Rent

6

Option Term

6

Original Tenant

6

Outside Agreement Date

7

Premises

4

Project,

4

Rooftop Equipment

18

RSF

1

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

(ii)

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 

--------------------------------------------------------------------------------

Page(s)

Sign Specifications

35

Statement

12

Subject Space

26

Summary

1

Tax Expenses

11

Tenant

1

Tenant's Accountant

13

Tenant's Share

11

Transfer Notice

26

Transferee

26

 

784015.04/WLA

888888-00017/8-7-18/ejs/ejs

(iii)

 

[Seaport Center]

[Adverum Biotechnologies, Inc.]

 